Back to Contents



Exhibit 10.1

EXECUTION COPY

AMENDED AND RESTATED MASTER DEFINITIONS AND
CONSTRUCTION SCHEDULE


28 MAY 2008


PERMANENT FUNDING (NO. 1) LIMITED

PERMANENT FUNDING (NO. 2) LIMITED

PERMANENT MORTGAGES TRUSTEE LIMITED

 

ALLEN & OVERY

Allen & Overy LLP








--------------------------------------------------------------------------------





Back to Contents



CONTENTS

Clause Page
1.   Accession of New Parties
1
2.   Definitions
1
3.   Interpretation and Construction
79
4.   Amendments
81
5.   Counterparts
81
6.   Incorporation of Terms
81
7.   Governing Law
82 Schedule
1.   Accession Agreement
83 Signatories 84

--------------------------------------------------------------------------------





Back to Contents



1. ACCESSION OF NEW PARTIES


1.1 If, after the date hereof, an entity which is not party to this Master
Definitions and Construction Schedule (each, a New Party) has agreed to enter
into any Transaction Document which incorporates this Master Definitions and
Construction Schedule, Funding 1 and Funding 2 shall procure (before that new
Transaction Document becomes effective) that such New Party becomes a party to
this Master Definitions and Construction Schedule by delivering to the Funding 1
and Funding 2 Security Trustee on behalf of the parties to this Master
Definitions and Construction Schedule (including any previous New Party) (each,
an Existing Party) an Accession Agreement (in the form set out in Schedule 1
(Accession Agreement)) (an Accession Agreement) duly executed by that New Party.


1.2 Upon execution and delivery of an Accession Agreement, the New Party will
become a party to this Master Definitions and Construction Schedule.


1.3 No Existing Party is responsible to a New Party for:


(a) the execution, genuineness, validity, enforceability or sufficiency of any
Funding 1 or Funding 2 Transaction Document or any other document;


(b) the collectability of amounts payable under any Funding 1 or Funding 2
Transaction Document; or


(c) the accuracy of any statements (whether written or oral) made in or in
connection with any Funding 1 or Funding 2 Transaction Document.


1.4 Each New Party confirms to the Existing Parties that, upon execution and
delivery of an Accession Agreement in accordance with Clause 1.1, it:


(a) has made its own independent investigation and assessment of the financial
condition and affairs of the Mortgages Trustee, Funding 1 and Funding 2 (as
applicable) in connection with the entry into the Funding 1 or Funding 2
Transaction Document referred to in Clause 1.1; and


(b) will continue to make its own independent investigation and assessment of
the financial condition and affairs of the Mortgages Trustee, Funding 1 or
Funding 2 (as applicable) whilst the Funding 1 or Funding 2 Transaction Document
referred to in Clause 1.1 is in force.


2. DEFINITIONS


In any agreement, instrument or deed expressly and specifically incorporating by
reference this Amended and Restated Master Definitions and Construction
Schedule, the undersigned hereby agree that the following words and expressions
shall, unless otherwise defined therein or unless the context otherwise
requires, have the following meanings:


AAA Loan Tranche means a tranche of any Funding 2 Intercompany Loan which has
been structured so as to reflect the payment obligations on the Notes of the
relevant Funding 2 Issuer which are rated AAA by S&P, Aaa by Moody’s and AAA by
Fitch (or, in the case of the Money Market Notes, the corresponding relevant
short-term ratings as specified in the relevant Final Terms) at their date of
issue;


AAA Principal Deficiency Sub-Ledger means, as the context requires, (a) (in
respect of Funding 1) one of four sub-ledgers of the Principal Deficiency Ledger
corresponding to the Term AAA Advances of Funding 1, which will be established
and maintained pursuant to Clause 4.3(b) of the Cash


1


--------------------------------------------------------------------------------





Back to Contents



Management Agreement or (b) (in respect of Funding 2) one of six sub-ledgers of
the Principal Deficiency Ledger corresponding to the AAA Loan Tranches of
Funding 2, which will be established and maintained pursuant to Clause 4.4(b) of
the Cash Management Agreement;


AA Loan Tranche means a tranche of any Funding 2 Intercompany Loan which has
been structured so as to reflect the payment obligations on the Notes of the
relevant Funding 2 Issuer which are rated AA by S&P, Aa2 by Moody’s and AA by
Fitch (or, in the case of the Money Market Notes, the corresponding relevant
short-term ratings as specified in the relevant Final Terms) at their date of
issue;


AA Principal Deficiency Sub-Ledger means, as the context requires, (a) (in
respect of Funding 1) one of four sub-ledgers of the Principal Deficiency Ledger
corresponding to the Term AA Advances of Funding 1, which will be established
and maintained pursuant to Clause 4.3(b) of the Cash Management Agreement or (b)
(in respect of Funding 2) one of six sub-ledgers of the Principal Deficiency
Ledger corresponding to the AA Loan Tranches of Funding 2, which will be
established and maintained pursuant to Clause 4.4(b) of the Cash Management
Agreement;


A Loan Tranche means a tranche of any Funding 2 Intercompany Loan which has been
structured so as to reflect the payment obligations on the Notes of the Master
Issuer which are rated A by S&P, A2 by Moody’s and A by Fitch (or, in the case
of the Money Market Notes, the corresponding relevant short-term ratings as
specified in the relevant Final Terms) at their date of issue;


A Principal Deficiency Sub-Ledger means, as the context requires, (a) (in
respect of Funding 1) one of four sub-ledgers and (in respect of Funding 2) one
of six sub-ledgers of, as the context requires, (a) of the Principal Deficiency
Ledger corresponding to the Term A Advances of Funding 1, which will be
established and maintained pursuant to Clause 4.3(b) of the Cash Management
Agreement or (b) (in respect of Funding 2) one of six sub-ledgers of the
Principal Deficiency Ledger corresponding to the A Loan Tranches of Funding 2,
which (in each case) will be established and maintained pursuant to Clause
4.4(b) of the Cash Management Agreement;


Accession Undertaking means the deed of accession to the Funding 1 Deed of
Charge substantially in the form set out in Schedule 2 to the Funding 1 Deed of
Charge or the deed of accession to the Funding 2 Deed of Charge substantially in
the form set out in Schedule 2 to the Funding 2 Deed of Charge, as applicable;


Account Bank means the bank at which the Mortgages Trustee GIC Account, the
Funding 1 GIC Account, the Funding 2 GIC Account, the Funding 1 Transaction
Account, and the Funding 2 Transaction Account are maintained from time to time,
being as at the date hereof, Bank of Scotland plc situated at 116 Wellington
Street, Leeds LS1 4LT and thereafter such other Authorised Entity as Funding 1
or Funding 2, as applicable, may choose with the prior written approval of the
Funding 1 Security Trustee and/or the Funding 2 Security Trustee (as applicable)
or as the Mortgages Trustee may choose with the prior written consent of the
Beneficiaries;


Accrued Interest means as at any date (the determination date) on or after the
date hereof and in relation to any Loan, interest on such Loan (not being
interest which is currently payable on the determination date) which has accrued
from and including the Monthly Payment Day immediately prior to the
determination date to and including the determination date;


Act means the Data Protection Act 1998 as amended from time to time;


Additional Funding 1 Liquidity Facility Provider has the meaning given in clause
10.6(a) of the Funding 1 Deed of Charge;


2


--------------------------------------------------------------------------------





Back to Contents



Additional Funding 1 Security means the security created under or pursuant to
the Second Supplemental Funding 1 Deed of Charge;


Adjusted Funding 1 Reserve Fund Level means the sum of:


(a) the amount standing to the credit of the General Reserve Fund; and


(b) the amount (if any) then outstanding in respect of item (b) of the relevant
Funding 1 Pre-Enforcement Principal Priority of Payments.


Adjusted Funding 2 Reserve Fund Level means the sum of:


(a) the amount standing to the credit of the Funding 2 General Reserve Fund; and


(b) the amount (if any) then outstanding in respect of item (a) of the relevant
Funding 2 Pre-Enforcement Principal Priority of Payments;


Adjusted Reserve Fund Level means, as the context requires, either (a) the
Adjusted Funding 1 Reserve Fund Level (with respect to Funding 1 and the General
Reserve Fund) or (b) the Adjusted Funding 2 Reserve Fund Level (with respect to
Funding 2 and the Funding 2 General Reserve Fund), as applicable;


Advance means the aggregate of


(a) the amount advanced by the First Start-up Loan Provider to Funding 1 on the
Initial Closing Date pursuant to the First Start-up Loan Agreement;


(b) the amount advanced by the Second Start-up Loan Provider to Funding 1 on the
Second Issuer Closing Date pursuant to the Second Start-up Loan Agreement;


(c) the amount advanced by the Third Start-up Loan Provider to Funding 1 on the
Third Issuer Closing Date pursuant to the Third Start-up Loan Agreement;


(d) the amount advanced by the Fourth Start-up Loan Provider to Funding 1 on the
Fourth Issuer Closing Date pursuant to the Fourth Start-up Loan Agreement;


(e) the amount advanced by the Fifth Start-up Loan Provider to Funding 1 on the
Fifth Issuer Closing Date pursuant to the Fifth Start-up Loan Agreement;


(f) the amount advanced by the Sixth Start-up Loan Provider to Funding 1 on the
Sixth Issuer Closing Date pursuant to the Sixth Start-up Loan Agreement;


(g) the amount advanced by the Seventh Start-up Loan Provider to Funding 1 on
the Seventh Issuer Closing Date pursuant to the Seventh Start-up Loan Agreement;


(h) the amount advanced by the Eighth Start-Up Loan Provider to Funding 1 on the
Eighth Issuer Closing Date pursuant to the Eighth Start-Up Loan Agreement;


(i) the amount advanced by the Ninth Start-Up Loan Provider to Funding 1 on the
Ninth Issuer Closing Date pursuant to the Ninth Start-Up Loan Agreement;


(j) the amount advanced by the Funding 2 Start-Up Loan Provider to Funding 2 on
the Programme Date pursuant to the Funding 2 Start-Up Loan Agreement or such
other amount advanced by the Funding 2 Start-Up Loan


3


--------------------------------------------------------------------------------





Back to Contents



  Provider or any new Funding 2 Start-Up Loan Provider to Funding 2 on each new
issue of Notes by the Master Issuer pursuant to a Funding 2 Start-up Loan
Agreement; and


(k) the amount advanced by the Start-up Loan Provider or any New Start-up Loan
Provider on any New Issuer Closing Date pursuant to any New Start-up Loan
Agreement, or such part of such amount as shall be outstanding from time to
time;


Advance Date means, in relation to a Master Issuer Subordinated Loan, the date
on which such Master Issuer Subordinated Loan is advanced by the Master Issuer
Subordinated Loan Provider;


Agent Bank means Citibank, N.A. in its capacity as agent bank;


Alternative Insurance Recommendations means the recommendations contained in the
Offer Conditions provided by the Seller to Borrowers who elect to arrange
independent buildings insurance for their Properties;


Amended and Restated Master Definitions and Construction Schedule, Master
Definitions Schedule and Master Definitions and Construction Schedule means this
schedule as amended and restated from time to time;


Annualised CPR means the result of:


1 - ((1 - M) ^ (12))


where “M” is expressed as a percentage and determined as at the most recent
Normal Calculation Date as indicated in the definition of Anticipated Cash
Accumulation Period;


Anticipated Cash Accumulation Period means, on any Normal Calculation Date, the
anticipated number of months required to accumulate sufficient Principal
Receipts to pay the Relevant Accumulation Amount in relation to the relevant
Cash Accumulation Advance, which will be equal to:


  J + K - L  
M x (N x O)


calculated in months and rounded up to the nearest whole number, where:


J = the Relevant Accumulation Amount;


K = the aggregate principal amount outstanding on that Normal Calculation Date
of:


(a) each Bullet Term Advance and Scheduled Amortisation Term Advance that was
not fully repaid on its relevant Scheduled Repayment Date; and


(b) each other Bullet Term Advance and Scheduled Amortisation Instalment, the
Scheduled Repayment Date of which falls on or before the Scheduled Repayment
Date of the relevant Bullet Term Advance or Scheduled Amortisation Instalment;


L = the amount of any available cash already standing to the credit of the Cash
Accumulation Ledger at the start of that Normal Calculation Date plus the
aggregate amount of Cash Accumulation Requirement paid to Funding 1 since the
previous Funding 1 Interest Payment Date;


4


--------------------------------------------------------------------------------





Back to Contents



M = means:


(a) on any date prior to or including the 12th Normal Calculation Date to occur
following the Initial Closing Date, the sum of each Monthly CPR on the Normal
Calculation Dates which have occurred since the Initial Closing Date divided by
the number of those Calculation Dates; and


(b) on any subsequent date, the sum of each Monthly CPR on the 12 most recent
Normal Calculation Dates divided by 12 or (in the case of a Loan Tranche
corresponding to Money Market Notes) any alternative CPR if specified in the
applicable Loan Tranche Supplement and the corresponding Final Terms;


N = 0.85; and


O = the aggregate Outstanding Principal Balance of the Loans comprising the
Trust Property on the previous Normal Calculation Date (or, if none, the Initial
Closing Date);


approved purpose means, in England and Wales, an approved purpose in relation to
the right-to-buy scheme governed by the Housing Act 1985 (as amended by the
Housing Act 2004) or, in Scotland, either of the purposes detailed in Sections
72(5)(a)(i) and (ii) of the Housing (Scotland) Act 1987;


in Arrears or in arrears means, in respect of a Mortgage Account, that one or
more Monthly Payments in respect of such Mortgage Account have become due and is
unpaid by a Borrower;


Arrears of Interest means, in respect of a Loan on a given date, interest,
principal (if applicable) and expenses which are due and payable and remain
unpaid on that date;


Asset Trigger Event means the event that occurs when there is an amount being
debited to the related AAA Principal Deficiency Sub-Ledger unless such debit is
made when:


(a) (i) in the case of Funding 1, the aggregate principal amount outstanding of
each of the Term AA Advances, the Term A Advances and the Term BBB Advances is
equal to zero, or (ii) in the case of Funding 2, the aggregate principal amount
outstanding of each of the AA Loan Tranches, the A Loan Tranches, the BBB Loan
Tranches and the BB Loan Tranches is equal to zero; and


(b) (i) in the case of the Funding 1, the sum of (x) the amount standing to the
credit of the Funding 1 General Reserve Ledger, (y) the amount standing to the
credit of the Funding 1 Liquidity Reserve Ledger (if any) and (z) the amount
standing to the credit of the Funding 1 Revenue Ledger together with amounts
determined and due to be credited to the Funding 1 Revenue Ledger prior to the
immediately following Funding 1 Interest Payment Date after such debit is made,
is greater than the amount necessary to pay the items in paragraphs (a) to (g)
in the Funding 1 Pre-Enforcement Revenue Priority of Payments on the immediately
following Funding 1 Interest Payment date after such debit is made or (ii) in
the case of Funding 2, the sum of (x) the amount standing to the credit of the
Funding 2 General Reserve Ledger, (y) the amount standing to the credit of the
Funding 2 Liquidity Reserve Ledger (if any) and (z) the amount standing to the
credit of the Funding 2 Revenue Ledger together with amounts determined and due
to be credited to the Funding 2 Revenue Ledger prior to the immediately
following Funding 2 Interest Payment Date after such debit is made, is greater
than the amount necessary to pay the items in paragraphs (a) to (e) in the
Funding 2 Pre-Enforcement Revenue Priority of Payments on the immediately
following Funding 2 Interest Payment date after such debit is made;


5


--------------------------------------------------------------------------------





Back to Contents



Assignment of Halifax Mortgage Re Limited MIG Policies means an assignment of
the Halifax Mortgage Re Limited MIG Policies substantially in the form set out
in Schedule 8 to the Mortgage Sale Agreement;


Assignment of Third Party Rights means an assignment of Related Security and
rights of action against third parties substantially in the form set out in
Schedule 7 to the Mortgage Sale Agreement;


Auditors means KPMG Audit Plc of 1 Canada Square, Canary Wharf, London E14 5AG
or such other internationally independent firm of auditors selected from time to
time by, (in the case of the Mortgages Trustee) the Mortgages Trustee, the
Funding 1 Security Trustee and the Funding 2 Security Trustee (in the case of
Funding 1), Funding 1 and the Funding 1 Security Trustee or (in the case of
Funding 2), Funding 2 and the Funding 2 Security Trustee;


Authorised Investments means:


(a) Sterling gilt-edged securities; and


(b) Sterling demand or time deposits, certificates of deposit and short-term
debt obligations (including commercial paper) provided that in all cases such
investments have a maturity date of 90 days or less and mature on or before the
next following Funding 1 Interest Payment Date or Funding 2 Interest Payment
Date, as applicable, and the short-term unsecured, unguaranteed and
unsubordinated debt obligations of the issuing or guaranteeing entity or the
entity with which the demand or time deposits are made (being an authorised
person under the Financial Services and Markets Act 2000) are rated at least
A-1+ by Standard & Poor’s, P-1 by Moody’s and AA- and F1+ by Fitch or their
equivalents by three other internationally recognised rating agencies or which
are otherwise acceptable to the Rating Agencies (if they are notified in
advance) to maintain the then current ratings of the related Notes;


Authorised Signatory means any authorised signatory referred to in, as
applicable, the Funding 1 Transaction Account Mandate, the Funding 2 Transaction
Account Mandate, the Funding 1 GIC Account Mandate, the Funding 2 GIC Account
Mandate and the Mortgages Trustee GIC Account Mandate;


Average Fixed Rate Loan Balance has the meaning given in the Funding 1 Swap
Agreement;


Average Tracker Rate Loan Balance has the meaning given in the Funding 1 Swap
Agreement;


Average Variable Rate Loan Balance has the meaning given in the Funding 1 Swap
Agreement;


BACS means the Bankers’ Automated Clearing Service as amended from time to time
or any scheme replacing the same;


Bank Account Agreement means the agreement entered into on the Initial Closing
Date between the Account Bank, the Mortgages Trustee, Funding 1, the Cash
Manager and the Security Trustee, as amended and restated on the Programme Date,
between the Account Bank, the Mortgages Trustee, Funding 1, Funding 2, the Cash
Manager and the Security Trustees, which governs the operation of the Bank
Accounts (excluding the Funding 1 Liquidity Facility Stand-by Account) (as
amended, restated, supplemented, replaced and/or novated from time to time);


Bank Accounts means the Mortgages Trustee GIC Account, the Funding 1 GIC
Account, the Funding 1 Transaction Account, the Funding 1 Liquidity Facility
Stand-by Account, the Funding 2 GIC Account, the Funding 2 Transaction Account
and any additional or replacement bank accounts held in the name of either the
Mortgages Trustee, Funding 1 and/or Funding 2, as applicable, from time to time
with the prior written consent of the Security Trustees and the Rating Agencies;


6


--------------------------------------------------------------------------------





Back to Contents



Bank of England Repo Rate means the Bank of England’s official dealing rate (the
repo rate) as set by the UK Monetary Policy Committee and in the event that such
rate ceases to exist or becomes inappropriate as an index, such alternative rate
or index, not controlled by the Seller, that the Seller considers to be the most
appropriate in the circumstances;


Bank of Scotland means Bank of Scotland plc (formerly The Governor and Company
of the Bank of Scotland) incorporated under the laws of Scotland and registered
as a public company under the Companies Act 1985 on the Reorganisation Date in
accordance with the HBOS Group Reorganisation Act 2006;


BBB Loan Tranches means a tranche of any Funding 2 Intercompany Loan which has
been structured so as to reflect the payment obligations on the Notes of the
relevant Funding 2 Issuer which are rated BBB by S&P, Baa3 by Moody’s and BBB by
Fitch (or, in the case of the Money Market Notes, the corresponding relevant
short-term ratings as specified in the relevant Final Terms) at their date of
issue;


BBB Principal Deficiency Sub-Ledger means, as the context requires, (a) (in
respect of Funding 1) one of four sub-ledgers of the Principal Deficiency Ledger
corresponding to the Term BBB Advances of Funding 1, which will be established
and maintained pursuant to Clause 4.3(b) of the Cash Management Agreement or (b)
(in respect of Funding 2) one of six sub-ledgers of the Funding 2 Principal
Deficiency Ledger corresponding to the BBB Loan Tranches of Funding 2, which
will be established and maintained pursuant to Clause 4.4(b) of the Cash
Management Agreement;


BB Loan Tranches means a tranche of any Funding 2 Intercompany Loan which has
been structured so as to reflect the payment obligations on the Notes of the
Master Issuer which are rated BB by S&P, Ba1 by Moody’s and BB by Fitch (or, in
the case of the Money Market Notes, the corresponding relevant short-term
ratings as specified in the relevant Final Terms) at their date of issue;


BB Principal Deficiency Sub-Ledger means, as the context requires, (a) (in
respect of Funding 1) one of four sub-ledgers of the Principal Deficiency Ledger
corresponding to the Term BB Advances of Funding 1, which will be established
and maintained pursuant to Clause 4.3(b) of the Cash Management Agreement or (b)
(in respect of Funding 2) one of six sub-ledgers of the Funding 2 Principal
Deficiency Ledger corresponding to the BB Loan Tranches of Funding 2, which will
be established and maintained pursuant to Clause 4.4(b) of the Cash Management
Agreement;


Beneficiaries means Funding 1, Funding 2 and the Seller together, as
beneficiaries of the Mortgages Trust, and shall include any other beneficiary of
the Mortgages Trust from time to time pursuant to the terms of the Mortgages
Trust Deed;


Borrower means, in relation to a Loan, the individual or individuals specified
as such in the relevant Mortgage Terms together with the individual or
individuals (if any) from time to time assuming an obligation to repay such Loan
or any part of it;


Buildings Policies means:


(a) all buildings insurance policies relating to freehold or heritable
Properties which have been taken out in the name of the relevant Borrower (and,
in the case of the Halifax Policies, the Seller) in accordance with the
applicable Mortgage Terms or the Alternative Insurance Recommendations; and


(b) all landlord’s buildings insurance policies relating to leasehold Properties
including Properties in Scotland held under a long lease;


7


--------------------------------------------------------------------------------





Back to Contents



Bullet Accumulation Liability means, as the context requires, (a) with respect
to Funding 1, on any Funding 1 Interest Payment Date prior to any payment under
item (d) of the Funding 1 Pre-Enforcement Principal Priority of Payments, the
aggregate of each Relevant Accumulation Amount at that time of each Bullet Term
Advance which is within a Cash Accumulation Period and (b) with respect to
Funding 2, on any Funding 2 Interest Payment Date prior to any payment under
item (c) of the Funding 2 Pre-Enforcement Principal Priority of Payments, the
aggregate of each Relevant Accumulation Amount at that time of each Bullet Loan
Tranche which is within a Cash Accumulation Period;


Bullet Accumulation Shortfall means, at any time, that the Cash Accumulation
Ledger Amount is less than the Bullet Accumulation Liability;


Bullet Loan Tranche means any Rated Loan Tranche where the full amount of
principal in respect of that Loan Tranche is scheduled for repayment on a single
Funding 2 Interest Payment Date (being the Scheduled Repayment Date);


Bullet Term Advance means any Term Advance where the full amount of principal in
respect of that Term Advance is scheduled for repayment on a single Funding 1
Interest Payment Date (being the Scheduled Repayment Date);


Business Day means a day which is a London Business Day, a New York Business Day
and a TARGET Business Day;


Calculation Date means the first day (or, if not a London Business Day, the next
succeeding London Business Day) of each month or the date on which either
Funding 1 and/or Funding 2 and/or the Seller (as applicable) acquires a further
interest in the Trust Property or the Mortgages Trustee acquires New Loans from
the Seller and the date on which the Mortgages Trust is terminated;


Calculation Period means the period from and including a Calculation Date to but
excluding the next following Calculation Date and in respect of the first
Calculation Date following the Programme Date , the period from and including
the Programme Date to but excluding the first Calculation Date following the
Programme Date;


Calendar Year means a year from the beginning of 1 January to the end of 31
December;


Capitalised Arrears means, in relation to a Loan at any date (the determination
date), the amount (if any) at such date of any Arrears of Interest in respect of
which, at the determination date, each of the following conditions has been
satisfied:


(a) the Seller has, by arrangement with the relevant Borrower, agreed to
capitalise such Arrears of Interest; and


(b) such Arrears of Interest have been capitalised and added, in the accounts of
the Seller (or, if the determination date occurs after the Initial Closing Date,
the Mortgages Trustee), to the principal amount outstanding in respect of such
Loan;


Capitalised Expenses means, in relation to a Loan, the amount of any expense,
charge, fee, premium or payment (excluding, however, any Arrears of Interest)
capitalised and added to the principal amount outstanding in respect of such
Loan in accordance with the relevant Mortgage Terms (including for the avoidance
of doubt, any High Loan-to-Value Fee);


Capitalised Interest means, in relation to a Loan, the amount of interest that
would have been paid on a Loan if not for the Borrower under that Loan taking a
Payment Holiday or making an Underpayment;


8


--------------------------------------------------------------------------------





Back to Contents



Cash means cash and/or amounts standing to the credit of a bank account, as the
context shall require;


Cash Accumulation Advance means a Bullet Term Advance, a Bullet Loan Tranche or
a Scheduled Amortisation Instalment which is within a Cash Accumulation Period;


Cash Accumulation Ledger means, as the context requires, either (a) the Funding
1 Cash Accumulation Ledger or (b) the Funding 2 Cash Accumulation Ledger;


Cash Accumulation Ledger Amount means, as the context requires, either (a) the
Funding 1 Cash Accumulation Ledger Amount or (b) the Funding 2 Cash Accumulation
Ledger Amount;


Cash Accumulation Liability means, with respect to Funding 1, on any Funding 1
Interest Payment Date, prior to any payment under item (d) of the Funding 1
Pre-Enforcement Principal Priority of Payments, or, with respect to Funding 2,
on any Funding 2 Interest Payment Date, prior to any payment under item (c) of
the Funding 2 Pre-Enforcement Principal Priority of Payments, the sum of:


(a) the Bullet Accumulation Liability at that time; and


(b) the aggregate of each Relevant Accumulation Amount at that time of each
Scheduled Amortisation Instalment which is within a Cash Accumulation Period;


Cash Accumulation Period means the period beginning on the earlier of:


(a) the commencement of the Anticipated Cash Accumulation Period relating to the
Relevant Accumulation Amount; and


(b) in respect of an Original Bullet Term Advance, six months (or three months,
in the case of the Original Bullet Term Advance relating to the Series 2 Class A
Ninth Issuer Notes) prior to the Scheduled Repayment Date of that Original
Bullet Term Advance and, in respect of an Original Scheduled Amortisation
Instalment, three months (or one month, in the case of the Scheduled
Amortisation Instalments relating to the Series 2 Class A Fifth Issuer Notes,
the Series 2 Class A Sixth Issuer Notes, the Series 3 Class A Sixth Issuer
Notes, the Series 3 Class A Seventh Issuer Notes, the Series 5 Class A Seventh
Issuer Notes, the Series 3 Class A Eighth Issuer Notes, the Series 4 Class A
Eighth Issuer Notes, the Series 5 Class A2 Eighth Issuer Notes, the Series 3
Class A Ninth Issuer Notes and the Series 4 Class A Ninth Issuer Notes) prior to
the Scheduled Repayment Date of that Original Scheduled Amortisation Instalment,


and ending when Funding 1 or Funding 2, as applicable, has fully repaid the
Bullet Term Advance/Bullet Loan Tranche (respectively) or Scheduled Amortisation
Instalment, as applicable;


Cash Accumulation Requirement means on a Calculation Date:


(a) the outstanding principal amounts in relation to each Cash Accumulation
Advance;


(b) plus, as the context requires, (a) with respect to Funding 1, amounts due in
paragraphs 2.2(a) and 2.2(b) of the Funding 1 Pre-Enforcement Principal Priority
of Payments and (b) with respect to Funding 2, amounts due in paragraphs 2.2(a)
and 2.2(b) of the Funding 2 Pre-Enforcement Principal Priority of Payments;


(c) less the amount standing to the credit of the Cash Accumulation Ledger, as
the context requires, (a) with respect to Funding 1, at the last Funding 1
Interest Payment Date (which amount was not distributed on that Funding 1
Interest Payment Date to the Issuer with the relevant Cash Accumulation
Requirement) and (b) with respect to Funding 2, at the last


9


--------------------------------------------------------------------------------





Back to Contents



  Funding 2 Interest Payment Date (which amount was not distributed on that
Funding 2 Interest Payment Date to the Master Issuer with the relevant Cash
Accumulation Requirement);


(d) less the sum of the Cash Accumulation Requirement paid to Funding 1 or
Funding 2, as applicable, on a previous Distribution Date during the relevant
Interest Period;


Cash Accumulation Shortfall means, at any time, that the Cash Accumulation
Ledger Amount is less than the Cash Accumulation Liability;


Cash Management Agreement means the cash management agreement entered into on
the Initial Closing Date between the Cash Manager, the Mortgages Trustee,
Funding 1 and the Funding 1 Security Trustee, as amended and restated on the
Programme Date between the Cash Manager, the Mortgages Trustee, Funding 1,
Funding 2, the Funding 1 Security Trustee and the Funding 2 Security Trustee (as
the same may be amended, restated, supplemented, replaced and/or novated from
time to time);


Cash Management Services means the cash management services set out in the Cash
Management Agreement;


Cash Manager means initially Halifax and, as of the Reorganisation Date, Bank of
Scotland acting, pursuant to the Cash Management Agreement, as agent for the
Mortgages Trustee, Funding 1, Funding 2 and the Security Trustees, inter alia,
to manage all cash transactions and maintain certain ledgers on behalf of the
Mortgages Trustee, Funding 1, Funding 2, the Funding 1 Security Trustee and the
Funding 2 Security Trustee (which expression shall include such other person as
may be appointed from time to time as Cash Manager pursuant to the Cash
Management Agreement);


Cash Manager Termination Event has the meaning given in Clause 13.1 of the Cash
Management Agreement;


Certificate of Title means a solicitor’s, licensed conveyancer’s or (in
Scotland) qualified conveyancer’s report or certificate of title obtained by or
on behalf of the Seller in respect of each Property substantially in the form of
the pro-forma set out in the Standard Documentation;


Class A Notes means the Class A First Issuer Notes, the Class A Second Issuer
Notes, the Class A Third Issuer Notes, the Class A Fourth Issuer Notes, the
Class A Fifth Issuer Notes, the Class A Sixth Issuer Notes, the Class A Seventh
Issuer Notes, the Class A Eighth Issuer Notes, the Class A Ninth Issuer Notes,
any class A notes issued by the Master Issuer and any class A notes issued by
any New Issuer;


Clearing Agency means an agency registered under the provisions of section 17A
of the United States Securities Exchange Act of 1934;


Clearing Corporation means a corporation within the meaning of the New York
Uniform Commercial Code;


Clearstream, Luxembourg means Clearstream Banking, société anonyme;


Closing Date means the Initial Closing Date (or the First Issuer Closing Date),
the Second Issuer Closing Date, the Third Issuer Closing Date, the Fourth Issuer
Closing Date, the Fifth Closing Date, the Sixth Issuer Closing Date, the Seventh
Issuer Closing Date, the Eighth Issuer Closing Date, the Ninth Issuer Closing
Date, any Master Issuer Closing Date and any New Issuer Closing Date;


10


--------------------------------------------------------------------------------





Back to Contents



Collection Account means the collection account in the name of the Servicer
which is from time to time used for the purpose of collecting, directly or
indirectly, monies due in respect of the Loans and/or the Related Security
forming part of the Trust Property;


Common Depository means Citibank, N.A. in its capacity as the common depository;


Completion means the completion of the sale and purchase of the relevant
Portfolio pursuant to and in accordance with clause 3 or 4 (as applicable) of
the Mortgage Sale Agreement;


Contributions means the consideration in the form of cash provided to the
Mortgages Trustee by any Beneficiary in respect of the share of such Beneficiary
in the Trust Property under the Mortgages Trust Deed, being any of an Initial
Contribution, a Further Contribution or a Deferred Contribution;


Controlling Beneficiary Deed means the controlling beneficiary deed entered into
on the Programme Date between Funding 1, Funding 2, the Funding 1 Security
Trustee, the Funding 2 Security Trustee and the Seller (as the same may be
amended, restated, supplemented, replaced and/or novated from time to time);


Controlling Directions has the meaning given to it in the Controlling
Beneficiary Deed;


Convention means the Modified Following Business Day Convention as defined in
the 2000 ISDA Definitions published by the International Swaps and Derivatives
Association;


Corporate Services Agreement means in respect of Holdings, Funding 1 and Funding
2, the agreement dated the Programme Date between the Corporate Services
Provider, the Share Trustee, Holdings, Funding 1, Funding 2, Halifax, the
Funding 1 Security Trustee and the Funding 2 Security Trustee and to which Bank
of Scotland became party to in place of Halifax as of the Reorganisation Date
for the provision by the Corporate Services Provider of certain corporate
services and personnel to Funding 2, Funding 1 and Holdings (as the same may be
amended, restated, supplemented, replaced and/or novated from time to time);


Corporate Services Agreements means, together, the Funding 1 Corporate Services
Agreement, the First Issuer Corporate Services Agreement, the Second Issuer
Corporate Services Agreement, the Third Issuer Corporate Services Agreement, the
Fourth Issuer Corporate Services Agreement, the Fifth Issuer Corporate Services
Agreement, the Sixth Issuer Corporate Services Agreement, the Seventh Issuer
Corporate Services Agreement, the Eighth Issuer Corporate Services Agreement,
the Ninth Issuer Corporate Services Agreement, the Mortgages Trustee Corporate
Services Agreement, the Corporate Services Agreement and the PECOH Corporate
Services Agreement;


Corporate Services Provider means Structured Finance Management Limited or such
other person or persons for the time being acting as corporate services provider
to Funding 1, Funding 2 and Holdings under the Corporate Services Agreement;


CPR means, on any Normal Calculation Date, the annualised principal repayment
rate of all the Loans comprised in the Trust Property during the previous
Calculation Period calculated as follows:


1 - ((1 - R) ^ (12))


where “R” equals the result (expressed as a percentage) of the total Principal
Receipts received during the period of one month ending on that Normal
Calculation Date divided by the aggregate Outstanding Principal Balance of the
Loans comprised in the Trust Property as at the first day of that period;


11


--------------------------------------------------------------------------------





Back to Contents



Current Funding 1 Share means the amount of Trust Property beneficially owned by
Funding 1 from time to time, as determined in accordance with Clause 8 of the
Mortgages Trust Deed;


Current Funding 1 Share Percentage means the percentage share of Funding 1 in
the Trust Property from time to time, as determined in accordance with Clause 8
of the Mortgages Trust Deed;


Current Funding 2 Share means the amount of Trust Property beneficially owned by
Funding 2 from time to time, as determined in accordance with Clause 8 of the
Mortgages Trust Deed;


Current Funding 2 Share Percentage means the percentage share of Funding 2 in
the Trust Property from time to time, as determined in accordance with Clause 8
of the Mortgages Trust Deed;


Current Seller Share means the amount of Trust Property beneficially owned by
the Seller from time to time, as determined in accordance with Clause 8 of the
Mortgages Trust Deed;


Current Seller Share Percentage means the percentage share of the Seller in the
Trust Property from time to time, as determined in accordance with Clause 8 of
the Mortgages Trust Deed;


Current Swap Excluded Termination Amount means, in relation to an Issuer Swap
Agreement, an amount equal to:


(a) the amount of any termination payment due and payable to the relevant Issuer
Swap Provider as a result of an Issuer Swap Provider Default or following an
Issuer Swap Provider Downgrade Termination Event;


less


(b) the amount, if any, received by the relevant Issuer from a replacement swap
provider upon entry by that Issuer into an agreement with such replacement swap
provider to replace such swap agreement which has terminated as a result of an
Issuer Swap Provider Default or following an Issuer Swap Provider Downgrade
Termination Event;


Customer Files means the file or files relating to each Loan containing, inter
alia:


(a) all material correspondence relating to that Loan; and


(b) the completed mortgage documentation applicable to the Loan (other than the
Title Deeds) including the Valuation Report and the Certificate of Title,


whether original documentation, electronic form or otherwise;


D.D. Date means the date of delivery to the Account Bank or BACS (as the case
may be) of such instructions as may be necessary from time to time for the debit
of a Borrower’s account in respect of which there is a direct debit mandate;


Data Controller means the Mortgages Trustee and the Beneficiaries;


Data Processor means the Servicer;


Data Processor Agreement means the agreement entered into by, inter alios, the
Data Controllers and the Data Processor dated 25 November 2003 pursuant to which
the Data Controllers appointed the Data Processor to process data on their
respective behalf, as amended and restated on the Programme Date;


Data Subject has the meaning given to it in the Act;


12


--------------------------------------------------------------------------------





Back to Contents



Deed of Accession means, as applicable, the First Deed of Accession, the Second
Deed of Accession, the Third Deed of Accession, the Fourth Deed of Accession,
the Fifth Deed of Accession, the Sixth Deed of Accession, the Seventh Deed of
Accession, the Eighth Deed of Accession and any New Deed of Accession;


Deed of Accessionand Release Supplemental to the Funding 1 Deed of Charge means
the deed so named dated 31 July 2002;


Deed of Consent means a deed whereby a person in or intended to be in occupation
of a Property situated in England and Wales agrees with the Seller to postpone
his or her interest (if any) in the Property so that it ranks after the interest
created by the relevant Mortgage;


Deed of Postponement means a deed or agreement whereby a mortgagee of or the
heritable creditor in relation to a Property agrees with the Seller to postpone
its mortgage or standard security (as applicable) over the Property so that the
sums secured by it will rank for repayment after the sums secured by the
relevant Mortgage;


Deedstore Loan means a type of Loan product that gives the Borrower the option
to leave a small balance owing on the loan account so that the relevant Title
Deeds can continue to be lodged with the Seller;


Deemed AAA Rating means the deemed rating of a Term Advance Rating or a Loan
Tranche Rating where the corresponding Notes are rated, on the Closing Date
thereof, A-1+ by S&P, P-1 by Moody’s and F1+ by Fitch;


Deferred Consideration means the consideration payable by Funding 1 and Funding
2 to the Seller pursuant to the Mortgage Sale Agreement in respect of the sale
of the Initial Portfolio and any New Portfolio, which shall be:


(a) (in the case of Funding 1) an amount equal to the amount remaining after
making payment of the items described in (a) to (s) (inclusive) of the Funding 1
Pre-Enforcement Revenue Priority of Payments on each Funding 1 Interest Payment
Date and the amount remaining after making payment of the items described in (a)
to (1) (inclusive) of the Funding 1 Post-Enforcement Priority of Payments (as
applicable); and


(b) (in the case of Funding 2) an amount equal to the amount remaining after
making payment of the items described in (a) to (u) (inclusive) of the Funding 2
Pre-Enforcement Revenue Priority of Payments on each Funding 2 Interest Payment
Date and the amount remaining after making payment of the items described in (a)
to (1) (inclusive) of the Funding 2 Post-Enforcement Priority of Payments (as
applicable);


Deferred Purchase Price means that portion of the Purchase Price for the sale
and assignment of the Initial Portfolio or of any New Portfolio sold and
assigned to the Mortgages Trustee which is not paid to the Seller, in the case
of the Initial Portfolio, on the Initial Closing Date or, in the case of any New
Portfolio, on the relevant Sale Date and which is to be paid by Funding 1 and
Funding 2 to the Seller from time to time in accordance with the Funding 1 Deed
of Charge and the Funding 2 Deed of Charge (respectively) and otherwise in
accordance with the Mortgage Sale Agreement;


Delayed Cashback means, in relation to a Loan, the agreement by the Seller to
pay an amount to the relevant Borrower after a specified period of time
following completion of the relevant Loan;


Designated Interest Period has the meaning given to it in Clause 8.4 of the
Funding 1 Liquidity Facility Agreement;


13


--------------------------------------------------------------------------------





Back to Contents



Direct Debiting Scheme means the scheme for the manual or automated debiting of
bank accounts operated in accordance with the detailed rules of certain members
of the Association for Payment Clearing Services;


Disclosure Rules means in the case of the Reg S Notes which are, or are to be,
admitted to the Official List, the disclosure rules made under section 73A of
the FSMA;


Distribution Date means the date which is two London Business Days after each
Calculation Date, being the date that the Mortgages Trustee shall distribute the
Mortgages Trust Available Revenue Receipts and the Mortgages Trust Available
Principal Receipts to Funding 1, Funding 2 and the Seller;


Distribution Period means the period from, and including, a Distribution Date
to, but excluding, the next following Distribution Date or, in relation to the
first Distribution Period, the period from and including the relevant Closing
Date to, but excluding, the first Distribution Date;


Double Taxation Treaty means any convention between the government of the United
Kingdom and any other government for the avoidance of double taxation;


Drawdown Date means, in respect of:


(a) the First Issuer Intercompany Loan, the Initial Closing Date;


(b) the Second Issuer Intercompany Loan, the Second Issuer Closing Date;


(c) the Third Issuer Intercompany Loan, the Third Issuer Closing Date;


(d) the Fourth Issuer Intercompany Loan, the Fourth Issuer Closing Date;


(e) the Fifth Issuer Intercompany Loan, the Fifth Issuer Closing Date;


(f) the Sixth Issuer Intercompany Loan, the Sixth Issuer Closing Date;


(g) the Seventh Issuer Intercompany Loan, the Seventh Issuer Closing Date;


(h) the Eighth Issuer Intercompany Loan, the Eighth Issuer Closing Date;


(i) the Ninth Issuer Intercompany Loan, the Ninth Issuer Closing Date;


(j) a Loan Tranche pursuant to the Master Intercompany Loan, the relevant Master
Issuer Closing Date on which the Loan Tranche is made available thereunder; and


(k) any New Intercompany Loan, the date on which the New Term Advances
thereunder are made;


Drawdown Notice means, in respect of an Intercompany Loan, a notice delivered by
Funding 1 to the Issuer and the Security Trustee requesting a drawing under that
Intercompany Loan Agreement;


DTC means The Depository Trust Company;


Early Repayment Fee means any fee (other than a Redemption Fee) which a Borrower
is required to pay in the event that the Borrower is in default or his or her
Loan becomes repayable for any other mandatory reason or he or she repays all or
any part of the relevant Loan before a specified date;


14


--------------------------------------------------------------------------------





Back to Contents



Eighth Deed of Accession means the eighth deed of accession to the Funding 1
Deed of Charge entered into on the Ninth Issuer Closing Date between Funding 1,
the First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the
Fifth Issuer, the Sixth Issuer, the Seventh Issuer, the Eighth Issuer, the Ninth
Issuer, the Corporate Services Provider, the Account Bank, the Security Trustee,
the Seller, the First Start-up Loan Provider, the Second Start-up Loan Provider,
the Third Start-up Loan Provider, the Fourth Start-up Loan Provider, the Fifth
Start-up Loan Provider, the Sixth Start-up Loan Provider, the Seventh Start-up
Loan Provider, the Eighth Start-up Loan Provider, the Ninth Start-up Loan
Provider, the Cash Manager, the Funding 1 Swap Provider and the Funding 1
Liquidity Facility Provider as supplemented, amended and/or restated from time
to time;


Eighth Issuer means Permanent Financing (No. 8) PLC (registered number 5434519),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Eighth Issuer Closing Date means 22 June 2005;


Eighth Issuer Intercompany Loan Agreement means the Eighth Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Eighth Issuer Closing Date by the Eighth Issuer, Funding 1
and the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Eighth Issuer Security means the security created by the Eighth Issuer pursuant
to the Eighth Issuer Deed of Charge in favour of the Eighth Issuer Secured
Creditors;


Eighth Start-up Loan means the start-up loan that the Eighth Start-up Loan
Provider made available to Funding 1 pursuant to the Eighth Start-up Loan
Agreement;


Eighth Start-up Loan Agreement means the agreement entered into on the Eighth
Issuer Closing Date between Funding 1, the Eighth Start-up Loan Provider and the
Security Trustee relating to the provision of the Eighth Start-up Loan to
Funding 1 (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Eighth Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the Eighth
Start-up Loan;


Electronic Notification of Discharge means an electronic notification of the
discharge of a mortgage or charge, sent to the Land Registry in lieu of a paper
discharge;


Eligible General Reserve Fund Principal Repayments means:


(a) prior to the occurrence of a Trigger Event:


  (i) repayments of principal which are then due and payable in respect of the
Original Bullet Term Advances; and


  (ii) repayments of principal in respect of Original Scheduled Amortisation
Term Advances on their respective final maturity dates only; and


(b) on or after the occurrence of a Non-Asset Trigger Event but prior to the
occurrence of an Asset Trigger Event, repayments of principal in respect of
Original Bullet Term Advances and Original Scheduled Amortisation Term Advances
on their respective final maturity dates only,


15


--------------------------------------------------------------------------------





Back to Contents



in each case prior to the service of an Intercompany Loan Acceleration Notice on
Funding 1 and taking into account any allocation of principal to meet any
deficiency in Funding 1 Available Revenue Receipts;


Eligible Liquidity Facility Principal Repayments means:


(a) prior to the occurrence of a Trigger Event:


  (i) repayments of principal which are then due and payable in respect of the
Original Bullet Term Advances; and


  (ii) repayments of principal in respect of Original Scheduled Amortisation
Term Advances on their respective Final Repayment Dates only; and


(b) on or after the occurrence of a Non-Asset Trigger Event but prior to the
occurrence of an Asset Trigger Event, repayments of principal in respect of
Original Bullet Term Advances and Original Scheduled Amortisation Term Advances
on their respective Final Repayment Dates only,


in each case prior to the service of an Intercompany Loan Acceleration Notice on
Funding 1 and taking into account any allocation of principal to meet any
deficiency in Funding 1 Available Revenue Receipts.


Following the occurrence of an Asset Trigger Event, the Funding 1 Liquidity
Facility will not be available to repay principal in respect of Original Bullet
Term Advances or Original Scheduled Term Advances;


Eligible Liquidity Reserve Fund Principal Repayments means:


(a) prior to the occurrence of a Trigger Event:


  (i) repayments of principal which are then due and payable in respect of the
Original Bullet Term Advances; and


  (ii) repayments of principal in respect of Original Scheduled Amortisation
Term Advances on their respective Final Repayment Dates only; and


(b) on or after the occurrence of a Non-Asset Trigger Event but prior to the
occurrence of an Asset Trigger Event, repayments of principal in respect of
Original Bullet Term Advances and Original Scheduled Amortisation Term Advances
on their respective Final Repayment Dates,


in each case prior to the service of an Intercompany Loan Acceleration Notice on
Funding 1 and taking into account any allocation of principal to meet any
deficiency in Funding 1 Available Revenue Receipts;


Encumbrance has the same meaning as Security Interest;


Enforcement Procedures means the procedures for the enforcement of Mortgages
undertaken by the Servicer from time to time in accordance with the Seller’s
Policy;


English Loan means a Loan secured by an English Mortgage;


English Mortgage means a Mortgage over a property in England or Wales;


16


--------------------------------------------------------------------------------





Back to Contents



Euroclear means Euroclear Bank S.A./N.V., as operator of the Euroclear System,
and any successor to such business;


Exchange Act means the United States Securities Exchange Act of 1934, as
amended;


Exhibit means the exhibit to the Original Mortgage Sale Agreement which sets out
details of the Provisional Portfolio and the Standard Documentation;


Extension Request has the meaning given in clause 2.3(a) of the Funding 1
Liquidity Facility Agreement;


Extraordinary Resolution has the meaning in respect of Notes as defined in the
relevant Trust Deed;


Facility Office means the office through which the Funding 1 Liquidity Facility
Provider will perform all or any of its obligations under the Funding 1
Liquidity Facility Agreement;


Fifth Deed of Accession means the fifth deed of accession to the Funding 1 Deed
of Charge entered into on the Sixth Issuer Closing Date between Funding 1, the
First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the Fifth
Issuer, the Sixth Issuer, the Corporate Services Provider, the Account Bank, the
Security Trustee, the Seller, the First Start-up Loan Provider, the Second
Start-up Loan Provider, the Third Start-up Loan Provider, the Fourth Start-up
Loan Provider, the Fifth Start-up Loan Provider, the Sixth Start-up Loan
Provider, the Cash Manager, the Funding 1 Swap Provider and the Funding 1
Liquidity Facility Provider as amended, restated, supplemented, replaced and/or
novated from time to time;


Fifth Issuer means Permanent Financing (No. 5) PLC (registered number 5114399),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Fifth Issuer Closing Date means 22 July 2004;


Fifth Issuer Intercompany Loan Agreement means the Fifth Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Fifth Issuer Closing Date by the Fifth Issuer, Funding 1 and
the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Fifth Issuer Security means the security created by the Fifth Issuer pursuant to
the Fifth Issuer Deed of Charge in favour of the Fifth Issuer Secured Creditors;


Fifth Start-up Loan means the start-up loan that the Fifth Start-up Loan
Provider made available to Funding 1 pursuant to the Fifth Start-up Loan
Agreement;


Fifth Start-up Loan Agreement means the agreement entered into on the Fifth
Issuer Closing Date between Funding 1, the Fifth Start-up Loan Provider and the
Security Trustee relating to the provision of the Fifth Start-up Loan to Funding
1 (as the same may be amended, restated, supplemented, replaced and/or novated
from time to time);


Fifth Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the Fifth
Start-up Loan;


Final Maturity Date means the interest payment date falling in the month
indicated for such class in the applicable Final Terms;


17


--------------------------------------------------------------------------------





Back to Contents



Final Repayment Date means the final repayment date of each Term Advance or Loan
Tranche, as specified in the relevant Issuer Master Definitions and Construction
Schedule;


Financial Year means the 12-month period ending on the last day of the calendar
year;


First Deed of Accession means the first deed of accession to the Funding 1 Deed
of Charge entered into on the Second Issuer Closing Date between Funding 1, the
First Issuer, the Second Issuer, the Corporate Services Provider, the Account
Bank, the Security Trustee, the Seller, the First Start-up Loan Provider, the
Second Start-up Loan Provider, the Cash Manager, the Funding 1 Swap Provider and
the Funding 1 Liquidity Facility Provider as amended, restated, supplemented,
replaced and/or novated from time to time;


First Deed of Amendment to the Intercompany Loan Terms and Conditions means the
first deed of amendment to the Intercompany Loan Terms and Conditions entered
into on the Third Issuer Closing Date between Funding 1, the First Issuer, the
Second Issuer, the Security Trustee and the Agent Bank;


First Issuer means Permanent Financing (No. 1) PLC (registered number 4416192),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


First Issuer Closing Date or Initial Closing Date means 14 June 2002;


First Issuer Intercompany Loan Agreement means the First Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Initial Closing Date by the First Issuer, Funding 1 and the
Security Trustee (as the same may be amended, restated, supplemented, replaced
and/or novated from time to time);


First Issuer Master Definitions Schedule means, in respect of the First Issuer,
the master definitions schedule signed for the purposes of identification by
Sidley Austin LLP and Allen & Overy LLP on the Initial Closing Date (as amended,
varied or supplemented from time to time);


First Issuer Notes has the meaning given to such term in the First Issuer Master
Definitions Schedule;


First Issuer Security means the security created by the First Issuer pursuant to
the First Issuer Deed of Charge in favour of the First Issuer Secured Creditors;


First Start-up Loan means the start-up loan that the First Start-up Loan
Provider made available to Funding 1 pursuant to the First Start-up Loan
Agreement;


First Start-up Loan Agreement means the agreement entered into on the Initial
Closing Date between Funding 1, the First Start-up Loan Provider and the
Security Trustee relating to the provision of the First Start-up Loan to Funding
1 (as the same may be amended, restated, supplemented, replaced and/or novated
from time to time);


First Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the First
Start-up Loan;


Fitch means Fitch Ratings Limited and includes any successor to its ratings
business;


Fixed Rate Loans means those Loans to the extent that and for such period that
their Mortgage Terms provide that the interest rate does not vary and is fixed
by the Seller;


18


--------------------------------------------------------------------------------





Back to Contents



Flexible Draw Capacity means an amount equal to the excess of (a) the maximum
amount that Borrowers may draw under Flexible Loans included in the Trust
Property (whether or not drawn) over (b) the aggregate principal balance of
actual Flexible Loan advances in the Trust Property on the relevant Calculation
Date;


Flexible Loan means a type of Loan product that typically incorporates features
that give the Borrower options to, among other things, make further drawings on
the loan account and/or to overpay or underpay interest and principal in a given
month;


Flexible Loan Conditions means Mortgage Conditions applicable to any Flexible
Loan;


Flexible Loan Drawing means any further drawing of monies made by a Borrower
under a Flexible Loan other than the Initial Advance;


Fourth Deed of Accession means the fourth deed of accession to the Funding 1
Deed of Charge entered into on the Fifth Issuer Closing Date between Funding 1,
the First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the
Fifth Issuer, the Corporate Services Provider, the Account Bank, the Security
Trustee, the Seller, the First Start-up Loan Provider, the Second Start-up Loan
Provider, the Third Start-up Loan Provider, the Fourth Start-up Loan Provider,
the Fifth Start-up Loan Provider, the Cash Manager, the Funding 1 Swap Provider
and the Funding 1 Liquidity Facility Provider as amended, restated,
supplemented, replaced and/or novated from time to time;


Fourth Issuer means Permanent Financing (No. 4) PLC (registered number 4988201),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Fourth Issuer Closing Date means 12 March 2004;


Fourth Issuer Intercompany Loan Agreement means the Fourth Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Fourth Issuer Closing Date by the Fourth Issuer, Funding 1
and the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Fourth Issuer Security means the security created by the Fourth Issuer pursuant
to the Fourth Issuer Deed of Charge in favour of the Fourth Issuer Secured
Creditors;


Fourth Start-up Loan means the start-up loan that the Fourth Start-up Loan
Provider made available to Funding 1 pursuant to the Fourth Start-up Loan
Agreement;


Fourth Start-up Loan Agreement means the agreement entered into on the Fourth
Issuer Closing Date between Funding 1, the Fourth Start-up Loan Provider and the
Security Trustee relating to the provision of the Fourth Start-up Loan to
Funding 1 (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Fourth Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the Fourth
Start-up Loan;


FSA means the UK Financial Services Authority;


FSMA 2000 or FSMA means the Financial Services and Markets Act 2000 (as amended
from time to time);


Funding Beneficiary Controlling Direction has the meaning given in the
Controlling Beneficiary Deed;


19


--------------------------------------------------------------------------------





Back to Contents



Funding Beneficiaries means Funding 1 and Funding 2;


Funding Security Trustee Controlling Directions has the meaning given in the
Controlling Beneficiary Deed;


Funding Security Trustees means the Funding 1 Security Trustee and the Funding 2
Security Trustee;


Funding 1 means Permanent Funding (No. 1) Limited (registered number 4267660), a
limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Funding 1 Agreements or Funding 1 Transaction Documents means each of the
Transaction Documents to which Funding 1 is a party (as the same may be amended,
varied and/or supplemented from time to time) including (but not limited to) the
Master Definitions and Construction Schedule, the Servicing Agreement, the
Mortgages Trust Deed, the Controlling beneficiary Deed, the Funding 1 Deed of
Charge (including, for the avoidance of doubt the Second Supplemental Funding 1
Deed of Charge), the Funding 1 Swap Agreement, the Funding 1 Corporate Services
Agreement, the Funding 1 Liquidity Facility Agreement, each Intercompany Loan
Agreement, the First Deed of Amendment to the Intercompany Loan Terms and
Conditions, the Cash Management Agreement, the Bank Account Agreement, the
Funding 1 Guaranteed Investment Contract, each Start-up Loan Agreement, the
Mortgage Sale Agreement, each Scottish Declaration of Trust, the Seller Power of
Attorney, the Insurance Acknowledgements, the Insurance Endorsements and all
other agreements referred to therein or otherwise referred to as “Funding 1
Agreements” in each Accession Undertaking entered into by, inter alios, Funding
1 and the Security Trustee, from time to time;


Funding 1 Available Principal Receipts means on the day falling four Business
Days prior to each Funding 1 Interest Payment Date, an amount equal to the
aggregate of:


(a) all Funding 1 Principal Receipts received by Funding 1 during the Interest
Period ending on the relevant Funding 1 Interest Payment Date;


(b) all other Funding 1 Principal Receipts standing to the credit of the Cash
Accumulation Ledger which are to be applied on the next Funding 1 Interest
Payment Date to repay a Bullet Term Advance and/or, subject to Rule 1 as set out
in paragraph 2.2(a) of Part 2 of Schedule 3 to the Funding 1 Deed of Charge, a
Scheduled Amortisation Instalment, or to make a payment under items (a), (b) or
(c) of the Funding 1 Pre-Enforcement Principal Priority of Payments and, if such
Funding 1 Interest Payment Date occurs on or after a Trigger Event, the
remainder of such receipts standing to the credit of the Cash Accumulation
Ledger;


(c) the amounts (if any) to be credited to the Principal Deficiency Ledger
pursuant to paragraphs (g), (i), (k) and (m) in the Funding 1 Pre-Enforcement
Revenue Priority of Payments on the relevant Funding 1 Interest Payment Date;


(d) in so far as available for and needed to make Eligible Liquidity Facility
Principal Repayments, any amounts available to be drawn under the Funding 1
Liquidity Facility (but less any amounts applied or to be applied on the
relevant date in payment of interest and other revenue expenses as set out in
paragraphs (a) to (f) inclusive, (h), (j) and (l) of the Funding 1
Pre-Enforcement Revenue Priority of Payments plus any amounts which will be
repaid to the Funding 1 Liquidity Facility Provider under item (a) of the
relevant priority of payments (relating to the allocation of Funding 1 Available
Principal Receipts) on the next Funding 1 Interest Payment Date (i.e. occurring
at the end of such period of four Business Days) to the extent that such
repayment is available to be redrawn on that Funding 1 Interest Payment Date);


20


--------------------------------------------------------------------------------





Back to Contents



(e) in so far as available for and needed to make Eligible General Reserve Fund
Principal Repayments, the amount that would then be standing to the credit of
the General Reserve Ledger (but less any amounts applied or to be applied on the
relevant date in payment of interest and other revenue expenses as set out in
paragraphs (a) to (n) (inclusive) of the Funding 1 Pre-Enforcement Revenue
Priority of Payments) plus any amounts which will be credited to the General
Reserve Ledger under item (b) of the relevant priority of payments (relating to
the allocation of Funding 1 Available Principal Receipts) on the next Funding 1
Interest Payment Date (i.e. occurring at the end of such period of four Business
Days);


(f) in so far as available for and needed to make Eligible Liquidity Reserve
Fund Principal Repayments, the amount that would then be standing to the credit
of the Liquidity Reserve Ledger (but less any amounts applied or to be applied
on the relevant date in payment of interest and other revenue expenses as set
out in paragraphs (a) to (f) (inclusive), (h), (j) and (l) of the Funding 1
Pre-Enforcement Revenue Priority of Payments plus) any amounts which will be
credited to the Liquidity Reserve Ledger under item (c) of the relevant priority
of payments (relating to the allocation of Funding 1 Available Principal
Receipts) on the next Funding 1 Interest Payment Date (i.e. occurring at the end
of such period of four Business Days);


less


(g) the amounts to be applied on the relevant Funding 1 Interest Payment Date to
pay the items in paragraphs (a) to (f) (inclusive), (h), (j) and (l) of the
Funding 1 Pre-Enforcement Revenue Priority of Payments;


Funding 1 Available Revenue Receipts means, for each Funding 1 Interest Payment
Date, an amount calculated by the Cash Manager on the day falling four Business
Days prior to such Funding 1 Interest Payment Date, and equal to the aggregate
of:


(a) all Mortgages Trust Available Revenue Receipts distributed or to be
distributed to Funding 1 during the then current Interest Period;


(b) any amounts paid or to be paid by the Seller to Funding 1 during the then
current Interest Period in consideration of the Seller acquiring a further
interest in the Trust Property;


(c) other net income of Funding 1 including all amounts of interest received on
the Funding 1 GIC Account, the Funding 1 Transaction Account and/or Authorised
Investments and amounts received by Funding 1 under the Funding 1 Swap Agreement
(other than any early termination amount received by Funding 1 under the Funding
1 Swap Agreement), in each case to be received during the then current Interest
Period;


(d) the amounts then standing to the credit of the General Reserve Ledger;


(e) if a Liquidity Reserve Fund Rating Event has occurred and is continuing, and
there are no amounts standing to the credit of the General Reserve Ledger, the
amounts then standing to the credit of the Liquidity Reserve Ledger and
available to be drawn, to the extent necessary to pay the items in paragraphs
(a) to (f) (inclusive), (h), (j) and (l) of the Funding 1 Pre-Enforcement
Revenue Priority of Payments;


(f) if a Liquidity Reserve Fund Rating Event has occurred but is no longer
continuing due to an increase in the Seller’s Rating since the preceding Funding
1 Interest Payment Date, and Funding 1 elects to terminate the Liquidity Reserve
Fund, all amounts standing to the credit of the Liquidity Reserve Ledger;


21


--------------------------------------------------------------------------------





Back to Contents



(g) any amounts standing to the credit of the Liquidity Reserve Ledger in excess
of the Liquidity Reserve Fund Required Amount as a result of a reduction in the
Liquidity Reserve Fund Required Amount; and


(h) any amount standing to the credit of the Funding 1 Transaction Account to
the extent equal to the principal amount advanced to Funding 1 by the First
Start-up Loan Provider by way of a Funding 1 Start-up Loan, the Second Start-up
Loan Provider by way of a Funding 1 Start-up Loan, the Third Start-up Loan
Provider by way of a Funding 1 Start-up Loan, the Fourth Start-up Loan Provider
by way of a Funding 1 Start-up Loan, the Fifth Start-up Loan Provider by way of
a Funding 1 Start-up Loan, the Sixth Start-up Loan Provider by way of a Funding
1 Start-up Loan, the Seventh Start-up Loan Provider by way of a Funding 1
Start-up Loan, the Eighth Start-up Loan Provider by way of a Funding 1 Start-up
Loan and the Ninth Start-up Loan Provider by way of a Funding 1 Start-up Loan,
and not required by Funding 1 to meet its costs and expenses, as certified by
the Cash Manager on behalf of Funding 1 to the Funding 1 Security Trustee,


and, for the avoidance of doubt, Funding 1 Available Revenue Receipts does not
include:


(i) any payment made by the Seller to Funding 1 during the then current Interest
Period of the amount outstanding under an Intercompany Loan; and


(ii) the proceeds of any New Intercompany Loan received by Funding 1 during the
then current Interest Period;


Funding 1 Authorised Investments means the Authorised Investments applicable to
Funding 1;


Funding 1 Bank Accounts means the Funding 1 GIC Account, the Funding 1
Transaction Account, the Funding 1 Liquidity Facility Stand-by Account and any
additional or replacement bank accounts held in the name of Funding 1 from time
to time with the prior written consent of the Security Trustee;


Funding 1 Cash Accumulation Ledger means the ledger in respect of Funding 1
established and maintained by the Cash Manager pursuant to Clause 4.3(a) of the
Cash Management Agreement;


Funding 1 Cash Accumulation Ledger Amount means, at any time, the amount
standing to the credit of the Funding 1 Cash Accumulation Ledger at that time
(immediately prior to any drawing to be applied on that Interest Payment Date
and prior to any payment under item (h) of the Funding 1 Pre-Enforcement
Principal Priority of Payments;


Funding 1 Charged Property means the property charged by Funding 1 pursuant to
the Funding 1 Deed of Charge and includes, for the avoidance of doubt, the
property charged by Funding 1 pursuant to the Second Supplemental Funding 1 Deed
of Charge;


Funding 1 Corporate Services Agreement means in respect of Holdings and Funding
1, the agreement dated the Initial Closing Date between the Corporate Services
Provider, the Share Trustee, Holdings, Funding 1, Halifax and the Funding 1
Security Trustee for the provision by the Corporate Services Provider of certain
corporate services and personnel to Funding 1 and Holdings, as amended and
restated on the Programme Date by the Corporate Services Agreement (as the same
may be amended, restated, supplemented, replaced and/or novated from time to
time);


Funding 1 Corporate Services Fee Letter means the letter dated the date of the
Funding 1 Corporate Services Agreement, as supplemented on the Eighth Issuer
Closing Date, between, inter alios, Funding 1, PECOH, Holdings, PECOH Holdings,
the Security Trustee, the Funding 1 Corporate Services Provider and the PECOH
Corporate Services Provider, setting out the amount of fees


22


--------------------------------------------------------------------------------





Back to Contents



payable to the Funding 1 Corporate Services Provider and the PECOH Corporate
Services Provider by Funding 1;


Funding 1 Corporate Services Provider means Structured Finance Management
Limited or such other person or persons for the time being acting as corporate
services provider to Funding 1, Holdings and PECOH under the Funding 1 Corporate
Services Agreement;


Funding 1 Deed of Charge means the deed of charge entered into on the Initial
Closing Date between Funding 1, the First Issuer, the Corporate Services
Provider, the Account Bank, the Security Trustee, the Seller, the First Start-up
Loan Provider, the Cash Manager, the Funding 1 Swap Provider and the Funding 1
Liquidity Facility Provider, as supplemented and amended by the Deed of
Accession and Release Supplemental to the Funding 1 Deed of Charge, the Second
Supplemental Funding 1 Deed of Charge and as supplemented and amended by the
First Deed of Accession, the Second Deed of Accession, the Third Deed of
Accession, the Fourth Deed of Accession, the Fifth Deed of Accession, the Sixth
Deed of Accession, the Seventh Deed of Accession, the Eighth Deed of Accession
and as supplemented by the Third Supplemental Funding 1 Deed of Charge, and as
the same may be further supplemented, amended and/or restated or varied from
time to time;


Funding 1 Final Deferred Contribution has the meaning given to it in Clause 4.2
of the Mortgages Trust Deed;


Funding 1 General Reserve Fund means the fund established from the proceeds of
the First Start-up Loan, the Second Start-up Loan, the Third Start-up Loan, the
Fourth Start-up Loan, the Fifth Start-up Loan, the Seventh Start-up Loan, the
Eighth Start-up Loan, the Ninth Start-up Loan and any New Start-up Loan with
respect a Funding 1 Issuer which may be used by Funding 1 to meet any deficit in
Revenue Receipts or Principal Receipts;


Funding 1 General Reserve Ledger means the ledger established and maintained by
the Cash Manager in respect of Funding 1 pursuant to Clause 4.3(b) of the Cash
Management Agreement;


Funding 1 General Reserve Fund Required Amount means an amount equal to
£445,000,000 or such lesser amount to which the Funding 1 Liquidity Facility
Provider, the Funding 1 Swap Provider and each of the Issuer Swap Providers
consent to and as the Rating Agencies have confirmed will not cause the ratings
of the Notes of any Funding 1 Issuer to be reduced, withdrawn or qualified;


Funding 1 General Reserve Fund Threshold means the lesser of:


(a) the General Reserve Fund Required Amount, and


(b) the highest amount which the Adjusted Reserve Fund Level has been since the
first Interest Payment Date upon which interest is due and payable in respect of
Term Advances made upon the Closing Date relating to the then most recent issue
of Issuer Notes;


Funding 1 GIC Account means the account in the name of Funding 1 and the
Security Trustee (sort code 12-24-55, account number 00998203) held at the
Account Bank and maintained subject to the terms of the Funding 1 Guaranteed
Investment Contract, the Bank Account Agreement and the Funding 1 Deed of
Charge, or such additional or replacement bank account as may for the time being
be in place with the prior consent of the Security Trustee and the Rating
Agencies;


Funding 1 GIC Account Agreement has the same meaning as Funding 1 Guaranteed
Investment Contract;


Funding 1 GIC Account Mandate means the bank account mandate between Funding 1
and the Account Bank relating to the operation of the Funding 1 GIC Account;


23


--------------------------------------------------------------------------------





Back to Contents



Funding 1 GIC Balance means, on any day during an Interest Period, the amount
standing to the credit of the Funding 1 GIC Account as at the opening of
business on such day;


Funding 1 GIC Provider means Bank of Scotland acting pursuant to the Funding 1
Guaranteed Investment Contract and/or such other person for the time being
acting as provider of a guaranteed investment contract to Funding 1;


Funding 1 GIC Rate means the rate of interest accruing on the balance standing
to the credit of the Funding 1 GIC Account equal to a rate of three month LIBOR
less 0.25% per annum;


Funding 1 Guaranteed Investment Contract or Funding 1 GIC Account Agreement
means the guaranteed investment contract entered into on the Initial Closing
Date between Funding 1, the Funding 1 GIC Provider, the Cash Manager and the
Security Trustee in relation to interest to be earned on the Funding 1 GIC
Balance (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Funding 1 Income Deficit means the amount of the shortfall between Funding 1
Available Revenue Receipts and the amounts required to pay the items in
paragraph (a) to (f) (inclusive), (h), (j), and (i) of the Funding 1
Pre-Enforcement Revenue Priority of Payments;


Funding 1 Intercompany Loan means the loan made available pursuant to a Funding
1 Intercompany Loan Agreement;


Funding 1 Intercompany Loan Agreements means the First Issuer Intercompany Loan
Agreement, the Second Issuer Intercompany Loan Agreement, the Third Issuer
Intercompany Loan Agreement, the Fourth Issuer Intercompany Loan Agreement, the
Fifth Issuer Intercompany Loan Agreement, the Sixth Issuer Intercompany Loan
Agreement, the Seventh Issuer Intercompany Loan Agreement, the Eighth Issuer
Intercompany Loan Agreement, the Ninth Issuer Intercompany Loan Agreement and
any New Intercompany Loan Agreement to which Funding 1 is party as Borrower;


Funding 1 Intercompany Loan Ledger means the ledger on which the Cash Manager
will record payments of interest and repayments of principal made under any
Funding 1 Intercompany Loan;


Funding 1 Interest Payment Date means the 10th day of September, December, March
and June in each year (or, if such day is not a Business Day, the next
succeeding Business Day);


Funding 1 Interest Rate Shortfall has the meaning given to it in Clause 4.3 of
the Servicing Agreement;


Funding 1 Issuer Deeds of Charge means the First Issuer Deed of Charge, the
Second Issuer Deed of Charge, the Third Issuer Deed of Charge, the Fourth Issuer
Deed of Charge, the Fifth Issuer Deed of Charge, the Sixth Issuer Deed of
Charge, the Seventh Issuer Deed of Charge, the Eighth Issuer Deed of Charge and
the Ninth Issuer Deed of Charge;


Funding 1 Issuer Master Definitions and Construction Schedule means, as the
context so requires, the First Issuer Master Definitions and Construction
Schedule dated the Initial Closing Date, the Second Issuer Master Definitions
and Construction Schedule dated the Second Issuer Closing Date, the Third Issuer
Master Definitions and Construction Schedule dated the Third Issuer Closing
Date, the Fourth Issuer Master Definitions and Construction Schedule dated the
Fourth Issuer Closing Date, the Fifth Issuer Master Definitions and Construction
Schedule dated the Fifth Issuer Closing Date, the Sixth Issuer Master
Definitions and Construction Schedule dated the Sixth Issuer Closing Date, the
Seventh Issuer Master Definitions and Construction Schedule dated the Seventh
Issuer Closing Date, the Eighth Issuer Master Definitions and Construction
Schedule dated the Eighth Issuer Closing Date, the Ninth Issuer Master
Definitions and Construction Schedule dated the Ninth Issuer Closing Date,


24


--------------------------------------------------------------------------------





Back to Contents



each signed for the purposes of identification by Allen & Overy LLP and Sidley
Austin LLP, and/or each other master definitions and construction schedule which
relates to a New Issuer;


Funding 1 Issuer Notes means the First Issuer Notes, the Second Issuer Notes,
the Third Issuer Notes, the Fourth Issuer Notes, the Fifth Issuer Notes, the
Sixth Issuer Notes, the Seventh Issuer Notes, the Eighth Issuer Notes, the Ninth
Issuer Notes and/or any New Notes issued by any New Issuer the proceeds of which
are on-lent to Funding 1 pursuant to a Funding 1 Intercompany Loan Agreement;


Funding 1 Issuers means the First Issuer, the Second Issuer, the Third Issuer,
the Fourth Issuer, the Fifth Issuer, the Sixth Issuer, the Seventh Issuer, the
Eighth Issuer, the Ninth Issuer and any New Issuer relating to Funding 1;


Funding 1 Issuers Secured Obligations means the First Issuer Secured Obligation,
the Second Issuer Secured Obligation, the Third Issuer Secured Obligation, the
Fourth Issuer Secured Obligation, the Fifth Issuer Secured Obligation, the Sixth
Issuer Secured Obligation, the Seventh Issuer Secured Obligation, the Eighth
Issuer Secured Obligation and the Ninth Issuer Secured Obligation;


Funding 1 Ledgers means the Funding 1 Principal Ledger, the Funding 1 Revenue
Ledger, the Funding 1 General Reserve Ledger, the Funding 1 Liquidity Reserve
Ledger, the Funding 1 Principal Deficiency Ledger, the Funding 1 Intercompany
Loan Ledger, the Funding 1 Cash Accumulation Ledger and the Funding 1 Liquidity
Facility Ledger;


Funding 1 Liquidity Documents means the Funding 1 Liquidity Facility Agreement,
a Novation Certificate or any other document designated as such by the Funding 1
Liquidity Facility Provider and Funding 1;


Funding 1 Liquidity Drawing means any draw on the Funding 1 Liquidity Facility;


Funding 1 Liquidity Facility means the sterling advances facility made in
respect of certain of the payment obligations of Funding 1 arising out of the
First Issuer Intercompany Loan Agreement and/or the Second Issuer Intercompany
Loan Agreement and/or the Third Issuer Intercompany Loan Agreement and/or the
Fourth Issuer Intercompany Loan Agreement and/or the Fifth Issuer Intercompany
Loan Agreement and/or the Sixth Issuer Intercompany Loan Agreement and/or the
Seventh Issuer Intercompany Loan Agreement and/or the Eighth Issuer Intercompany
Loan Agreement and/or the Ninth Issuer Intercompany Loan Agreement made
available by the Funding 1 Liquidity Facility Provider to Funding 1 under the
Funding 1 Liquidity Facility Agreement and drawable by way of Funding 1
Liquidity Facility Drawings and/or Funding 1 Liquidity Facility Stand-by
Drawings;


Funding 1 Liquidity Facility Agreement means the liquidity facility agreement
made on the Initial Closing Date as amended and restated on the Second Issuer
Closing Date, the Third Issuer Closing Date, the Fourth Issuer Closing Date, the
Fifth Issuer Closing Date, the Sixth Issuer Closing Date, the Seventh Issuer
Closing Date, the Eighth Issuer Closing Date and as further amended and restated
on the Ninth Issuer Closing Date and from time to time between Funding 1, the
Funding 1 Liquidity Facility Provider, the Cash Manager and the Security Trustee
pursuant to which the Funding 1 Liquidity Facility Provider agreed to provide
Funding 1, from time to time during the Funding 1 Liquidity Facility Commitment
Period, with advances for the purposes specified therein, subject to and in
accordance with the terms thereof (as the same may be further amended, restated,
supplemented, replaced and/or novated from time to time);


Funding 1 Liquidity Facility Commitment means, as at the Ninth Issuer Closing
Date, the amount of £150,000,000, or such other amount as may be determined in
accordance with clause 2.2 (Facility


25


--------------------------------------------------------------------------------





Back to Contents



Limits) and/or Clause 7.2 (Voluntary cancellation) of the Funding 1 Liquidity
Facility Agreement from time to time;


Funding 1 Liquidity Facility Commitment Period means, subject to Clause 2.3 of
the Funding 1 Liquidity Facility Agreement, the period from and including the
Initial Closing Date up to and excluding the Funding 1 Liquidity Facility
Commitment Termination Date;


Funding 1 Liquidity Facility Commitment Termination Date means, subject to being
extended in accordance with Clause 2.3 of the Funding 1 Liquidity Facility
Agreement, the date falling 364 days after the Initial Closing Date or, if such
date is not a Business Day, the preceding Business Day or, if earlier, the date
on which the Funding 1 Liquidity Facility Commitment is reduced to zero pursuant
to the provisions of the Funding 1 Liquidity Facility Agreement;


Funding 1 Liquidity Facility Default means an event specified as such in clause
16.1 of the Funding 1 Liquidity Facility Agreement;


Funding 1 Liquidity Facility Downgrade Event means the downgrade on any day of
the Funding 1 Liquidity Facility Provider’s short-term, unsecured, unguaranteed
and unsubordinated debt obligations to below the Requisite Ratings;


Funding 1 Liquidity Facility Drawdown Date means the date of the advance of a
Funding 1 Liquidity Facility Drawing or a Funding 1 Liquidity Facility Stand-by
Drawing which date shall be a Funding 1 Interest Payment Date;


Funding 1 Liquidity Facility Drawdown Notice means a notice substantially in the
form set out in Schedule 3 to the Funding 1 Liquidity Facility Agreement;


Funding 1 Liquidity Facility Drawing means a drawing made under clause 5.1 or
clause 5.2(e) of the Funding 1 Liquidity Facility Agreement;


Funding 1 Liquidity Facility Extension Refusal means the refusal by the Funding
1 Liquidity Facility Provider, to grant an extension of the Funding 1 Liquidity
Facility Commitment Period, in accordance with Clause 2.3 of the Funding 1
Liquidity Facility Agreement;


Funding 1 Liquidity Facility Interest Period means, with respect to a Funding 1
Liquidity Facility Loan, each successive period beginning on (and including) a
Funding 1 Interest Payment Date and ending on (but excluding) the next following
Funding 1 Interest Payment Date except that the first Funding 1 Liquidity
Facility Interest Period shall start on the Funding 1 Liquidity Facility
Drawdown Date for that Funding 1 Liquidity Facility Loan and end on the day
before the next following Funding 1 Interest Payment Date;


Funding 1 Liquidity Facility Ledger means a ledger to be maintained by the Cash
Manager pursuant to Clause 4.3 of the Cash Management Agreement;


Funding 1 Liquidity Facility Loan means a loan made under the Funding 1
Liquidity Facility which is made as a result of a Funding 1 Liquidity Facility
Drawing;


Funding 1 Liquidity Facility Margin means nought point 5% (0.50%) per annum;


Funding 1 Liquidity Facility Provider means JPMorgan Chase Bank, N.A. acting
through its office at 125 London Wall, London EC2Y 5AJ and/or such other bank or
banks with at least the Requisite Ratings which agrees to provide a liquidity
facility to Funding 1 on substantially similar terms to the Funding 1 Liquidity
Facility Agreement;


26


--------------------------------------------------------------------------------





Back to Contents



Funding 1 Liquidity Facility Request means a request substantially in the form
set out in Schedule 3 to the Funding 1 Liquidity Facility Agreement made by
Funding 1 for a Funding 1 Liquidity Facility Drawing or a Funding 1 Liquidity
Facility Stand-by Drawing pursuant to a Funding 1 Liquidity Drawdown Notice;


Funding 1 Liquidity Facility Repayments means any repayments made under the
Funding 1 Liquidity Facility;


Funding 1 Liquidity Facility Stand-by Account means an account to be held in the
name of Funding 1 with the Funding 1 Liquidity Facility Provider or, if the
Funding 1 Liquidity Facility Provider ceases to have the Requisite Ratings, the
Account Bank or, if the Account Bank ceases to have the Requisite Ratings, a
bank which has the Requisite Ratings;


Funding 1 Liquidity Facility Stand-by Deposit means the amount standing to the
credit of the Funding 1 Liquidity Facility Stand-by Account from time to time
together with interest on such deposit;


Funding 1 Liquidity Facility Stand-by Drawing means a drawing made under clause
5.2(b) of the Funding 1 Liquidity Facility Agreement;


Funding 1 Liquidity Facility Stand-by Loan means a loan made under the Funding 1
Liquidity Facility which is made as a result of a Funding 1 Liquidity Facility
Stand-by Drawing;


Funding 1 Liquidity Principal Shortfall means, subject to clause 4.2(b) of the
Funding 1 Liquidity Facility Agreement (and in respect of the First Issuer
Intercompany Loan, the Second Issuer Intercompany Loan, the Third Issuer
Intercompany Loan, the Fourth Issuer Intercompany Loan, the Fifth Issuer
Intercompany Loan, the Sixth Issuer Intercompany Loan, the Seventh Issuer
Intercompany Loan, the Eighth Issuer Intercompany Loan and the Ninth Issuer
Intercompany Loan only), at any time, the amount by which Funding 1’s obligation
to repay when due:


(a) the principal amount due and payable in respect of the relevant Original
Bullet Term Advances; and


(b) the principal amount due and payable in respect of the relevant Original
Scheduled Amortisation Term Advances;


exceeds the sum of:


(i) the Funding 1 Available Principal Receipts;


less:


(ii) amounts (if any) ranking prior to the applicable payment described in
paragraph (a) or (b) above in the Funding 1 Pre-Enforcement Principal Priority
of Payments at that date;


Funding 1 Liquidity Reserve Fund means the fund established pursuant to the
Funding 1 Deed of Charge in the event that a Liquidity Reserve Fund Rating Event
in respect of Funding 1 occurs;


Funding 1 Liquidity Reserve Ledger means the ledger to be maintained by the Cash
Manager pursuant to Clause 4.3 of the Cash Management Agreement relating to the
Funding 1 Liquidity Reserve Fund;


Funding 1 Liquidity Revenue Shortfall means, at any time, in respect of the
First Issuer Intercompany Loan, the Second Issuer Intercompany Loan, the Third
Issuer Intercompany Loan, the


27


--------------------------------------------------------------------------------





Back to Contents



Fourth Issuer Intercompany Loan, the Fifth Issuer Intercompany Loan, the Sixth
Issuer Intercompany Loan, the Seventh Issuer Intercompany Loan, the Eighth
Issuer Intercompany Loan and the Ninth Issuer Intercompany Loan, the amount by
which the aggregate of Funding 1’s obligations in respect of items listed in
paragraph 2.2 (a) to (f) (inclusive), (h) (j) and (l) of the Funding 1
Pre-Enforcement Revenue Priority of Payments exceeds the amount of Funding 1
Available Revenue Receipts;


Funding 1 Liquidity Shortfall means a Funding 1 Liquidity Revenue Shortfall
and/or a Funding 1 Liquidity Principal Shortfall, as applicable;


Funding 1 Liquidity Subordinated Amounts means the sum of (a) any additional
amounts due to any withholding taxes and increased costs on the provision of the
Funding 1 Liquidity Facility and (b) any additional costs incurred by the
Funding 1 Liquidity Facility Provider to comply with the requirements of the
Bank of England, the Financial Services Authority and/or the European Central
Bank and/or changes to the capital adequacy rules applicable to the Funding 1
Liquidity Facility Provider and Funding 1;


Funding 1 New Intercompany Loan means a loan of the proceeds of any issue of New
Notes, such loan being advanced to Funding 1 by a New Issuer pursuant to the
terms of a New Intercompany Loan Agreement;


Funding 1 Post-Enforcement Priority of Payments means the order of priority in
which the Security Trustee will apply all monies following an Intercompany Loan
Event of Default and enforcement of the Funding 1 Security (as set out in Part 3
of Schedule 3 to the Funding 1 Deed of Charge);


Funding 1 Power of Attorney has the same meaning as Security Power of Attorney;


Funding 1 Pre-Enforcement Principal Priority of Payments means the order of
priority in which, prior to enforcement of the Funding 1 Security, the Cash
Manager will apply the Funding 1 Available Principal Receipts on each Funding 1
Interest Payment Date, as set out in Part 2 of Schedule 3 to the Funding 1 Deed
of Charge;


Funding 1 Pre-Enforcement Revenue Priority of Payments means the order of
priority in which Funding 1 Available Revenue Receipts will be applied by the
Cash Manager prior to the enforcement of the Funding 1 Security as set out in
Part 1 of Schedule 3 to the Funding 1 Deed of Charge;


Funding 1 Principal Deficiency Ledger means the ledger of such name maintained
by the Cash Manager pursuant to the Cash Management Agreement, comprising, as at
the date hereof, four sub-ledgers, the AAA Principal Deficiency Sub-Ledger, the
AA Principal Deficiency Sub-Ledger, the A Principal Deficiency Sub-Ledger and
the BBB Principal Deficiency Sub-Ledger, but which may comprise additional
principal deficiency sub-ledgers as required;


Funding 1 Principal Ledger means the ledger on which receipts and payments of
Funding 1 Principal Receipts will be recorded by the Cash Manager;


Funding 1 Principal Deficiency Sub-Ledger means singly or together (as the
context may require) the AAA Principal Deficiency Sub-Ledger, the AA Principal
Deficiency Sub-Ledger, the A Principal Deficiency Sub-Ledger, the BBB Principal
Deficiency Sub-Ledger and/or such additional principal deficiency sub-ledgers
that may be established from time to time after the Initial Closing Date;


Funding 1 Principal Priority of Payments means the order of priority for the
application of Funding 1 Available Principal Receipts, prior to enforcement of
the Funding 1 Security, set out in each Intercompany Loan Agreement and in Part
2 of Schedule 3 to the Funding 1 Deed of Charge;


28


--------------------------------------------------------------------------------





Back to Contents



Funding 1 Principal Receipts means the Funding 1 Share of Principal Receipts
received by Funding 1 from the Mortgages Trustee on each Distribution Date;


Funding 1 Priority of Payments means, as applicable, the Funding 1
Post-Enforcement Priority of Payments, the Funding 1 Pre-Enforcement Principal
Priority of Payments, the Funding 1 Pre-Enforcement Revenue Priority of Payments
and/or, as the case may be, the Funding 1 Principal Priority of Payments;


Funding 1 Reserve Required Amount means an amount equal to £445,000,000 or such
lesser amount to which the Funding 1 Liquidity Facility Provider, the Funding 1
Swap Provider and each of the Issuer Swap Providers consent to and as the Rating
Agencies have confirmed will not cause the ratings of the Notes of any Funding 1
Issuer to be reduced, withdrawn or qualified;


Funding 1 Revenue Ledger means the ledger on which the Cash Manager will record
all monies received by Funding 1 during an Interest Period other than the
Funding 1 Principal Receipts;


Funding 1 Revenue Receipts means the Funding 1 Share of Mortgages Trust
Available Revenue Receipts received by Funding 1 from the Mortgages Trustee on
each Distribution Date;


Funding 1 Secured Creditors means the Security Trustee, the Funding 1 Swap
Provider, the Cash Manager, the Funding 1 Liquidity Facility Provider, the
Account Bank, the First Issuer, the Second Issuer, the Third Issuer, the Fourth
Issuer, the Fifth Issuer, the Sixth Issuer, the Seventh Issuer, the Eighth
Issuer, the Ninth Issuer, the Seller, the Corporate Services Provider, the First
Start-up Loan Provider, the Second Start-up Loan Provider, the Third Start-up
Loan Provider, the Fourth Start-up Loan Provider, the Fifth Start-up Loan
Provider, the Sixth Start-up Loan Provider, the Seventh Start-up Loan Provider,
the Eighth Start-up Loan Provider, the Ninth Start-up Loan Provider, the Funding
1 GIC Provider and such other creditors of Funding 1 who may accede to the
Funding 1 Deed of Charge (including for the avoidance of doubt, the Second
Supplemental Funding 1 Deed of Charge) from time to time pursuant to an
Accession Undertaking (including, for the avoidance of doubt, any New Issuer);


Funding 1 Secured Obligations means the monies and liabilities which Funding 1
covenants and undertakes in clause 2 of the Funding 1 Deed of Charge to pay or
discharge and all claims, demands or damages for breach of any such covenant,
and references to Funding 1 Secured Obligations includes references to any of
them;


Funding 1 Security means the security granted by Funding 1 to the Security
Trustee under and pursuant to the terms of the Funding 1 Deed of Charge
(including, for the avoidance of doubt, the Additional Funding 1 Security);


Funding 1 Security Trustee means The Bank of New York, acting through its office
at 48th Floor, One Canada Square, London E14 5AL or such other persons or
companies as may from time to time be appointed as Security Trustee (or
co-trustee) pursuant to the Funding 1 Deed of Charge;


Funding 1 Share means, only in respect of the period prior to the first
Distribution Date, the Initial Funding 1 Share, and thereafter means the Current
Funding 1 Share;


Funding 1 Share Percentage means, only in respect of prior to the first
Distribution Date, the Initial Funding 1 Share Percentage, and thereafter means
the Current Funding 1 Share Percentage;


Funding 1 Share/Funding 2 Share/Seller Share Ledger means the ledger to be
maintained by the Cash Manager (in accordance with the Cash Management Agreement
and the Mortgages Trust Deed), on behalf of the Mortgages Trustee and the
Beneficiaries, to record the Current Funding 1 Share, the


29


--------------------------------------------------------------------------------





Back to Contents



Current Funding 1 Share Percentage, the Current Funding 2 Share, the Current
Funding 2 Share Percentage, the Current Seller Share and the Current Seller
Share Percentage;


Funding 1 Start-up Loans means the First Start-up Loan, the Second Start-up
Loan, the Third Start-up Loan, the Fourth Start-up Loan, the Fifth Start-up
Loan, the Sixth Start-up Loan, the Seventh Start-up Loan, the Eighth Start-up
Loan, the Ninth Start-up Loan and, as the context requires, any start-up loan
that a New Start-Up Loan Provider makes available to Funding 1 under any New
Start-Up Loan Agreement and Funding 1 Start-up Loan means any of them;


Funding 1 Swap means the swap documented under the Funding 1 Swap Agreement
which enables Funding 1 to hedge against the possible variance between the
Mortgages Trustee Variable Base Rate payable on the Variable Rate Loans, the
fixed rates of interest payable on the Fixed Rate Loans and the rates of
interest payable on the Tracker Rate Loans and a LIBOR based rate for
three-month sterling deposits;


Funding 1 Swap Agreement means the ISDA Master Agreement and schedule relating
to the Funding 1 Swap entered into on the Initial Closing Date (as amended and
restated on the Second Issuer Closing Date, on the Third Issuer Closing Date, on
the Fourth Issuer Closing Date, on the Fifth Issuer Closing Date, on the Sixth
Issuer Closing Date, on the Seventh Issuer Closing Date, on the Eighth Issuer
Closing Date and as further amended and restated on the Ninth Issuer Closing
Date and from time to time) and any confirmation documented thereunder from time
to time, each between Funding 1, the Funding 1 Swap Provider and the Security
Trustee (as the same may be further amended and/or restated from time to time);


Funding 1 Swap Excluded Termination Amount means in relation to the Funding 1
Swap Agreement an amount equal to:


(a) the amount of any termination payment due and payable to the Funding 1 Swap
Provider as a result of a Funding 1 Swap Provider Default or a Funding 1 Swap
Provider Downgrade Termination Event;


less


(b) the amount, if any, received by Funding 1 from a replacement swap provider
upon entry by Funding 1 into an agreement with such replacement swap provider to
replace the Funding 1 Swap Agreement which has terminated as a result of such
Funding 1 Swap Provider Default or following the occurrence of such Funding 1
Swap Provider Downgrade Termination Event;


Funding 1 Swap Provider means, initially Halifax and as of the Reorganisation
Date, Bank of Scotland acting in its capacity as the Funding 1 Swap Provider
pursuant to the Funding 1 Swap Agreement;


Funding 1 Swap Provider Default means the occurrence of an Event of Default (as
defined in the Funding 1 Swap Agreement) where the Funding 1 Swap Provider is
the Defaulting Party (as defined in the Funding 1 Swap Agreement);


Funding 1 Swap Provider Downgrade Termination Event means the occurrence of an
Additional Termination Event (as defined in the Funding 1 Swap Agreement)
following the failure by the Funding 1 Swap Provider to comply with the
requirements of the ratings downgrade provisions set out in the Funding 1 Swap
Agreement;


Funding 1 Transaction Account means the account in the name of Funding 1 (sort
code 12-24-55, account no. 00998318) held at the Account Bank and maintained
subject to the terms of the Bank Account Agreement and the Funding 1 Deed of
Charge, or such other additional or replacement bank


30


--------------------------------------------------------------------------------





Back to Contents



account as may for the time being be in place with the prior consent of the
Security Trustee and the Rating Agencies;


Funding 1 Transaction Account Mandate means the bank account mandate between
Funding 1 and the Account Bank relating to the operation of the Funding 1
Transaction Account;


Funding 1 Transaction Documents has the same meaning as Funding 1 Agreements;


Funding 2 means Permanent Funding (No. 2) Limited (registered number 4441772), a
limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Funding 2 AAA Principal Deficiency Sub-Ledger means the sub-ledger of the
Funding 2 Principal Deficiency Ledger maintained by the Cash Manager in the name
of Funding 2 which was established on the Programme Date corresponding to the
AAA Loan Tranches;


Funding 2 AA Principal Deficiency Sub-Ledger means the sub-ledger of the Funding
2 Principal Deficiency Ledger maintained by the Cash Manager in the name of
Funding 2 which was established on the Programme Date corresponding to the AA
Loan Tranches;


Funding 2 Agreements means each of the following documents:


(a) the Mortgages Trust Deed;


(b) the Mortgage Sale Agreement;


(c) each Scottish Declaration of Trust;


(d) the Servicing Agreement;


(e) the Funding 2 Deed of Charge;


(f) the Corporate Services Agreement;


(g) the Bank Account Agreement;


(h) the Funding 2 Guaranteed Investment Contract;


(i) the Funding 2 Swap Agreement;


(j) the Cash Management Agreement;


(k) the Master Intercompany Loan Agreement;


(l) each Loan Tranche Supplement entered into pursuant to the Master
Intercompany Loan Agreement;


(m) the Controlling Beneficiary Deed;


(n) the Seller Mortgage Trust Assignment Agreement;


(o) each Funding 2 Start-up Loan Agreement;


(p) the Data Processor Agreement;


31


--------------------------------------------------------------------------------





Back to Contents



(q) Swap Disclosure Agreements;


(r) each other Transaction Document to which Funding 2 is a party;


(s) each other deed, document, agreement, instrument or certificate entered into
or to be entered into by Funding 2 (including each document under which Funding
2 assumes any obligations to the Master Issuer and/or any other Funding 2
Issuer) under or in connection with any of the documents set out in paragraphs
(a) through (r) above or the transactions contemplated in them; and


(t) each other agreement referred to as a “Funding 2 Agreement” in each
Accession Undertaking to the Funding 2 Deed of Charge;


Funding 2 A Principal Deficiency Sub-Ledger means the sub-ledger of the Funding
2 Principal Deficiency Ledger maintained by the Cash Manager in the name of
Funding 2 which was established on the Programme Date corresponding to the A
Loan Tranches;


Funding 2 Authorised Investments means Authorised Investments applicable to
Funding 2;


Funding 2 Available Principal Receipts means, for each Funding 2 Interest
Payment Date, the amount calculated by the Cash Manager on the day falling four
Business Days prior to each Funding 2 Interest Payment Date, equal to the sum
of:


(a) all Mortgages Trust Available Principal Receipts received by Funding 2
during the then current Interest Period;


(b) all other Funding 2 Principal Receipts standing to the credit of the Funding
2 Cash Accumulation Ledger which are to be applied on the next Funding 2
Interest Payment Date to repay a Bullet Loan Tranche and/or, subject to Rule (1)
below, a Scheduled Amortisation Instalment in respect of a Scheduled
Amortisation Loan Tranche, or to make a payment under items (A) or (B) of the
Funding 2 Pre-enforcement Principal Priority of Payments and, if such Funding 2
Interest Payment Date occurs on or after a Trigger Event, the remainder of such
receipts standing to the credit of the Funding 2 Cash Accumulation Ledger;


(c) the amount, if any, to be credited to the Funding 2 Principal Deficiency
Ledger pursuant to items (E), (G), (I), (K) and (M) of the Funding 2
Pre-enforcement Revenue Priority of Payments on the relevant Funding 2 Interest
Payment Date;


(d) in so far as available for and needed to make a Funding 2 Reserve Principal
Payment, the amount that would then be standing to the credit of the Funding 2
General Reserve Ledger, less any amounts applied or to be applied on the
relevant date in payment of interest and other revenue expenses as set out in
items (A) to (M) (inclusive) of the Funding 2 Pre-enforcement Revenue Priority
of Payments, plus any amounts which will be credited to the Funding 2 General
Reserve Ledger under item (A) of the relevant Funding 2 Pre-enforcement
Principal Priority of Payments on the next Funding 2 Interest Payment Date (i.e.
occurring at the end of such period of four business days);


(e) in so far as available for and needed to make a Funding 2 Reserve Principal
Payment, the amount that would then be standing to the credit of the Funding 2
Liquidity Reserve Ledger, but less any amounts applied or to be applied on the
relevant date in payment of interest and other revenue expenses as set out in
items (A) to (D) (inclusive) and (F), (H), (J) and (L) of the Funding 2
Pre-Enforcement Revenue Priority Of Payments plus any amounts which will be
credited to the Liquidity Reserve Ledger under item (B) of the relevant Funding
2 Pre-


32


--------------------------------------------------------------------------------





Back to Contents



  Enforcement Principal Priority Of Payments on the next Funding 2 Interest
Payment Date (i.e. occurring at the end of such period of four business days);
and


(f) any other amount standing to the credit of the Funding 2 Principal Ledger
(without double counting the amounts described above),


less


(g) amounts to be applied on the relevant Funding 2 Interest Payment Date to pay
items (A) to (D) (inclusive) and (F), (H), (J) and (L) of the Funding 2
Pre-Enforcement Revenue Priority of Payments.


Funding 2 Available Revenue Receipts means, for each Funding 2 Interest Payment
Date, the amount calculated by the Cash Manager on the day falling four Business
Days prior to such Funding 2 Interest Payment Date, equal to the sum of


(a) all Mortgages Trust Available Revenue Receipts distributed or to be
distributed to Funding 2 during the then current Interest Period,


(b) any amounts paid or to be paid by the Seller to Funding 2 during the then
current Interest Period in consideration of the Seller acquiring a further
interest in the Trust Property,


(c) other net income of Funding 2 including all amounts of interest received on
the Funding 2 GIC Account, the Funding 2 Transaction Account and/or Authorised
Investments and amounts received by Funding 2 under the Funding 2 Swap Agreement
(other than any early termination amount received by Funding 2 under the Funding
2 Swap Agreement) and any amount received by Funding 2 in consideration for
entering into a replacement Funding 2 Swap Agreement), in each case to be
received during the then current Interest Period,


(d) the amounts then standing to the credit of the Funding 2 General Reserve
Ledger, subject to any limits or conditions on the purposes for which the
Funding 2 General Reserve Fund may be utilised,


(e) if a Liquidity Reserve Fund Rating Event has occurred and is continuing, and
there are no amounts standing to the credit of the Funding 2 General Reserve
Ledger, the amounts then standing to the credit of the Funding 2 Liquidity
Reserve Ledger and available to be drawn, to the extent necessary to pay the
items in paragraphs (a) to (d), (f), (h), (j) and (l) in the Funding 2
Pre-Enforcement Revenue Priority of Payments;


(f) if a Liquidity Reserve Fund Rating Event has occurred but is no longer
continuing due to an increase in the Seller’s rating since the preceding Funding
2 Interest Payment Date, and Funding 2 elects to terminate the Funding 2
Liquidity Reserve Fund, all amounts standing to the credit of the Funding 2
Liquidity Reserve Ledger;


(g) any amounts standing to the credit of the Funding 2 Liquidity Reserve Ledger
in excess of the Funding 2 Liquidity Reserve Fund Required Amount as a result of
a reduction in the Funding 2 Liquidity Reserve Fund Required Amount; and


(h) any amount standing to the credit of the Funding 2 Transaction Account to
the extent equal to the principal amount advanced to Funding 2 by either the
Master Issuer by way of Start-up Loan Tranche or by the Funding 2 Start-up Loan
Provider by way of a Funding 2 Start-up Loan and not required by Funding 2 to
meet its costs and expenses, as certified by the Cash Manager on behalf of
Funding 2 to the Funding 2 Security Trustee,


33


--------------------------------------------------------------------------------





Back to Contents



and, for the avoidance of doubt, Funding 2 Available Revenue Receipts does not
include:


(i) any payment made by the Seller and/or Funding 1 to Funding 2 during the then
current Interest Period of the amount outstanding under a Loan Tranche; and


(j) the proceeds of any New Loan Tranche received by Funding 2 during the then
current Interest Period and any proceeds of a new Funding 2 Intercompany Loan
received by Funding 2 during the then current Interest Period;


Funding 2 Bank Account Agreement means the agreement entered into on the
Programme Date, between the Account Bank, the Mortgages Trustee, Funding 1,
Funding 2, the Cash Manager, the Funding 1 Security Trustee and the Funding 2
Security Trustee, which governs the operation of the Funding 2 Bank Accounts (as
amended, restated, supplemented, replaced and/or novated from time to time);


Funding 2 Bank Accounts means the Funding 2 GIC Account, the Funding 2
Transaction Account and any additional or replacement bank accounts held in the
name of Funding 2 from time to time with the prior written consent of the
Funding 2 Security Trustee and the Rating Agencies;


Funding 2 BB Principal Deficiency Sub-Ledger means the sub-ledger of the Funding
2 Principal Deficiency Ledger maintained by the Cash Manager in the name of
Funding 2 which was established on the Programme Date corresponding to the BB
Loan Tranches;


Funding 2 BBB Principal Deficiency Sub-Ledger means the sub-ledger of the
Funding 2 Principal Deficiency Ledger maintained by the Cash Manager in the name
of Funding 2 which was established on the Programme Date corresponding to the
BBB Loan Tranches;


Funding 2 Cash Accumulation Ledger means the ledger in respect of Funding 2
established and maintained by the Cash Manager pursuant to Clause 4.4(a) of the
Cash Management Agreement;


Funding 2 Cash Accumulation Ledger Amount means, at any time, the amount
standing to the credit of the Funding 2 Cash Accumulation Ledger at that time
(immediately prior to any drawing to be applied on that Funding 2 Interest
Payment Date and prior to any payment under item (h) of the Funding 2
Pre-Enforcement Principal Priority of Payments;


Funding 2 Charged Property means the property charged by Funding 2 pursuant to
the Funding 2 Deed of Charge;


Funding 2 Deed of Charge means the deed of charge entered into on or about the
Programme Date between Funding 2, the Master Issuer, the Corporate Services
Provider, the Account Bank, the Funding 2 Security Trustee, the Seller, the
Start-up Loan Provider, the Cash Manager and the Funding 2 Swap Provider and as
the same may be further supplemented, amended and/or restated or varied from
time to time and including all Deeds of Accession or supplements thereto;


Funding 2 General Reserve Fund means the fund established from the proceeds of
the Funding 2 Start-up Loan and any New Start-up Loan with respect to a Funding
2 Issuer and standing to the credit of the Funding 2 General Reserve Ledger
which may be used by Funding 2 to meet any deficit in Revenue Receipts or
Principal Receipts;


Funding 2 General Reserve Ledger means the ledger established and maintained by
the Cash Manager in respect of Funding 2 pursuant to clause 4.4(b) of the Cash
Management Agreement;


Funding 2 General Reserve Fund Threshold means the lesser of:


34


--------------------------------------------------------------------------------





Back to Contents



(a) the Funding 2 General Reserve Fund Required Amount, and


(b) the highest amount which the Adjusted Funding 2 Reserve Fund Level has been
since the first Funding 2 Interest Payment Date upon which interest is due and
payable in respect of Loan Tranches made upon the Closing Date relating to the
then most recent issue of Master Issuer Notes;


Funding 2 General Reserve Fund Required Amount means the amount specified as
such in the most recent Final Terms;


Funding 2 GIC Account means the account in the name of Funding 2 (sort code
12-08-83, account number 06052751) held at the Account Bank and maintained
subject to the terms of the Funding 2 Guaranteed Investment Contract, the Bank
Account Agreement and the Funding 2 Deed of Charge, or such additional or
replacement bank account as may for the time being be in place with the prior
consent of the Funding 2 Security Trustee and the Rating Agencies;


Funding 2 GIC Account Mandate means the bank account mandate between Funding 2
and the Account Bank relating to the operation of the Funding 2 GIC Account;


Funding 2 GIC Balance means, on any day during an Interest Period, the amount
standing to the credit of the Funding 2 GIC Account as at the opening of
business on such day;


Funding 2 GIC Provider means prior to the Reorganisation Date, The Governor and
Company of the Bank of Scotland and from the Reorganisation Date, Bank of
Scotland acting pursuant to the Funding 2 Guaranteed Investment Contract and/or
such other person for the time being acting as provider of a guaranteed
investment contract to Funding 2;


Funding 2 GIC Rate means the rate of interest accruing on the balance standing
to the credit of the Funding 2 GIC Account equal to a rate of three month LIBOR
less 0.25% per annum;


Funding 2 Guaranteed Investment Contract or Funding 2 GIC Account Agreement
means the guaranteed investment contract entered into on or about the Programme
Date between Funding 2, the Funding 2 GIC Provider, the Cash Manager and the
Funding 2 Security Trustee in relation to interest to be earned on the Funding 2
GIC Balance (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Funding 2 Income Deficit means the amount of the shortfall between Funding 2
Available Revenue Receipts and the amounts required to pay the items in
paragraph (a) to (e) (inclusive), (g), (i), (k) and (m) of the Funding 2
Pre-Enforcement Revenue Priority of Payments;


Funding 2 Intercompany Loan means the loan made available pursuant to the Master
Intercompany Loan Agreement;


Funding 2 Intercompany Loan Ledger means the ledger on which the Cash Manager
will record payments of interest and repayments of principal made under any
Funding 2 Intercompany Loan;


Funding 2 Interest Payment Date means the 15th day of January, April, July and
October of each year or, if such day is not a Business Day, the next succeeding
Business Day;


Funding 2 Interest Rate Shortfall has the meaning given to it in Clause 4.3 of
the Servicing Agreement;


Funding 2 Issuer means the Master Issuer and/or any other New Issuer issuing
Notes and entering into Intercompany Loan Agreements with Funding 2 from time to
time;


35


--------------------------------------------------------------------------------





Back to Contents



Funding 2 Ledgers means the Funding 2 Principal Ledger, the Funding 2 Revenue
Ledger, the Funding 2 General Reserve Ledger, the Funding 2 Principal Deficiency
Ledger, the Funding 2 Intercompany Loan Ledger and the Funding 2 Cash
Accumulation Ledger;


Funding 2 Liquidity Reserve Fund means the fund established pursuant to the
Funding 2 Deed of Charge in the event that a Liquidity Reserve Fund Rating Event
in respect of Funding 2 occurs;


Funding 2 Liquidity Reserve Fund Required Amount means on any Funding 2 Interest
Payment Date, an amount equal to the excess (if any) of 3% of the aggregate
outstanding balance of the Master Issuer Notes on that Funding 2 Interest
Payment Date (taking into account any principal repayments to be made by the
Master Issuer on such date) over the aggregate of amounts standing to the credit
of the Funding 2 General Reserve Fund on such Funding 2 Interest Payment Date
(taking into account any amount credited to the Funding 2 General Reserve Fund
Ledger on such date);


Funding 2 Liquidity Reserve Ledger means the ledger to be maintained by the Cash
Manager pursuant to Clause 4.3 of the Cash Management Agreement relating to the
Funding 2 Liquidity Reserve Fund;


Funding 2 Liquidity Reserve Principal Payment means (a) prior to the occurrence
of a Trigger Event, (i) repayments of principal which are then due and payable
in respect of the original Bullet Loan Tranches and (ii) repayments of principal
in respect of original Scheduled Amortisation Loan Tranches on their respective
final payment dates only and (b) on or after the occurrence of a Trigger Event,
repayments of principal in respect of original Bullet Loan Tranches and original
Scheduled Amortisation Loan Tranches on the respective final payment dates only;


Funding 2 Pre-Enforcement Principal Priority of Payments means the order of
priority in which, prior to enforcement of the Funding 2 Security, the Cash
Manager will apply the Funding 2 Available Principal Receipts on each Funding 2
Interest Payment Date, as set out in Part 2 of Schedule 4 to the Funding 2 Deed
of Charge;


Funding 2 Post-Enforcement Priority of Payments means the order of priority in
which the Funding 2 Security Trustee will apply all monies following a Master
Intercompany Loan Event of Default and enforcement of the Funding 2 Security (as
set out in Part 3 of Schedule 4 to the Funding 2 Deed of Charge);


Funding 2 Pre-Enforcement Revenue Priority of Payments means the order of
priority in which Funding 2 Available Revenue Receipts will be applied prior to
the enforcement of the Funding 2 Security as set out in Part 1 of Schedule 4 to
the Funding 2 Deed of Charge;


Funding 2 Principal Deficiency Ledger means the ledger of such name established
and maintained by the Cash Manager pursuant to the Cash Management Agreement,
comprising, as at the date hereof, six sub-ledgers, the AAA Principal Deficiency
Sub-Ledger, the AA Principal Deficiency Sub-Ledger, the A Principal Deficiency
Sub-Ledger, the BBB Principal Deficiency Sub-Ledger, the BB Principal Deficiency
Sub-Ledger and the Subordinated Loan Principal Deficiency Sub-Ledger but which
may comprise additional principal deficiency sub-ledgers as required;


Funding 2 Principal Ledger means the ledger on which receipts and payments of
Funding 2 Principal Receipts will be recorded by the Cash Manager;


Funding 2 Principal Deficiency Sub-Ledger means singly or together (as the
context may require) the AAA Principal Deficiency Sub-Ledger, the AA Principal
Deficiency Sub-Ledger, the A Principal Deficiency Sub-Ledger, the BBB Principal
Deficiency Sub-Ledger, the BB Principal Deficiency Sub-Ledger, the Subordinated
Loan Principal Deficiency Sub-Ledger and/or such additional principal deficiency
sub-ledgers that may be established from time to time after the Initial Closing
Date;


36


--------------------------------------------------------------------------------





Back to Contents



Funding 2 Principal Receipts means the Funding 2 Share of Principal Receipts
received by Funding 2 from the Mortgages Trustee on each Distribution Date;


Funding 2 Priority of Payments means, as applicable, the Funding 2
Post-Enforcement Priority of Payments, the Funding 2 Pre-Enforcement Principal
Priority of Payments, the Funding 2 Pre-Enforcement Revenue Priority of Payments
and/or, as the case may be, the Funding 2 Principal Priority of Payments;


Funding 2 Reserve Required Amount has the same meaning as Funding 2 General
Reserve Required Amount;


Funding 2 Revenue Ledger means the ledger on which the Cash Manager will record
all monies received by Funding 2 during an Interest Period other than the
Funding 2 Principal Receipts;


Funding 2 Revenue Receipts means the Funding 2 Share of Mortgages Trust
Available Revenue Receipts received by Funding 2 from the Mortgages Trustee on
each Distribution Date;


Funding 2 Secured Creditors means the Funding 2 Security Trustee, any receiver
appointed by it, the Funding 2 Swap Provider, the Cash Manager, the Account
Bank, the Master Issuer, the Seller, the Corporate Services Provider, the
Funding 2 Start-up Loan Provider, the Funding 2 GIC Provider and such other
creditors of Funding 2 who may accede to the Funding 2 Deed of Charge from time
to time pursuant to an Accession Undertaking (including, for the avoidance of
doubt, any New Issuer);


Funding 2 Secured Liabilities has the same meaning as the Funding 2 Secured
Obligations;


Funding 2 Secured Obligations means all present and future obligations and
liabilities (whether actual or contingent and whether owed jointly or severally
or in any other capacity) of Funding 2 to the Funding 2 Secured Creditors under
the Funding 2 Agreements;


Funding 2 Security means the security granted by Funding 2 to the Funding 2
Security Trustee under and pursuant to the terms of the Funding 2 Deed of
Charge;


Funding 2 Security Period means the period beginning on the Programme Date and
ending on the date on which all the Funding 2 Secured Obligations have been
unconditionally and irrevocably paid and discharged in full;


Funding 2 Security Power of Attorney the power of attorney granted by Funding 2
in favour of the Funding 2 Security Trustee under the Funding 2 Deed of Charge
on the Programme Date substantially in the form set out in Schedule 5 to the
Funding 2 Deed of Charge;


Funding 2 Security Trustee means The Bank of New York, acting through its office
at 48th Floor, One Canada Square, London E14 5AL or such other persons or
companies as may from time to time be appointed as Security Trustee (or
co-trustee) pursuant to the Funding 2 Deed of Charge;


Funding 2 Share means, only in respect of the period prior to the first
Distribution Date, the Initial Funding 2 Share, and thereafter means the Current
Funding 2 Share;


Funding 2 Start-up Loan means a start-up loan that the Funding 2 Start-up Loan
Provider makes available to Funding 2 pursuant to a Funding 2 Start-up Loan
Agreement;


Funding 2 Start-up Loan Agreement means an agreement entered into on any Master
Issuer Closing Date between Funding 2, the Funding 2 Start-up Loan Provider and
the Funding 2 Security Trustee relating to the provision of a Funding 2 Start-up
Loan to Funding 2 (as the same may be amended, restated, supplemented, replaced
and/or novated from time to time);


37


--------------------------------------------------------------------------------





Back to Contents



Funding 2 Start-up Loan Provider means initially Halifax and, as of the
Reorganisation Date, Bank of Scotland in its capacity as provider of the Funding
2 Start-up Loan;


Funding 2 Swap means the swap documented under the Funding 2 Swap Agreement
which enables Funding 2 to hedge against the possible variance between the
Mortgages Trustee Variable Base Rate payable on the Variable Rate Loans, the
fixed rates of interest payable on the Fixed Rate Loans and the rates of
interest payable on the Tracker Rate Loans and a LIBOR based rate for
three-month sterling deposits;


Funding 2 Swap Agreement means the ISDA Master Agreement and schedule relating
to the Funding 2 Swap entered into on or about the Programme Date and any
confirmation documented thereunder from time to time, each between Funding 2,
the Funding 2 Swap Provider and the Funding 2 Security Trustee (as the same may
be further amended and/or restated from time to time);


Funding 2 Swap Excluded Termination Amount means in relation to the Funding 2
Swap Agreement an amount equal to:


(a) the amount of any termination payment due and payable to the Funding 2 Swap
Provider as a result of a Funding 2 Swap Provider Default or a Funding 2 Swap
Provider Downgrade Termination Event;


less


(b) the amount, if any, received by Funding 2 from a replacement swap provider
upon entry by Funding 2 into an agreement with such replacement swap provider to
replace the Funding 2 Swap Agreement which has terminated as a result of such
Funding 2 Swap Provider Default or following the occurrence of such Funding 2
Swap Provider Downgrade Termination Event;


Funding 2 Swap Provider means initially Halifax and, as of the Reorganisation
Date, Bank of Scotland acting in its capacity as the Funding 2 Swap Provider
pursuant to the Funding 2 Swap Agreement;


Funding 2 Swap Provider Default means the occurrence of an Event of Default (as
defined in the Funding 2 Swap Agreement) where the Funding 2 Swap Provider is
the Defaulting Party (as defined in the Funding 2 Swap Agreement);


Funding 2 Swap Provider Downgrade Termination Event means the occurrence of an
Additional Termination Event (as defined in the Funding 2 Swap Agreement)
following the failure by the Funding 2 Swap Provider to comply with the
requirements of the ratings downgrade provisions set out in the Funding 2 Swap
Agreement;


Funding 2 Transaction Account means the account in the name of Funding 2 (sort
code 12-08-83, account no. 06052778) held at the Account Bank and maintained
subject to the terms of the Bank Account Agreement and the Funding 2 Deed of
Charge, or such other additional or replacement bank account as may for the time
being be in place with the prior consent of the Funding 2 Security Trustee and
the Rating Agencies;


Funding 2 Transaction Account Mandate means the bank account mandate between
Funding 2 and the Account Bank relating to the operation of the Funding 2
Transaction Account;


Funding 2 Transaction Documents has the same meaning as Funding 2 Agreements;


Further Advance means, in relation to a Loan, any advance of further money
following a request from an existing Borrower following the making of the
Initial Advance which is secured by the same


38


--------------------------------------------------------------------------------





Back to Contents



Mortgage as the Initial Advance where the Seller has a discretion as to whether
to accept that request, but does not include the amount of any Retention Drawing
to the relevant Borrower as part of the Initial Advance after completion of the
Mortgage and does not include a Flexible Loan Drawing nor a Delayed Cashback nor
a Home Cash Reserve Drawing;


Further Contribution means the consideration in the form of cash payable to the
Mortgages Trustee by any Beneficiary to increase the Funding 1 Share, the
Funding 2 Share or, as the case may be, the Seller Share of the Trust Property
pursuant to and in accordance with the Mortgages Trust Deed but excluding any
Initial Contribution or Deferred Contribution paid by Funding 1 or by Funding 2
to the Mortgages Trustee;


Future Trust Property means any or all New Portfolios that have been or will be
sold to the Mortgages Trustee on any Sale Date;


General Reserve Fund means the Funding 1 General Reserve Fund;


General Reserve Fund Required Amount means the Funding 1 General Reserve Fund
Required Amount;


General Reserve Fund Threshold means the Funding 1 General Reserve Fund
Threshold;


General Reserve Ledger means, as the context requires, either (a) the Funding 1
General Reserve Ledger or (b) the Funding 2 General Reserve Ledger;


Halifax means Halifax plc (registered number 02367076), a public limited company
incorporated under the laws of England and Wales, whose registered office is at
Trinity Road, Halifax, West Yorkshire HX1 2RG and whose business was transferred
to Bank of Scotland in accordance with the HBOS Group Reorganisation Act 2006 on
the Reorganisation Date;


Halifax Collection Account Amounts means all amounts from time to time standing
to the credit of the Collection Account to the extent that such amounts
represent payments into the Collection Account of sums derived or resulting from
mortgage loans originated by the Seller which have not been sold to the
Mortgages Trustee pursuant to the Mortgage Sale Agreement;


Halifax Deed and Power of Attorney means the deed and power of attorney made by
Halifax in favour of Funding 1 and its successors and assigns, on the Initial
Closing Date, pursuant to the Mortgages Trust Deed;


Halifax Flexible Variable Rate means the variable rate applicable to Flexible
Loans originated by Halifax or since the reorganisation date Bank of Scotland
under the Halifax brand.


Halifax Insurance Policies means:


(a) the MIG Policies;


(b) the Properties in Possession Cover; and


(c) the Halifax Policies;


Halifax Intermediary means Halifax General Insurance Services Limited and/or
such other person as may be authorised to issue Buildings Policies to Borrowers
on behalf of the Halifax Policies Insurer;


Halifax Policies means those of the Buildings Policies which are issued to
Borrowers by the Seller and/or a Halifax Intermediary on behalf of the Halifax
Policies Insurer;


39


--------------------------------------------------------------------------------





Back to Contents



Halifax Policies Insurer means in relation to policies issued before 1 January
2004 Royal & Sun Alliance Insurance plc and in relation to policies or renewals
issued on and after 1 January 2004, St Andrew’s Insurance and/or any other
insurer who agrees with the Seller to issue buildings insurance policies to
Borrowers from time to time as a consequence of an introduction or
intermediation by a Halifax Intermediary;


Halifax Variable Base Rate means the standard variable rate of interest or, if
the Seller has more than one standard variable rate of interest, the relevant
standard variable rate of interest set by the Seller which applies to the
Variable Rate Loans beneficially owned by the Seller on the Seller’s residential
mortgage book;


High Loan-to-Value Fee means any fee incurred by a Borrower as a result of
taking out a loan with an LTV Ratio in excess of a certain percentage specified
in the Offer Conditions;


Holding Company means a holding company as defined in section 736 of the
Companies Act 1985;


Holdings means Permanent Holdings Limited (registered number 4267664), a limited
company incorporated under the laws of England and Wales, whose registered
office is at 35 Great St. Helen’s, London EC3A 6AP;


Home Cash Reserve Advance means, in relation to a Loan, an advance of further
money (which, for any Loan made before 31 October 2004, must be in a sum of not
less than £25,005) to the relevant Borrower following the making of the Initial
Advance which is secured by the same Mortgage as the Initial Advance and against
which sum the Borrower can make drawings of not less than £1,000 at any time;


Home Cash Reserve Drawing means any drawing of monies in full or part made by a
Borrower under a Home Cash Reserve Advance;


Home Improvement Loan means a type of Further Advance product that can only be
used by the Borrower for the purposes of making repairs, alterations and/or
improvements to the relevant Property;


Home Owner Loan means a type of Further Advance product that is a regulated
agreement under section 8 of the Consumer Credit Act 1974 and which can be used
by the Borrower for any permitted purpose, including but not limited to, the
purchase of a car;


HVR 1 means the Variable Mortgage Rate set by the Seller which applies to
certain loans beneficially owned by the Seller on the Seller’s residential
mortgage book;


HVR 2 means the second Variable Base Rate that was made available to Borrowers
between 1 March 2001 and 1 February 2002;


ICOB means the FSA Insurance Conduct of Business Sourcebook;


ICTA means the Income and Corporation Taxes Act 1988;


Initial Advance means, in relation to a Loan, the original principal amount
advanced to the relevant Borrower including the amount of any retention advanced
to the relevant Borrower after completion of the Mortgage and does not include
any (a) High Loan-to-Value Fee, (b) Further Advance, (c) Flexible Loan Drawing,
(d) Home Cash Reserve Drawing and (e) Early Repayment Fee;


Initial Closing Date means 14 June 2002;


40


--------------------------------------------------------------------------------





Back to Contents



Initial Closing Purchase Price means the sum of £3,478,576,310 paid by Funding 1
to the Seller in consideration of the Seller’s sale of the Initial Portfolio
(together with any Accrued Interest and Arrears of Interest as at the Initial
Closing Date) to the Mortgages Trustee and the Funding 1 Share thereof;


Initial Closing Trust Property means the Initial Portfolio transferred by the
Seller to the Mortgages Trustee on the Initial Closing Date;


Initial Contribution means, as the context requires, (a) the consideration in
the form of cash payable by Funding 1 to the Mortgages Trustee in respect of the
Funding Share of the Trust Property or (b) the consideration in the form of cash
payable by Funding 2 to the Mortgages Trustee in respect of the Funding 2 Share
of the Trust Property (in each case) pursuant to and in accordance with the
Mortgages Trust Deed, which Contribution is to fund the payment to the Seller by
the Mortgages Trustee of (and is equal to) the Initial Purchase Price in respect
of the Initial Portfolio or (if any is payable) any New Portfolio sold and
assigned to the Mortgages Trustee and is to be funded from the proceeds of an
Intercompany Loan;


Initial Funding 1 Share means the share of Funding 1 in the Trust Property on
the Initial Closing Date, being an amount equal to £3,478,376,344.38;


Initial Funding 1 Share Percentage means the percentage share of Funding 1 in
the Trust Property on the Initial Closing Date, being 34.38%;


Initial Funding 2 Share means the share of Funding 2 in the Trust Property on
the Programme Date, being an amount equal to £5,411,550,100;


Initial Funding 2 Share Percentage means the percentage share of Funding 2 in
the Trust Property on the Programme Date, being 11.76%;


Initial Loans means the portfolio of residential first mortgage loans sold by
the Seller to the Mortgages Trustee on the Initial Closing Date pursuant to the
Mortgage Sale Agreement;


Initial Portfolio means the Provisional Portfolio other than any Loan and its
Related Security which has been redeemed in full on or before the Initial
Closing Date;


Initial Purchase Price means that portion of the purchase price paid by the
Mortgages Trustee to the Seller on the Initial Closing Date in consideration for
the assignment to the Mortgages Trustee of the Initial Portfolio or that portion
of the purchase price (if any) payable by the Mortgages Trustee to the Seller on
the relevant Sale Date in consideration for the assignment to the Mortgages
Trustee of any New Portfolio, in each case in accordance with the provisions of
the Mortgage Sale Agreement;


Initial Related Security means the Related Security sold by the Seller to the
Mortgages Trustee on the Initial Closing Date pursuant to the Mortgage Sale
Agreement;


Initial Relevant Screen Rate has the meaning given in Condition 4(C);


Initial Seller Share means the share of the Seller in the Trust Property on the
Initial Closing Date, being an amount equal to £6,638,679,574.44;


Initial Seller Share Percentage means the percentage share of the Seller in the
Trust Property on the Initial Closing Date, being 65.62%;


Initial Trust Property means the sum of £100 (one hundred pounds) that SFM
Offshore Limited (as the Share Trustee of the Mortgages Trustee) settled on
trust and is held on trust absolutely as to both


41


--------------------------------------------------------------------------------





Back to Contents



capital and income by the Mortgages Trustee for the benefit of the Beneficiaries
pursuant to the Mortgages Trust Deed;


Insolvency Event in respect of the Seller, the Servicer, the Cash Manager, or
any Issuer Cash Manager (each, for the purposes of this definition, a Relevant
Entity) means:


(a) an order is made or an effective resolution passed for the winding up,
bankruptcy, liquidation or sequestration of the Relevant Entity;


(b) the Relevant Entity ceases or threatens to cease to carry on its business or
stops payment or threatens to stop payment of its debts or is deemed unable to
pay its debts within the meaning of section 123(1)(a), (b), (c) or (d) of the
Insolvency Act 1986 (as amended) or becomes unable to pay its debts as they fall
due or the value of its assets falls to less than the amounts of its liabilities
(taking into account, for both these purposes, contingent and prospective
liabilities) or otherwise becomes insolvent; and


(c) proceedings (including, but not limited to, presentation of an application
for an administration order, the filing of documents with the court for the
appointment of an administrator or the service of a notice of intention to
appoint an administrator) are initiated against the Relevant Entity under any
applicable liquidation, administration, winding up, sequestration, insolvency,
bankruptcy, composition, reorganisation (other than a reorganisation where the
Relevant Entity is solvent) or other similar laws, save where such proceedings
are being contested in good faith; or an administrative or other receiver,
administrator, trustee or other similar official is appointed in relation to the
whole or any substantial part of the undertaking or assets of the Relevant
Entity or the appointment of an administrator takes effect; or a distress,
execution or diligence or other process shall be levied or enforced upon or sued
out against the whole or any substantial part of the undertaking or assets of
the Relevant Entity and in any of the foregoing cases it is not discharged
within 15 London Business Days; or if the Relevant Entity initiates or consents
to judicial proceedings relating to itself under any applicable liquidation,
administration, winding up, sequestration, bankruptcy, composition, insolvency,
reorganisation or other similar laws or makes a conveyance, assignment or
assignation for the benefit of, or enters into any composition with, its
creditors generally or takes steps with a view to obtaining a moratorium in
respect of any indebtedness;


Insurance Acknowledgements means a letter from the relevant insurer
substantially in such form set out in Schedule 11 to the Mortgage Sale Agreement
or such other form as the relevant insurer shall require in respect of (a) the
MIG Policies numbers GECM-UK-003 and GECM-UK-004 issued by GE Mortgage Insurance
Limited and (b) the MIG Policies numbers 227001, 227001(A), 227002, 227003 and
227006;


Insurance Endorsements means an endorsement from the relevant insurer
substantially in the form set out in Schedule 10 to the Mortgage Sale Agreement
or such other form as the relevant insurer shall require in respect of (a) each
of the MIG Policies excluding the Halifax Mortgage Re Limited MIG Policies and
(b) the Halifax Policies;


Insurance Policies means the Buildings Policies and the Halifax Insurance
Policies and Insurance Policy shall be construed accordingly;


Intercompany Loan means the aggregate of the outstanding principal balance of
the Term Advances made by a Funding 1 Issuer to Funding 1 under an Intercompany
Loan Agreement;


Intercompany Loan Acceleration Notice means a notice served by the Funding 1
Security Trustee on Funding 1 following the occurrence of an Intercompany Loan
Event of Default, pursuant to Clause 14.10 of the Intercompany Loan Terms and
Conditions;


42


--------------------------------------------------------------------------------





Back to Contents



Intercompany Loan Agreements means the First Issuer Intercompany Loan Agreement,
Second Issuer Intercompany Loan Agreement, Third Issuer Intercompany Loan
Agreement, Fourth Issuer Intercompany Loan Agreement, Fifth Issuer Intercompany
Loan Agreement, Sixth Issuer Intercompany Loan Agreement, Seventh Issuer
Intercompany Loan Agreement, Eighth Issuer Intercompany Loan Agreement and Ninth
Issuer Intercompany Loan Agreement and Intercompany Loan Agreement means any one
of them;


Intercompany Loan Confirmation means a document substantially in the form set
out in Schedule 3 to the Intercompany Loan Terms and Conditions confirming the
principal terms of each Intercompany Loan Agreement between Funding 1 and the
relevant Issuer;


Intercompany Loan Determination Date means the first day of the relevant
Interest Period;


Intercompany Loan Event of Default means the occurrence of an event of default
as specified in Clause 14 of the Intercompany Loan Terms and Conditions with
respect to Funding 1;


Intercompany Loan Ledger means, as the context requires, (a) the Funding 1
Intercompany Loan ledger or (b) the Funding 2 Intercompany Loan ledger;


Intercompany Loan Terms and Conditions means the standard terms and conditions
incorporated into each Intercompany Loan Agreement, signed for the purposes of
identification on the Initial Closing Date by Funding 1, the Security Trustee
and the Agent Bank, as amended and restated on 17 October 2006 pursuant to the
Deed of Amendment to Intercompany Loan Agreements;


Interest Payment Date means, as the context requires, (a) a Funding 1 Interest
Payment Date in respect of Funding 1 or (b) a Funding 2 Interest Payment Date in
respect of Funding 2;


Interest Period means, as the context requires, (a) in relation to a series and
class of Notes (i) with respect to the first Interest Payment Date, the period
from (and including) the applicable interest commencement date to (but
excluding) such first Interest Payment Date and (ii) thereafter, with respect to
each Interest Payment Date, the period from (and including) the preceding
Interest Payment Date to (but excluding) that Interest Payment Date, (b) in
respect of a Loan Tranche (i) with respect to the first Funding 2 Interest
Payment Date, the period from (and including) the applicable Loan Tranche
Interest Commencement Date to (but excluding) such first Funding 2 Interest
Payment Date and (ii) thereafter, the period from (and including) the preceding
Funding 2 Interest Payment Date to (but excluding) that Funding 2 Interest
Payment Date and (c) in respect of Funding 1, the period from (and including) a
Funding 1 Interest Payment Date (or in respect of the first Interest Period, the
relevant Closing Date) to (but excluding) the next following (or first) Funding
1 Interest Payment Date;


Irrecoverable VAT means any amount in respect of VAT incurred by a party to the
Transaction Documents (for the purposes of this definition, a Relevant Party) as
part of a payment in respect of which it is entitled to be indemnified under the
relevant Transaction Documents to the extent that the Relevant Party does not or
will not receive and retain a credit or repayment of such VAT as input tax (as
that expression is defined in section 24(1) of the Value Added Tax Act 1994) for
the prescribed accounting period (as that expression is used in section 25(1) of
the Value Added Tax Act 1994) to which such input tax relates;


Issuer means the First Issuer, the Second Issuer, the Third Issuer, the Fourth
Issuer, the Fifth Issuer, the Sixth Issuer, the Seventh Issuer, the Eighth
Issuer, the Ninth Issuer and/or the Master Issuer and/or, as the context may
require, any New Issuer;


Issuer Account Bank means the First Issuer Account Bank, the Second Issuer
Account Bank, the Third Issuer Account Bank, the Fourth Issuer Account Bank, the
Fifth Issuer Account Bank, the Sixth


43


--------------------------------------------------------------------------------





Back to Contents



Issuer Account Bank, the Seventh Issuer Account Bank, the Eighth Issuer Account
Bank, the Ninth Issuer Account Bank and/or, as the context may require, the bank
at which the accounts of any New Issuer are maintained and/or the Master Issuer
Account Bank;


Issuer Accounts means any of the First Issuer Accounts, the Second Issuer
Accounts, the Third Issuer Accounts, the Fourth Issuer Accounts, the Fifth
Issuer Accounts, the Sixth Issuer Accounts, the Seventh Issuer Accounts, the
Eighth Issuer Accounts, the Ninth Issuer Accounts, the Master Issuer Accounts
or, as the context may require, any accounts held by any New Issuer;


Issuer Agreements means those agreements to which any Issuer is party
(including, for the avoidance of doubt, in the case of the First Issuer, the
First Issuer Transaction Documents, in the case of the Second Issuer, the Second
Issuer Transaction Documents, in the case of the Third Issuer, the Third Issuer
Transaction Documents, in the case of the Fourth Issuer, the Fourth Issuer
Transaction Documents, in the case of the Fifth Issuer, the Fifth Issuer
Transaction Documents, in the case of the Sixth Issuer, the Sixth Issuer
Transaction Documents, in the case of the Seventh Issuer, the Seventh Issuer
Transaction Documents, in the case of the Eighth Issuer, the Eighth Issuer
Transaction Documents, in the case of the Ninth Issuer, the Ninth Issuer
Transaction Documents, the Master Issuer Transaction Documents, the Funding 1
Transaction Documents, the Funding 2 Transaction Documents and, in the case of
any New Issuer, the New Issuer Transaction Documents);


Issuer Cash Manager means initially Halifax and, from the Reorganisation Date,
Bank of Scotland acting, pursuant to each issuer cash management agreement, as
agent for each Issuer and the Security Trustee to manage all cash transactions
and maintain certain ledgers on behalf of each Issuer;


Issuer Master Definitions and Construction Schedule means, as the context
requires, the relevant Funding 1 Issuer Master Definitions and Construction
Schedule or the Master Issuer Master Definitions and Construction Schedule;


Issuer Notes includes all of the First Issuer Notes, the Second Issuer Notes,
the Third Issuer Notes, the Fourth Issuer Notes, the Fifth Issuer Notes, the
Sixth Issuer Notes, Seventh Issuer Notes, the Eighth Issuer Notes, the Ninth
Issuer Notes, the Master Issuer Notes and, as the context may require, any New
Notes;


Issuer Secured Creditors means any of the First Issuer Secured Creditors, the
Second Issuer Secured Creditors, the Third Issuer Secured Creditors, the Fourth
Issuer Secured Creditors, the Fifth Issuer Secured Creditors, the Sixth Issuer
Secured Creditors, the Seventh Issuer Secured Creditors, the Eighth Issuer
Secured Creditors, the Ninth Issuer Secured Creditors and the Master Issuer
Secured Creditors and/or, as the context requires, any New Issuer Secured
Creditors;


Issuer Security means the security created by the First Issuer pursuant to the
First Issuer Deed of Charge in favour of the First Issuer Secured Creditors, the
security created by the Second Issuer pursuant to the Second Issuer Deed of
Charge in favour of the Second Issuer Secured Creditors, the security created by
the Third Issuer pursuant to the Third Issuer Deed of Charge in favour of the
Third Issuer Secured Creditors, the security created by the Fourth Issuer
pursuant to the Fourth Issuer Deed of Charge in favour of the Fourth Issuer
Secured Creditors, the security created by the Fifth Issuer pursuant to the
Fifth Issuer Deed of Charge in favour of the Fifth Issuer Secured Creditors, the
security created by the Sixth Issuer pursuant to the Sixth Issuer Deed of Charge
in favour of the Sixth Issuer Secured Creditors, the security created by the
Seventh Issuer pursuant to the Seventh Issuer Deed of Charge in favour of the
Seventh Issuer Secured Creditors, the security created by the Eighth Issuer
pursuant to the Eighth Issuer Deed of Charge in favour of the Eighth Issuer
Secured Creditors, the security created by the Ninth Issuer pursuant to the
Ninth Issuer Deed of Charge in favour of the Ninth Issuer Secured Creditors ,
the security created by the Master Issuer pursuant to the Master Issuer Deed of
Charge in favour of the Master Issuer Secured Creditors and/or, as the context
may require, the security created by any other Funding 1 Issuer and/or the
security created by any other


44


--------------------------------------------------------------------------------





Back to Contents



Funding 2 Issuer pursuant to the related deed of charge in favour of the related
Issuer Secured Creditors;


Issuer Swap Agreements means, the First Issuer Swap Agreements and/or the Second
Issuer Swap Agreements and/or the Third Issuer Swap Agreements and/or the Fourth
Issuer Swap Agreements and/or the Fifth Issuer Swap Agreements and/or the Sixth
Issuer Swap Agreements and/or the Seventh Issuer Swap Agreements and/or any New
Issuer Swap Agreements and/or the Eighth Issuer Swap Agreements and/or the Ninth
Issuer Swap Agreements and/or the Master Issuer Swap Agreements and/or, as the
context requires, any New Issuer Swap Agreements and Issuer Swap Agreement means
any one of them;


Issuer Swap Provider means the First Issuer Swap Providers and/or the Second
Issuer Swap Providers and/or the Third Issuer Swap Providers and/or the Fourth
Issuer Swap Providers and/or the Fifth Issuer Swap Providers and/or the Sixth
Issuer Swap Providers and/or the Seventh Issuer Swap Providers and/or the Eighth
Issuer Swap Providers and/or the Ninth Issuer Swap Providers and/or the Master
Issuer Swap Provider, and/or as the context requires, any New Issuer Swap
Providers;


Issuer Swap Provider Default means the occurrence of an Event of Default (as
defined in the relevant Issuer Swap Agreement) where the relevant Issuer Swap
Provider is the Defaulting Party (as defined in the relevant Issuer Swap
Agreement);


Issuer Swap Provider Downgrade Termination Event means the occurrence of an
Additional Termination Event (as defined in the relevant Issuer Swap Agreement)
following the failure by a First Issuer Swap Provider and/or a Second Issuer
Swap Provider and/or a Third Issuer Swap Provider and/or a Fourth Issuer Swap
Provider and/or a Fifth Issuer Swap Provider and/or a Sixth Issuer Swap Provider
and/or the Seventh Issuer Swap Providers and/or the Eighth Issuer Swap Providers
and/or the Ninth Issuer Swap Providers and/or, as the context requires, the
Master Issuer Swap Provider to comply with the requirements of the ratings
downgrade provisions set out in the relevant Issuer Swap Agreement;


Land Registry means the body responsible for recording details of land in
England and Wales;


Large Loan Discount means the discount which allows a Borrower to pay interest
at a discretionary discount to the standard variable rate of interest charged on
Variable Rate Loans in, or to be included in, the Mortgages Trust (other than
the Tracker Rate Loans) based on the aggregate size of the Loans under the
Mortgage Account (a) at origination or (b) when a Further Advance is made;


Law includes common or customary law and any constitution, decree, judgment,
legislation, order, ordinance, regulation, statute, treaty or other legislative
measure in any jurisdiction and any present or future directive, regulation,
guideline, practice, concession, request or requirement whether or not having
the force of law issued by any governmental body, agency or department or any
central bank or other fiscal, monetary, taxation, regulatory, self-regulatory or
other authority or agency;


Lending Criteria means the criteria contained in Schedule 4 to the Mortgage Sale
Agreement or such other criteria as would be acceptable to a Reasonable, Prudent
Mortgage Lender;


LIBOR means:


(a) in relation to any Funding 1 Liquidity Facility Drawing or, as the case may
be, Funding 1 Liquidity Facility Stand-by Drawing:


  (i) the display rate per annum of the offered quotation for deposits in the
currency of the relevant Funding 1 Liquidity Facility Drawing or unpaid sum, for
a period equal to the required period which appears on Moneyline Telerate Page
3750 or Moneyline


45


--------------------------------------------------------------------------------





Back to Contents



    Telerate Page 3740 (as appropriate) at or about 11.00 a.m. on the relevant
Quotation Date; or


  (ii) if the display rate cannot be determined under paragraph (a)(i) above,
the rate determined by the Funding 1 Liquidity Facility Provider to be the
arithmetic mean (rounded, if necessary, to the nearest five decimal places with
the midpoint rounded upwards) of the rates notified to the Funding 1 Liquidity
Facility Provider by each of the Reference Banks quoting (provided that at least
two Reference Banks are quoting) as the rate at which such Reference Bank is
offering deposits in the required currency and for the required period in an
amount comparable to that amount to prime banks in the London inter-bank market
at or about 11.00 a.m. on the relevant Quotation Date for such period;


  for the purposes of this definition:


  Quotation Date means, in relation to any Interest Period for which an interest
rate is to be determined under the Funding 1 Liquidity Facility Agreement, the
day on which quotations would ordinarily be given by banks in the London
inter-bank market for deposits in the relevant currency for delivery on the
first day of that Interest Period; provided that if, for any such period,
quotations would ordinarily be given on more than one date, the Quotation Date
for that period shall be the last of those dates;


  Reference Banks means the principal London office of each of ABN AMRO Bank
N.V., Barclays Bank PLC, Citibank, N.A. and The Royal Bank of Scotland plc or
any bank that replaces any of them; and


  Moneyline Telerate Page 3750 means the display designated as Page 3750; and
Moneyline Telerate Page 3740 means the display designated as Page 3740, in each
case on the Moneyline Telerate Service (or such other pages as may replace Page
3750 or Page 3740 on that service or such other service as may be nominated by
the British Bankers’ Association (including the Reuters Screen) as the
information vendor for the purposes of displaying British Bankers’ Association
Interest Settlement Rates for deposits in the currency concerned); or


(b) in relation to the Mortgages Trustee GIC Rate, the Funding 1 GIC Rate, the
Funding 2 GIC Rate and the rate of interest payable on the Start-up Loans, LIBOR
as determined in accordance with the Intercompany Loan Agreements and the Master
Intercompany Loan Agreement (as applicable);


Liquidity Reserve Fund means the Funding 1 Liquidity Reserve Fund;


Liquidity Reserve Fund Rating Event means the Seller’s long-term, unsecured,
unguaranteed and unsubordinated debt obligations are rated below A- by S&P, A3
by Moody’s or A- by Fitch (unless the relevant Rating Agency confirms that its
then current ratings of the Notes will not be adversely affected as a
consequence of a ratings downgrade of the Seller);


Liquidity Reserve Ledger means the Funding 1 Liquidity Reserve Ledger;


Liquidity Reserve Required Amount means, on any Interest Payment Date, an amount
equal to 3% of the aggregate outstanding balance of the Ninth Issuer Notes on
that date;


Listing Rules means:


46


--------------------------------------------------------------------------------





Back to Contents



(a) in the case of Reg S Notes which are, or are to be, admitted to the Official
List, the listing rules made under section 73A of the FSMA; and


(b) in the case of Reg S Notes which are, or are to be, listed on a Stock
Exchange other than the London Stock Exchange, the listing rules for the time
being in force for that Stock Exchange;


Loan means each loan referenced by its loan identifier number and comprising the
aggregate of all principal sums, interest, costs, charges, expenses and other
monies (including all Further Advances, Flexible Loan Drawings, Home Cash
Reserve Drawings and Retention Drawings) due or owing with respect to that loan
under the relevant Mortgage Terms by a Borrower on the security of a Mortgage
from time to time outstanding or, as the context may require, the Borrower’s
obligations in respect of the same;


Loan Conditions has the same meaning as Mortgage Conditions;


Loan Payment Date means, in respect of a Loan Tranche, the Funding 2 Payment
Dates specified in the Loan Tranche Supplement for the payment of principal,
subject to the terms of the Master Intercompany Loan Agreement;


Loan Repurchase Notice means a notice substantially in the form set out in
Schedule 6 to the Mortgage Sale Agreement;


Loan Tranche means the AAA Loan Tranches, the AA Loan Tranches, the A Loan
Tranches, the BBB Loan Tranches, the BB Loan Tranches, the Subordinated Loan
Tranches and the Start-up Loan Tranches (subject to certain conditions) being
the advances made by the Master Issuer to Funding 2 pursuant to the Master
Intercompany Loan Agreement, each being funded from proceeds received by the
Master Issuer from the issue of a series and class of Notes, the borrowing by
the Master Issuer of a Master Issuer Subordinated Loan or, the borrowing by the
Master Issuer of a Master Issuer Start-up Loan (respectively);


Loan Tranche Interest Commencement Date means, in respect of a Loan Tranche, the
Closing Date of the related Series and Class of Notes or the relevant Advance
Date of the related Master Issuer Subordinated Loan or Master Issue Start-up
Loan (as applicable) for such Loan Tranche specified as such in the applicable
Loan Tranche Supplement;


Loan Tranche Interest Determination Date means, in respect of a Loan Tranche,
for any Loan Tranche Interest Period for which the applicable Loan Tranche Rate
of Interest will apply, the first day of such Loan Tranche Interest Period;


Loan Tranche Interest Period means, in relation to a Loan Tranche and any Loan
Payment Date, the period from (and including) the immediately preceding Loan
Payment Date for such Loan Tranche (or, in respect of the first Loan Tranche
Interest Period, the Loan Tranche Interest Commencement Date) to (but excluding)
the next following (or first) Loan Payment Date for such Loan Tranche;


Loan Tranche Notice means a document substantially in the form set out in
Schedule 1 (Form of Loan Tranche Notice) to the Master Intercompany Loan
Agreement setting out, amongst other things, the principal amount of each Loan
Tranche available for drawing on the next Closing Date;


Loan Tranche Rate of Interest in respect of a Loan Tranche, has the meaning
given to it in Clause 7.2 (Determination of Loan Tranche Interest Amount) of the
Master Intercompany Loan Agreement;


47


--------------------------------------------------------------------------------





Back to Contents



Loan Tranche Rating means the designated rating of each Rated Loan Tranche which
reflects the rating assigned to the corresponding class of Notes used to fund
each such Loan Tranche on the relevant Closing Date of that Loan Tranche;


Loan Tranche Supplement means, in relation to any Loan Tranche, means the
document between, amongst others, Funding 2 and applicable Funding 2 Issuer
substantially in the form set out in Schedule 3 (Form of Loan Tranche
Supplement) to the Master Intercompany Loan Agreement entered into between
Funding 2 and such Funding 2 Issuer recording the principal terms of such Loan
Tranche;


Loan Warranties means the Representations and Warranties;


London Business Day means a day (other than a Saturday or a Sunday) on which
banks are generally open for business in London;


London Stock Exchange means the London Stock Exchange plc;


Loss Amount means the amount of any costs, expenses, losses or other claims
suffered or incurred by, as applicable, the Mortgages Trustee and/or Funding 1
and/or Funding 2 in connection with any recovery of interest on the Loans to
which the Seller, the Mortgages Trustee, Funding 1 or Funding 2 was not entitled
to enforce or could not enforce as a result of any of the matters referred to in
paragraphs (a), (b), (c) or (d) of clause 7.3 of the Mortgage Sale Agreement;


Losses means all realised losses on the Loans;


Losses Ledger means the ledger of such name maintained by the Cash Manager
pursuant to the Cash Management Agreement to record the Losses;


LTV ratio or loan-to-value ratio means the ratio (expressed as a percentage) of
the outstanding balance of a Loan to the value of the Mortgaged Property
securing that Loan;


LTV Test means a test which assigns a credit enhancement value to each loan in
the portfolio based on its current loan-to-value ratio and the amount of
mortgage indemnity cover on that loan. The weighted average credit enhancement
value for the portfolio is then determined;


Managers has the meaning given in the relevant Issuer Master Definitions and
Construction Schedule;


Mandate means the Funding 1 Transaction Account Mandate, the Funding 1 GIC
Account Mandate, the Funding 2 Transaction Account Mandate, the Funding 2 GIC
Account Mandate and/or the Mortgages Trustee GIC Account Mandate, as the case
may be;


Mandatory Liquid Asset Cost means the cost imputed to the Funding 1 Liquidity
Facility Provider of compliance with:


(a) cash and special deposit requirements of the Bank of England and/or the
banking supervision or other costs imposed by the Financial Services Authority,
as determined in accordance with Schedule 2 to the Funding 1 Liquidity Facility
Agreement; and


(b) any reserve asset requirements of the European Central Bank;


Master Intercompany Loan means the loan made available to Funding 2 pursuant to
the Master Intercompany Loan Agreement;


48


--------------------------------------------------------------------------------





Back to Contents



Master Intercompany Loan Acceleration Notice means an acceleration notice served
by the Funding 2 Security Trustee on Funding 2 in relation to the enforcement of
the Funding 2 Security following the occurrence of a Master Intercompany Loan
Event of Default;


Master Intercompany Loan Agreement means the master intercompany loan agreement
entered into on the Programme Date between Funding 2, the Master Issuer and the
Funding 2 Security Trustee;


Master Intercompany Loan Confirmation means a document substantially in the same
form set out in Schedule 3 to the Master Intercompany Loan Terms and Conditions
confirming the principal terms of each Intercompany Loan Agreement between
Funding 2 and the Master Issuer;


Master Intercompany Loan Event of Default has the meaning given to it in Clause
15.1 of the Master Intercompany Loan Agreement;


Master Issuer means Permanent Master Issuer plc;


Master Issuer Account Bank means the bank at which the Master Issuer Accounts
are maintained from time to time pursuant to the relevant Master Issuer
Transaction Documents;


Master Issuer Accounts means the Master Issuer Bank Accounts as defined in the
Master Issuer Master Definitions and Construction Schedule;


Master Issuer Bank Account Agreement means the Master Issuer Bank Account
Agreement as defined in the Master Issuer Master Definitions and Construction
Schedule;


Master Issuer Cash Management Agreement means the Master Issuer Cash Management
Agreement as defined in the Master Issuer Master Definitions and Construction
Schedule;


Master Issuer Closing Date means any date on which Master Issuer issues Notes;


Master Issuer Corporate Services Agreement means the Master Issuer Corporate
Services Agreement as defined in the Master Issuer Master Definitions and
Construction Schedule;


Master Issuer Corporate Services Provider means the Master Issuer Corporate
Services Provider as defined in the Master Issuer Master Definitions and
Construction Schedule;


Master Issuer Deed of Charge means the deed of charge entered into by such
Funding 2 Issuer with the Funding 2 Security Trustee;


Master Issuer Definitions and Construction Schedule means the relevant master
definitions schedule;


Master Issuer Note Event of Default means the Master Issuer Note Event of
Default as defined in the Master Issuer Master Definitions and Construction
Schedule;


Master Issuer Paying Agent and Agent Bank Agreement means the Master Issuer
Paying Agent and Agent Bank Agreement as defined in the Master Issuer Master
Definitions and Construction Schedule;


Master Issuer Pre-Enforcement Revenue Priority of Payments means the Master
Issuer Pre-Enforcement Revenue Priority of Payments as defined in the Master
Issuer Master Definitions and Construction Schedule;


49


--------------------------------------------------------------------------------





Back to Contents



Master Issuer Start-Up Loan means a loan to be advanced by the Master Issuer
Start-Up Loan Provider to the Master Issuer on a Closing Date following the
Reorganisation Date pursuant to the Master Issuer Start-Up Loan Agreement dated
such Closing Date;


Master Issuer Start-Up Loan Agreement means each agreement to be entered into on
a Closing Date following the Reorganisation Date between, among others, the
Master Issuer and the Master Issuer Start-Up Loan Provider pursuant to which the
Master Issuer Start-Up Loan Provider will advance a Master Issuer Start-Up Loan
to the Master Issuer on such Closing Date;


Master Issuer Start-Up Loan Provider means Bank of Scotland, in its capacity as
provider of each Master Issuer Start-Up Loan to be advanced to the Master Issuer
on a Closing Date following the Reorganisation Date pursuant to a Master Issuer
Start-Up Loan Agreement;


Master Issuer Subordinated Loan means a loan to be advanced by the Master Issuer
Subordinated Loan Provider to the Master Issuer pursuant to a Master Issuer
Subordinated Loan Agreement;


Master Issuer Subordinated Loan Agreement means an agreement to be entered into
between, among others, the Master Issuer and the Master Issuer Subordinated Loan
Provider on an Advance Date following the Reorganisation Date pursuant to which
the Master Issuer Subordinated Loan Provider will advance a Master Issuer
Subordinated Loan to the Master Issuer;


Master Issuer Subordinated Loan Provider means Bank of Scotland, in its capacity
as provider of a Master Issuer Subordinated Loan to be advanced to the Master
Issuer on a Closing Date following the Reorganisation Date;


Master Issuer Swap Agreement means the Master Issuer Swap Agreement as defined
in the Master Issuer Master Definitions and Construction Schedule;


Master Issuer Swap Provider means the Master Issuer Swap Provider as defined in
the Master Issuer Master Definitions and Construction Schedule;


Master Issuer Transaction Account means the Master Issuer Transaction Account
(sort code: 12-08-83 and account number: 06052794) as defined in the Master
Issuer Master Definitions Schedule;


Master Issuer Transaction Documents means the Master Issuer Transaction
Documents as defined in the Master Issuer Master Definitions and Construction
Schedule;


Master Issuer Trust Deed means the Master Issuer Trust Deed as defined in the
Master Issuer Master Definitions and Construction Schedule;


MCOB means the FSA Mortgages and Home Finance Conduct of Business Sourcebook;


MHA Documentation means an affidavit, declaration, consent or renunciation
granted in terms of the Matrimonial Homes (Family Protection) (Scotland) Act
1981 or (as applicable) the Civil Partnership Act 2004 in connection with a
Scottish Mortgage or the Property secured thereby;


MIG Policies means the mortgage indemnity guarantee policies written by General
Accident Fire and Life Assurance Corporation PLC, GE Capital Mortgage (UK)
Limited, Royal & Sun Alliance Insurance plc and Halifax Mortgage Re Limited in
favour of the Seller, or any other mortgage indemnity guarantee policy as may be
effected from time to time to cover the Seller in respect of New Loans and their
Related Security, such other mortgage indemnity guarantee policy to provide such
level of cover as would be acceptable to a Reasonable, Prudent Mortgage Lender
at the date of such other policy;


50


--------------------------------------------------------------------------------





Back to Contents



Minimum Seller Share means an amount included in the Current Seller Share which
is calculated in accordance with clause 9.2 of the Mortgages Trust Deed and
which, as at the 2007-1 Issuer Closing Date, was £2,297,203,394.39;


Monthly CPR on any Normal Calculation Date means the total Principal Receipts
received during the period of one month (or, if shorter, from and including the
Initial Closing Date) ending on that Normal Calculation Date divided by the
aggregate Outstanding Principal Balance of the Loans comprised in the Trust
Property as at the immediately preceding Normal Calculation Date;


Monthly Payment means the amount which the relevant Mortgage Terms require a
Borrower to pay on each Monthly Payment Date in respect of that Borrower’s Loan;


Monthly Payment Date means the date on which interest (and principal in relation
to a repayment mortgage) is due to be paid by a Borrower on a Loan or, if any
such day is not a business day, the next following business day;


Moody’s means Moody’s Investors Service Limited and includes any successor to
its rating business;


Mortgage Account means all Loans secured on the same Property and thereby
forming a single mortgage account;


Mortgage Conditions or Loan Conditions means the terms and conditions applicable
to a Loan as contained in the Seller’s “Mortgage Conditions” booklet for England
and Wales or Scotland applicable from time to time;


Mortgage Sale Agreement means the mortgage sale agreement dated the Initial
Closing Date and made between the Seller, Funding 1, the Mortgages Trustee and
the Funding 1 Security Trustee in relation to the sale of the Initial Portfolio
and the sale of any New Portfolio to the Mortgages Trustee from time to time, as
amended and restated on the Second Issuer Closing Date, the Third Issuer Closing
Date, the Fourth Issuer Closing Date, the Fifth Issuer Closing Date, the Sixth
Issuer Closing Date, the Seventh Issuer Closing Date, the Eighth Issuer Closing
Date and the Ninth Issuer Closing Date and as further amended and restated on
the Programme Date and on 21 November 2007 by the Seller, Funding 1, Funding 2,
the Mortgages Trustee, the Funding 1 Security Trustee and the Funding 2 Security
Trustee (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Mortgage Terms means all the terms and conditions applicable to a Loan,
including without limitation the applicable Mortgage Conditions and Offer
Conditions;


Mortgagee means the person for the time being entitled to exercise the rights of
the mortgagee or heritable creditor (as applicable) under a Mortgage;


Mortgages means first fixed charges by way of legal mortgage (in relation to
English Loans) and first ranking standard securities (in relation to Scottish
Loans) sold by the Seller to the Mortgages Trustee pursuant to the Mortgage Sale
Agreement, which secure the repayment of the relevant Loans and Mortgage means
any one of them;


Mortgages Trust means the trust of the Trust Property as to both capital and
income, including the Initial Trust Property, held by the Mortgages Trustee on
trust absolutely for Funding 1 (as to the Funding 1 Share), Funding 2 (as to the
Funding 2 Share) and the Seller (as to the Seller Share) pursuant to the
Mortgages Trust Deed;


Mortgages Trust Available Principal Receipts means the Principal Receipts
available to the Mortgages Trustee to distribute in accordance with Clause 11 of
the Mortgages Trust Deed;


51


--------------------------------------------------------------------------------





Back to Contents



Mortgages Trust Available Revenue Receipts means an amount equal to the
aggregate of the following amounts, as calculated on each Calculation Date:


(a) Revenue Receipts on the Loans (but excluding Principal Receipts); and


(b) interest payable to the Mortgages Trustee on the Mortgages Trustee GIC
Account; less


(c) Third Party Amounts,


which amounts may be paid daily from monies on deposit in the Mortgages Trustee
GIC Account;


Mortgages Trust Deed means the mortgages trust deed made between the Mortgages
Trustee, Funding 1, the Seller and SFM Offshore Limited on 13 June 2002, as
amended and restated on the Second Issuer Closing Date, the Third Issuer Closing
Date, the Fourth Issuer Closing Date, the Fifth Issuer Closing Date, the Sixth
Issuer Closing Date, the Seventh Issuer Closing Date, the Eighth Issuer Closing
Date, the Ninth Issuer Closing Date and as further amended and restated on the
Programme Date and on 21 November 2007 by the Mortgages Trustee, Funding 1,
Funding 2, the Seller and SFM Offshore Limited (and as the same may be amended,
restated and/or supplemented from time to time);


Mortgages Trust Principal Priority of Payments means the order of priority in
which the Cash Manager applies Principal Receipts on the Loans on each
Distribution Date to each of Funding 1, Funding 2 and the Seller, depending on
whether a Trigger Event has occurred, as set out in Clause 11 of the Mortgages
Trust Deed;


Mortgages Trust Priority of Payments means, as applicable, the Mortgages Trust
Revenue Priority of Payments or the Mortgages Trust Principal Priority of
Payments;


Mortgages Trust Revenue Priority of Payments means the order of priority in
which the Cash Manager applies the Mortgages Trust Available Revenue Receipts on
each Distribution Date, as set out in clause 10 of the Mortgages Trust Deed;


Mortgages Trustee means Permanent Mortgages Trustee Limited (registered number
83116), a private company with limited liability incorporated in Jersey, Channel
Islands, whose registered office is at 47 Esplanade, St. Helier, Jersey JE1 0BD,
Channel Islands;


Mortgages Trustee Collection Account Amounts means all amounts from time to time
standing to the credit of the Collection Account to the extent that such amounts
represent payments into the Collection Account of sums derived or resulting from
mortgage loans originated by the Seller under the Halifax brand which have been
sold to the Mortgages Trustee pursuant to the Mortgage Sale Agreement;


Mortgages Trustee Corporate Services Agreement means the agreement dated the
Initial Closing Date, as amended from time to time, and made between the
Mortgages Trustee Corporate Services Provider, the Mortgages Trustee and the
Security Trustee for the provision by the Mortgages Trustee Corporate Services
Provider of certain corporate services and personnel to the Mortgages Trustee;


Mortgages Trustee Corporate Services Fee Letter means the letter dated the date
of the Mortgages Trustee Corporate Services Agreement between the Mortgages
Trustee, the Mortgages Trustee Corporate Services Provider and the Security
Trustee, setting out the amount of fees payable to the Mortgages Trustee
Corporate Services Provider by the Mortgages Trustee;


Mortgages Trustee Corporate Services Provider means SFM Offshore Limited or such
other person or persons for the time being acting as corporate services provider
to the Mortgages Trustee under the Mortgages Trustee Corporate Services
Agreement;


52


--------------------------------------------------------------------------------





Back to Contents



Mortgages Trustee GIC Account means the account in the name of the Mortgages
Trustee (sort code 12-24-55, account number 00998406) held at the Account Bank
and maintained subject to the terms of the Mortgages Trustee Guaranteed
Investment Contract and the Bank Account Agreement, or such additional or
replacement bank account as may for the time being be in place with the prior
consent of the Security Trustee and the Rating Agencies;


Mortgages Trustee GIC Account Agreement has the same meaning as Mortgages
Trustee Guaranteed Investment Contract;


Mortgages Trustee GIC Account Mandate means the bank account mandate between the
Mortgages Trustee and the Account Bank relating to the operation of the
Mortgages Trustee GIC Account;


Mortgages Trustee GIC Balance means, on any day during an Interest Period, the
amount standing to the credit of the Mortgages Trustee GIC Account as at the
opening of business on such day;


Mortgages Trustee GIC Provider means initially The Governor and Company of the
Bank of Scotland and from the Reorganisation Date, Bank of Scotland acting
pursuant to the Mortgages Trustee Guaranteed Investment Contract and/or such
other person for the time being acting as provider of a guaranteed investment
contract to the Mortgages Trustee;


Mortgages Trustee GIC Rate means the rate of interest accruing on the balance
standing to the credit of the Mortgages Trustee GIC Account equal to a rate of
three month LIBOR less 0.25% per annum;


Mortgages Trustee Guaranteed Investment Contract or Mortgages Trustee GIC
Account Agreement means the guaranteed investment contract entered into on the
Initial Closing Date between the Mortgages Trustee, the Mortgages Trustee GIC
Provider, the Cash Manager and the Security Trustee in relation to interest to
be earned on the Mortgages Trustee GIC Balance (as the same may be amended,
restated, supplemented, replaced and/or novated from time to time);


Mortgages Trustee Ledgers means the Principal Ledger, the Revenue Ledger, the
Losses Ledger, and the Funding 1 Share/Funding 2 Share/Seller Share Ledger ;


Mortgages Trustee Tracker Rate means the rate of interest applicable to Tracker
Rate Loans in the Portfolio (before applying any cap or minimum rate)
incorporating a margin set, other than in limited circumstances, by the Servicer
from time to time pursuant to clause 4.1 of the Servicing Agreement;


Mortgages Trustee Variable Base Rate means the variable base rate applicable to
Variable Rate Loans in the Portfolio as set, other than in limited
circumstances, by the Servicer from time to time pursuant to clause 4.1 of the
Servicing Agreement;


New Bullet Term Advance means any term advance made under a New Intercompany
Loan Agreement where the full amount of principal in respect of that term
advance is scheduled for repayment on a single interest payment date (other than
the final repayment date);


New Deed of Accession means, as the context requires, (a) with respect to any
Funding 1 Issuer, any new deed of accession to the Funding 1 Deed of Charge and
the Second Supplemental Funding 1 Deed of Charge entered into on any New Issuer
Closing Date between Funding 1, each such Issuer, the Corporate Services
Provider, the Account Bank, the Security Trustee, the Seller, each Start-up Loan
Provider, the Cash Manager, the Funding 1 Swap Provider and the Funding 1
Liquidity Facility Provider as supplemented, amended and/or restated from time
to time and (b) with respect to any Funding 2 Issuer, any new deed of accession
to the Funding 2 Deed of Charge entered into on any Closing Date or New Issuer
Closing Date (as applicable) between Funding 2, each such Issuer, the


53


--------------------------------------------------------------------------------





Back to Contents



Corporate Services Provider, the Account Bank, the Funding 2 Security Trustee,
the Seller, each Start-up Loan Provider, the Cash Manager and the Funding 2 Swap
Provider, (in each case) as supplemented, amended and/or restated from time to
time;


New Funding Beneficiary means an entity that has acceded to the Mortgages Trust
Deed as a Beneficiary of the Mortgages Trust.


New Funding 1 Secured Creditor means such other creditor of Funding 1 who
accedes to the Funding 1 Deed of Charge and the Second Supplemental Funding 1
Deed of Charge from time to time including pursuant to an Accession Undertaking;


New Funding 1 Start-up Loan means a loan issued to Funding 1 under a New
Start-up Loan Agreement;


New Funding 1 Swap means a new swap under the existing Funding 1 Swap Agreement;


New Funding 2 Secured Creditor means such other creditor of Funding 2 who
accedes to the Funding 2 Deed of Charge from time to time including pursuant to
an Accession Undertaking;


New Funding 2 Start-up Loan means a loan issued to Funding 2 under a New
Start-up Loan Agreement;


New Funding 2 Swap means a new swap under the existing Funding 2 Swap Agreement;


New Intercompany Loan means a Loan under a New Intercompany Loan Agreement;


New Intercompany Loan Agreement means a new intercompany loan agreement entered
into between Funding 1 or Funding 2 and a New Issuer in relation to a New
Intercompany Loan;


New Intercompany Loan Confirmation means a new Intercompany Loan Confirmation
confirming the principal terms of a New Intercompany Loan Agreement;


New Issuer means a new wholly-owned subsidiary of Holdings, which may be
established to issue New Notes and to make a New Intercompany Loan to, as the
context requires, Funding 1 or Funding 2;


New Issuer Closing Date means the date of any new issue of New Notes by a New
Issuer;


New Issuer Liquidity Facility Provider means a new liquidity facility provider
to Funding 1 and/or, as the context may require, to a New Issuer;


New Issuer Secured Creditors means the secured creditors of any New Issuer;


New Issuer Security means security created by any New Issuer;


New Issuer Swap Provider means any entity who enters into a hedging arrangement
with a New Issuer;


New Issuer Transaction Document means any document or agreement to which any New
Issuer is a party (together the New Issuer Transaction Documents);


New Loans means Loans, other than the Initial Loans, which the Seller may sell
or has sold, to the Mortgages Trustee after the Initial Closing Date pursuant to
the Mortgage Sale Agreement;


54


--------------------------------------------------------------------------------





Back to Contents



New Loan Tranche means any loan tranche entered into between a Funding 2 Issuer
and Funding 2 pursuant to a New Intercompany Loan Agreement;


New Loan Type means, on any date, a type of Loan:


(a) which has one or more features (including, without limitation, relating to
the applicable lending criteria used to originate such type of Loan, the purpose
of such type of Loan, the manner of calculating interest or fixing the interest
rate in relation to such type of Loan and/or the terms for repayment of
principal in relation to such type of Loan) which mean that such type of Loan is
generally regarded as a distinct category of mortgage loan within the UK
mortgage industry and/or by one of more of the Rating Agencies; and


(b) where no such type of Loan is at that date, or has previously been,
comprised in the Mortgages Trust,


(and such types include Flexible Loans, Home Owner Loans, Deedstore Loans,
capped rate loans, buy-to-let loans, right-to-buy loans, limited recourse loans,
equity release loans and drawdown loans as at the Initial Closing Date);


New Notes means the notes issued and/or to be issued by the New Issuers to
investors;


New Portfolio means the portfolio of Loans and their Related Security (other
than any Loan and its Related Security which has been redeemed in full on or
before the Sale Date), particulars of which are set out in the relevant New
Portfolio Notice or in a document stored upon electronic media (including, but
not limited to, a CD-ROM), and all right, title, interest and benefit of the
Seller in and to:


(a) all payments of principal and interest (including, for the avoidance of
doubt, all Accrued Interest, Arrears of Interest, Capitalised Expenses and
Capitalised Arrears) and other sums due or to become due in respect of such
Loans and their Related Security including, without limitation, the right to
demand, sue for, recover and give receipts for all principal monies, interest
and costs and the right to sue on all covenants and any undertakings made or
expressed to be made in favour of the Seller (or to which the Seller is
entitled) under the applicable Mortgage Terms;


(b) subject where applicable to the subsisting rights of redemption of
Borrowers, all Deeds of Consent, Deeds of Postponement, MHA Documentation and
all third party guarantees and any other collateral security for the repayment
of the relevant New Loans secured by the relevant New Mortgages;


(c) the right to exercise all the powers of the Seller in relation thereto;


(d) all the estate and interest in the relevant Properties vested in the Seller
or heritable interest in respect of which the Seller is the uninfeft proprietor;


(e) each relevant Certificate of Title and Valuation Report and any right of
action of the Seller against any solicitor, licensed conveyancer, qualified
conveyancer, valuer, registrar or registry or other person in connection with
any report, valuation, opinion, certificate or other statement of fact or
opinion given or received in connection with all or part of any Loan and its
Related Security or affecting the decision of the Seller to make or offer to
make all or part of the relevant Loan;


(f) all right, title and interest of the Seller (including, without limitation,
the proceeds of all claims) to which the Seller is entitled under the Buildings
Policies and the Properties in Possession Cover;


55


--------------------------------------------------------------------------------





Back to Contents



(g) the MIG Policies, so far as they relate to the New Loans comprised in the
relevant portfolio of Loans and their Related Security, including the right to
receive the proceeds of any claims; and


(h) all proceeds from the enforcement of such Loans and their Related Security;


New Portfolio Notice means a notice substantially in the form set out in
Schedule 12 to the Mortgage Sale Agreement served in accordance with the terms
of the Mortgage Sale Agreement;


New Related Security means the Related Security for the New Loans (including any
Mortgages) sold to the Mortgages Trustee by the Seller;


New Scheduled Amortisation Term Advance means any Term Advance made under a New
Intercompany Loan Agreement which is referred to as a Scheduled Amortisation
Term Advance in the offering document or prospectus relating to any relevant New
Issuer;


New Start-up Loan Agreement means a loan agreement under which the Start-up Loan
Provider or a New Start-up Loan Provider shall provide Funding 1 or Funding 2
with a New Start-up Loan for the purposes of meeting the costs of the issue of
New Notes and/or further funding the Reserve Fund, if required;


New Start-up Loan Provider means, as the context requires, (a) an entity who
shall supply a New Start-up Loan to Funding 1 or (b) an entity who shall supply
a New Start-Up Loan to Funding 2;


New Term Advance means an advance of funds by a New Issuer to Funding 1 under
the terms of a New Intercompany Loan Agreement, which advance is funded by a
corresponding class of New Notes;


New York Business Day means a day (other than a Saturday or a Sunday) on which
banks are generally open for business (including dealings in foreign currency)
in the city of New York;


Ninth Issuer means Permanent Financing (No. 9) PLC (registered number 5711074),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Ninth Issuer Closing Date means 22 March 2006;


Ninth Issuer Intercompany Loan Agreement means the Ninth Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Ninth Issuer Closing Date by the Ninth Issuer, Funding 1 and
the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Ninth Issuer Security means the security created by the Ninth Issuer pursuant to
the Ninth Issuer Deed of Charge in favour of the Ninth Issuer Secured Creditors;


Ninth Start-up Loan means the start-up loan that the Ninth Start-up Loan
Provider made available to Funding 1 pursuant to the Ninth Start-up Loan
Agreement;


Ninth Start-up Loan Agreement means the agreement entered into on the Ninth
Issuer Closing Date between Funding 1, the Ninth Start-up Loan Provider and the
Security Trustee relating to the provision of the Ninth Start-up Loan to Funding
1 (as the same may be amended, restated, supplemented, replaced and/or novated
from time to time);


56


--------------------------------------------------------------------------------





Back to Contents



Ninth Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland in its capacity as provider of the Ninth
Start-up Loan;


Non-Asset Trigger Event means the occurrence of any of the following events on a
Calculation Date:


(a) an Insolvency Event occurs in relation to the Seller on or about that
Calculation Date;


(b) the role of the Seller as Servicer under the Servicing Agreement is
terminated and a new Servicer is not appointed within 30 days of such
termination;


(c) as at the Calculation Date immediately preceding the relevant Calculation
Date the Current Seller Share is equal to or less than the Minimum Seller Share;
or


(d) on any Calculation Date, the aggregate outstanding principal balance of
Loans comprising the Trust Property is less than the required loan balance
amount specified in the most recent prospectus supplement or is less than the
amount as may be required to be maintained as a result of any new Funding 1
Issuers providing new Term Advances to Funding 1 and/or the Master Issuer
advancing new Loan Tranches to Funding 2 which Funding 1 and/or Funding 2, as
the case may be uses to pay to the Seller and/or Funding 1 or Funding 2, as the
case may be, for an increase in its share of the Trust Property and/or to pay
the Seller for the sale of new Loans for the Mortgages Trustee;


Normal Calculation Date means the first day (or, if not a London Business Day,
the next succeeding London Business Day) of each month;


Note Acceleration Notice means a First Issuer Note Acceleration Notice, a Second
Issuer Note Acceleration Notice, a Third Issuer Note Acceleration Notice, a
Fourth Issuer Note Acceleration Notice, a Fifth Issuer Note Acceleration Notice,
a Sixth Issuer Note Acceleration Notice, a Seventh Issuer Note Acceleration
Notice, an Eighth Issuer Note Acceleration Notice, a Ninth Issuer Note
Acceleration Notice, a Master Intercompany Loan Acceleration Notice or such
other acceleration notice served in relation to the Notes pursuant to the
relevant terms and conditions thereof;


Note Determination Date means, as the context requires, two Business Days prior
to (a) each Funding 1 Interest Payment Date or (b) each Funding 2 Interest
Payment Date, as applicable;


Note Event of Default means the occurrence of an event of default by the
relevant Issuer as specified in the relevant Conditions of the Notes (including
a First Issuer Note Event of Default, a Second Issuer Note Event of Default, a
Third Issuer Note Event of Default, a Fourth Issuer Note Event of Default, a
Fifth Issuer Note Event of Default, a Sixth Issuer Note Event of Default, a
Seventh Issuer Note Event of Default, an Eighth Issuer Note Event of Default, a
Ninth Issuer Note Event of Default or a Master Issuer Note Event of Default);


Note Trustee means The Bank of New York, acting through its office at 48th
Floor, One Canada Square, London E14 5AL or such other persons or companies as
may from time to time be appointed as Note Trustee (or co-trustee) pursuant to,
as the context requires, (a) the First Issuer Trust Deed and/or the Second
Issuer Trust Deed and/or the Third Issuer Trust Deed and/or the Fourth Issuer
Trust Deed and/or the Fifth Issuer Trust Deed and/or the Sixth Issuer Trust Deed
and/or the Seventh Issuer Trust Deed and/or the Eighth Issuer Trust Deed and/or
the Ninth Issuer Trust Deed and/or (b) any Master Issuer Trust Deed;


Notes means, as the context requires, (a) the Funding 1 Issuer Notes and/or (b)
the notes issued by the Master Issuer pursuant to Condition 15 of the terms and
conditions set out in the Master Issuer Trust Deed;


57


--------------------------------------------------------------------------------





Back to Contents



Notice of Extension has the meaning given in Clause 2.3(c) of the Funding 1
Liquidity Facility Agreement;


Novation Certificate means a certificate, to effect a novation of the Funding 1
Liquidity Facility under the Funding 1 Liquidity Facility Agreement,
substantially in the form set out in Schedule 4 to the Funding 1 Liquidity
Facility Agreement;


Offer Conditions means the terms and conditions applicable to a specified Loan
as set out in the relevant offer letter to the Borrower;


Original Bullet Term Advance means, as the context requires, (a) in respect of
Funding 1, a Term Advance which at any time has been a Bullet Term Advance (even
if such Term Advance has subsequently become a Pass-Through Term Advance) or (b)
in respect of Funding 2, a Rated Loan Tranche which at any time has been a
Bullet Loan Tranche (even if such Loan Tranche has subsequently become a
Pass-Through Loan Tranche);


Original Mortgage Sale Agreement means the Mortgage Sale Agreement dated the
Initial Closing Date and made between the Seller, Funding 1, the Mortgages
Trustee and the Funding 1 Security Trustee;


Original Pass-Through Term Advance means, as the context requires, (a) in
respect of Funding 1, a Term Advance which, at the time it was advanced, was a
Pass-Through Term Advance or (b) in respect of Funding 2, a Rated Loan Tranche
which, at the time it was advanced, was a Pass-Through Loan Tranche;


Original Scheduled Amortisation Instalment means, as the context requires, (a)
that part of a Term Advance which at any time has been a Scheduled Amortisation
Instalment (even if such Term Advance has subsequently become a Pass-Through
Term Advance) or (b) that part of a Rated Loan Tranche which at any time has
been a Scheduled Amortisation Instalment (even if such Rated Loan Tranche has
subsequently become a Pass-Through Loan Tranche);


Original Scheduled Amortisation Term Advance means, as the context requires, (a)
a Term Advance which at any time has been a Scheduled Amortisation Term Advance
(even if such Term Advance has subsequently become a Pass-Through Term Advance)
or (b) a Loan Tranche which at any time has been a Scheduled Amortisation Loan
Tranche (even if such Loan Tranche has subsequently become a Pass-Through Loan
Tranche);


Outstanding Principal Balance:


(a) in relation to a Loan at any date (the determination date), means the
aggregate principal balance of the Loan at such date (but avoiding double
counting) including:


  (i) the Initial Advance;


  (ii) Capitalised Expenses;


  (iii) Capitalised Arrears; and


  (iv) an increase in the principal amount due under that Loan due to the
Borrower making Flexible Loan Drawings, Home Cash Reserve Drawings and/or taking
Payment Holidays or making Underpayments,


  in each case relating to such Loan less any prepayment, repayment or payment
of the foregoing made on or prior to the determination date;


58


--------------------------------------------------------------------------------





Back to Contents



(b) in relation to an Intercompany Loan at any date, means the unpaid principal
balance of that Intercompany Loan at that date (including any capitalised
arrears) or, as the context so requires, (a) of a Term Advance made under that
Intercompany Loan or (b) of a Loan Tranche made under that Intercompany Loan;
and


(c) in relation to any Notes at any date, means the unpaid principal balance of
those Notes, or, as the context so requires, any series and/or class of such
Notes as at that date;


Overpayment means a payment by a Borrower in an amount greater than the Monthly
Payment then due on the Loan;


Pass-Through Loan Tranche means, in relation to Funding 2, a Rated Loan Tranche
which has no specified repayment dates other than the Final Repayment Date. If
an event specified for a Bullet Loan Tranche, a Scheduled Repayment Loan Tranche
or a Controlled Amortisation Loan Tranches in the applicable Loan Tranche
Supplement occurs or if a Step-Up Date (if any) in relation to such Loan Tranche
occurs or if a Pass-Through Trigger Event occurs, then that Loan Tranche will be
deemed to be a Pass-Through Loan Tranche;


Pass-Through Repayment Restrictions means, at any time on a Funding 1 Interest
Payment Date or, if the context requires, on a Funding 2 Interest Payment Date,
no amount may be applied in repayment of any Original Pass-Through Term Advance
or Pass-Through Loan Tranche, respectively, unless:


(a) the sum of the Cash Accumulation Ledger Amount and the amount of Funding 1
Available Principal Receipts or Funding 2 Available Principal Receipts, as
applicable, after the application of items (a), (b) and (c) and before item (d)
of the Funding 1 Pre-Enforcement Principal Priority of Payments or the Funding 2
Pre-Enforcement Principal Priority of Payment, as applicable,


is greater than or equal to:


(b) the sum of the Cash Accumulation Liability and the aggregate amount of all
Original Pass-Through Term Advances or Original Pass-Through Loan Tranches, as
applicable, which are due and payable as at that time;


Pass-Through Term Advance means, as the context requires, (a) a Term Advance
which has no Scheduled Repayment Date(s) other than a Final Repayment Date or,
if a Trigger Event occurs or, the relevant Issuer Security and/or Funding 1
Security is enforced, the Bullet Term Advance or the Scheduled Amortisation Term
Advance will be deemed to be a Pass-Through Term Advance or (b) a Loan Tranche
which has no Scheduled Repayment Date(s) other than a Final Repayment Date or,
if a Trigger Event occurs or, the Master Issuer Security and/or Funding 2
Security is enforced, the Bullet Loan Tranche or the Scheduled Amortisation Loan
Tranche will be deemed to be a Pass-Through Loan Tranche;


Payable Pass-Through Term Advances in relation to the Intercompany Loan has the
meaning given in Part 2 of Schedule 3 to the Funding 1 Deed of Charge;


Pass-Through Trigger Event means any of the following events: (a) a Trigger
Event, (b) the service of a Note Acceleration Notice by the Note Trustee on the
Master Issuer; or (c) the service of a Master Intercompany Loan Enforcement
Notice by the Funding 2 Security Trustee on the Master Issuer;


Payment Holiday means the period of time that a Borrower under a Loan refrains
from making payments of interest and principal on his Loan as expressly
permitted by the terms of the Borrower’s Loan;


59


--------------------------------------------------------------------------------





Back to Contents



PECOH means Permanent PECOH Limited (registered number 4267666), a limited
company incorporated under the laws of England and Wales, whose registered
office is at 35 Great St. Helen’s, London EC3A 6AP;


PECOH Corporate Services Agreement means, in respect of PECOH Holdings and
PECOH, the agreement dated the Eighth Issuer Closing Date and made between the
PECOH Corporate Services Provider, the Share Trustee, PECOH Holdings, PECOH,
Halifax and the Security Trustee for the provision by the PECOH Corporate
Services Provider of certain corporate services and personnel for PECOH Holdings
and PECOH (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


PECOH Corporate Services Provider means Structured Finance Management Limited or
such other person or persons for the time being acting as corporate services
provider to PECOH and PECOH Holdings under the PECOH Corporate Services
Agreement;


PECOH Holdings means Permanent PECOH Holdings Limited (registered number
5468381), a limited company incorporated under the laws of England and Wales,
whose registered office is at 35 Great St. Helen’s London EC3A 6AP;


Perfection means the perfection of certain matters relating to the sale and
purchase of the Portfolio as contemplated in, pursuant to and in accordance with
Clause 6 of the Mortgage Sale Agreement;


Personal Data means any information of whatever nature satisfying the definition
of ‘personal data’ in the Act that, by whatever means, is provided to the Data
Processor by the Data Controller, is accessed by the Data Processor on the
authority of the Data Controller or is otherwise received by the Data Processor
on the Data Controller’s behalf, for the purposes of the Processing specified in
clause 3.1(a) of the Data Processor Agreement;


Portfolio means the Initial Portfolio and any New Portfolio;


Potential Intercompany Loan Event of Default means the occurrence of any event
which with the giving of notice, any relevant certificate, the lapse of time or
fulfilment of any other condition (or any combination of the foregoing) would
become an Intercompany Loan Event of Default;


Potential Master Intercompany Loan Event of Default means the occurrence of any
event which with the giving of notice, any relevant certificate, the lapse of
time or fulfilment of any other condition (or any combination of the foregoing)
would become a Master Intercompany Loan Event of Default;


Potential Note Event of Default means the occurrence of any event which with the
giving of notice, any relevant certificate, the lapse of time or fulfilment of
any other conditions, (or any combination of the foregoing) would become a Note
Event of Default;


Pre-Enforcement Principal Priority of Payments means the Funding 1
Pre-Enforcement Principal Priority of Payments or the Funding 2 Pre-Enforcement
Principal Priority of Payments, as applicable;


Principal Deficiency means any losses arising in relation to a Loan in the
Portfolio which causes a shortfall in the amount available to pay principal on
the Term Advances or Loan Tranches, as applicable;


Principal Deficiency Ledger means, as the context requires, (a) the Funding 1
Principal Deficiency Ledger in respect of Funding 1 or (b) the Funding 2
Principal Deficiency Ledger in respect of Funding 2, as applicable;


60


--------------------------------------------------------------------------------





Back to Contents



Principal Deficiency Sub-Ledger means, as the context requires, (a) the Funding
1 Principal Deficiency Sub-Ledger in respect of Funding 1 or (b) the Funding 2
Principal Deficiency Sub-Ledger in respect of Funding 2, as applicable;


Principal Issuers has the meaning given in Clause 5.4 of the Funding 1 Deed of
Charge;


Principal Ledger means, as the context requires either (a) the Funding 1
Principal Ledger or (b) the Funding 2 Principal Ledger;


Principal Payment Rate or PPR means the average monthly rolling principal
payment rate on the Loans for the 12 months immediately preceding the relevant
Distribution Date calculated on each such date by:


(a) dividing (i) the aggregate Principal Receipts received in relation to the
Loans during the immediately preceding month on such calculation date by (ii)
the aggregate Outstanding Principal Balance of the Loans on the previous
calculation date;


(b) aggregating the result of the calculation in (a) above with the results of
the equivalent calculation made on each of the eleven most recent calculation
dates during the relevant 12 month period; and


(c) dividing the result of the calculation in (b) above by 12;


Principal Receipts means any payment in respect of principal received in respect
of any Loan (including payments pursuant to any Insurance Policies), whether as
all or part of a Monthly Payment in respect of such Loan, on redemption
(including partial redemption) of such Loan, on enforcement of such Loan
(including the proceeds of sale of the relevant Property) or on the disposal of
such Loan plus on any Monthly Payment Date an amount equal to the amount (if
any) by which arrears in respect of the Loans comprised in the Portfolio on the
relevant Closing Date exceeds such arrears on such Monthly Payment Date (without
double counting but including principal received or treated as received after
completion of the enforcement procedures);


Principal Term Advances has the meaning given in Clause 5.4 of the Funding 1
Deed of Charge;


Principal Loan Tranches has the meaning given in Clause 5.4 of the Funding 2
Deed of Charge;


Processing has the meaning given in the Act;


Product Switch means a variation to the financial terms or conditions included
in the Mortgage Terms applicable to a Loan other than:


(a) any variation agreed with a Borrower to control or manage arrears on a Loan;


(b) any variation to the interest rate as a result of Borrowers being linked to
HVR2;


(c) any variation in the maturity date of a Loan unless, while, as the context
requires, (a) any Funding 1 Intercompany Loan is outstanding, it is extended
beyond June 2040 and/or (b) while any Loan Tranche is outstanding, it is
extended beyond June 2040;


(d) any variation imposed by statute;


(e) any variation of the rate of interest payable in respect of the Loan where
that rate is offered to the Borrowers of more than 10% of the Outstanding
Principal Balance of Loans in the Trust Property in any Interest Period; or


61


--------------------------------------------------------------------------------





Back to Contents



(f) any variation in the frequency with which the interest payable in respect of
the Loan is charged;


Programme means the Master Issuer mortgage backed note programme dated the
Programme Date;


Programme Date means 17 October 2006;


Properties in Possession Cover means in relation to policies issued before 1
January 2004, the properties in possession cover written by Royal & Sun Alliance
Insurance plc and in relation to policies or renewals issued on or after 1
January 2004, the properties in possession cover written by St Andrew’s
Insurance, in favour of the Seller and any endorsements or extensions thereto as
issued from time to time, or any such similar alternative or replacement policy
or policies as may in future be issued in favour of the Seller;


Property means a freehold, heritable or leasehold property (or in Scotland a
property held under a long lease) which is subject to a Mortgage;


Provisional Portfolio means the portfolio of Loans and their Related Security,
particulars of which are set out in Part 1 of the Exhibit to the Original
Mortgage Sale Agreement or in a document stored upon electronic media
(including, but not limited to, a CD-ROM), and all right, title, interest and
benefit of the Seller in and to:


(a) all payments of principal and interest (including, for the avoidance of
doubt, all Accrued Interest, Arrears of Interest, Capitalised Expenses and
Capitalised Arrears) and other sums due or to become due in respect of such
Loans and their Related Security including, without limitation, the right to
demand, sue for, recover and give receipts for all principal monies, interest
and costs and the right to sue on all covenants and any undertakings made or
expressed to be made in favour of the Seller under the applicable Mortgage
Terms;


(b) subject where applicable to the subsisting rights of redemption of
Borrowers, all Deeds of Consent, Deeds of Postponement, MHA Documentation and
all third party guarantees and any other collateral security for the repayment
of the relevant Loans secured by the relevant Mortgages;


(c) the right to exercise all the powers of the Seller in relation thereto;


(d) all the estate and interest in the relevant Properties vested in the Seller;


(e) each relevant Certificate of Title and Valuation Report and any right of
action of the Seller against any solicitor, licensed conveyancer, qualified
conveyancer, valuer, registrar or registry or other person in connection with
any report, valuation, opinion, certificate or other statement of fact or
opinion given or received in connection with all or part of any Loan and its
Related Security or affecting the decision of the Seller to make or offer to
make all or part of the relevant Loan;


(f) all rights, title and interests of the Seller (including, without
limitation, the proceeds of all claims) to which the Seller is entitled under
the Buildings Policies and the Properties in Possession Cover;


(g) the MIG Policies, so far as they relate to the Loans comprised in the
relevant portfolio of Loans and their Related Security, including the right to
receive the proceeds of any claims; and


(h) all proceeds from the enforcement of such Loans and their Related Security;


62


--------------------------------------------------------------------------------





Back to Contents



Purchase Price means (a) in respect of the Initial Portfolio, the amount payable
therefor by the Mortgages Trustee pursuant to Clause 3.3 (Purchase Price) of the
Mortgage Sale Agreement; and (b) in respect of each New Mortgage Portfolio, the
amount payable therefor by the Mortgages Trustee pursuant to Clause 4.4
(Purchase Price) of the Mortgage Sale Agreement;


Qualifying Lender means a lender which is (on a date that any payment of
interest to it under the Funding 1 Liquidity Documents falls due):


(a) in respect of an advance made under a Funding 1 Liquidity Document by a
person that was a bank (as defined in section 991 of the Income Tax Act 2007 for
the purpose of section 879 of the Income Tax Act 2007) at the time that such
advance was made, such bank or a person, which in either case is within the
charge to United Kingdom corporation tax as regards any payments of interest
received by it under the Funding 1 Liquidity Documents and which is the
beneficial owner of that interest at the time the interest is paid; or


(b) (i) a company resident in the United Kingdom for United Kingdom Tax
purposes; or


  (ii) a partnership each member of which is:


    (A) a company resident in the United Kingdom for United Kingdom Tax
purposes; or


    (B) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 11(2)
ICTA) the whole of any share of interest payable under a Funding 1 Liquidity
Document that falls to it by reason by sections 114 and 115 ICTA;


  (iii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 11(2)
ICTA) payments of interest made to it under a Funding 1 Liquidity Document,


  which, in each case, is beneficially entitled to the relevant payment of
interest made to it under the Funding 1 Liquidity Documents at the time the
interest is paid; or


(c) a Treaty Lender; or


(d) a building society authorised under the Building Societies Act 1986 and
entitled to receive interest without deduction or withholding on account of
United Kingdom Tax to which the Income Tax (Building Societies) (Dividends and
Interest) Regulations 1990 (or other regulations made under section 477A(1) of
ICTA) apply;


Quarterly CPR on any date means the average of the three most recent CPRs;


Rated Loan Tranche means a Loan Tranche that corresponds to a Series and Class
of Notes;


Rated Loan Tranche Repayment Requirement means the Repayment Requirement
pursuant to which on a Calculation Date, the amount, if any, by which the
aggregate of all amounts that will be payable by Funding 2 on the next Funding 2
Interest Payment Date as described in paragraphs 2.1 (d) to (f) (inclusive) of
Part 2 of Schedule 3 to the Funding 2 Deed of Charge (in each case) on the
basis:


63


--------------------------------------------------------------------------------





Back to Contents



(a) that there would be no deferral in relation to Loan Tranches pursuant to
Rule (1) set out in paragraph 2.2(a) of Part 2 of Schedule 3;


(b) that where Rule (2) or Rule (3) as set out in paragraph 2.2(a) of Part 2 of
Schedule 3 applies to an Intercompany Loan, the amount so payable by Funding 2
in respect of Loan Tranches (other than Bullet Loan Tranches and Scheduled
Amortisation Instalments) under that Intercompany Loan shall be treated as the
lesser of (i) the amount due and payable in respect of those Loan Tranches, and
(ii) the product of (A) the Funding 2 Share Percentage, as at the start of the
most recently ended Calculation Period (provided that if, during the most
recently ended Calculation Period, Loans and their Related Security are sold to
the Mortgages Trustee or Funding 2 has acquired part of the Seller Share of the
Trust Property from the Seller, then the Funding 2 Share Percentage will be
calculated for purposes of this paragraph as the weighted average of Funding 2
Share Percentages as of the first day of such Calculation Period and as of the
date immediately after such sale or acquisition), (B) the aggregate amount of
Principal Receipts received by the Mortgages Trustee during the most recently
ended Calculation Period (C) the Outstanding Principal Balance of Intercompany
Loan A (in the case of Rule (2)) or Intercompany Loan B (in the case of Rule
(3)), or the Series A Rated Loan Tranches, divided by the aggregate Outstanding
Principal Balance of all Intercompany Loans (excluding Subordinated Loan
Tranches and Start-up Loan Tranches), each as of the most recent Funding 2
Interest Payment Date, as applicable;


(c) that Loan Tranches will be treated as due and payable if they are already
due and payable, or would become due and payable on or before the next Funding 2
Interest Payment Date, as applicable, if all Principal Receipts were paid to
Funding 2 on that Calculation Date; and


(d) excluding amounts due and payable in respect of or Bullet Loan Tranches and
Scheduled Amortisation Instalments,


exceeds the sum of:


(i) the amounts standing to the credit of the Funding 2 Principal Ledger as at
the last Funding 2 Interest Payment Date (which amount was not distributed on
that Funding 2 Interest Payment Date to the Master Issuer); and


(ii) the sum of each Repayment Requirement amount paid to or Funding 2, as
applicable, on a previous Distribution Date during the relevant interest period;


Rating Agencies means Standard & Poor’s, Moody’s and Fitch;


Reasonable, Prudent Mortgage Lender means a reasonably prudent prime residential
mortgage lender lending to borrowers in England, Wales and Scotland who
generally satisfy the lending criteria of traditional sources of residential
mortgage capital;


Receiver means any person or persons appointed (and any additional person or
persons appointed or substituted) as an administrative receiver, receiver,
manager, or receiver and manager of, as the context requires, (a) the Funding 1
Charged Property by the Funding 1 Security Trustee pursuant to Clause 13.1 of
the Funding 1 Deed of Charge or (b) the Funding 2 Charged Property by the
Funding 2 Security Trustee pursuant to Clause 13.1 of the Funding 2 Deed of
Charge;


Redemption Fee means the standard redemption fee charged to the Borrower by the
Seller where the Borrower makes a repayment of the full outstanding principal of
a Loan;


Reference Banks means the principal London office of each of ABN AMRO Bank N.V.,
Barclays Bank PLC, Citibank, N.A. and the Royal Bank of Scotland plc and/or such
other bank as may be


64


--------------------------------------------------------------------------------





Back to Contents



appointed agent bank from time to time pursuant to the Ninth Issuer Paying Agent
and Agent Bank Agreement or, as the context may require, the Eighth Issuer
Paying Agent and Agent Bank, the Seventh Issuer Paying Agent and Agent Bank
Agreement, the Sixth Issuer Paying Agent and Agent Bank Agreement, the Fifth
Issuer Paying Agent and Agent Bank Agreement, the Fourth Issuer Paying Agent and
Agent Bank Agreement, the Third Issuer Paying Agent and Agent Bank Agreement,
the Second Issuer Paying Agent and Agent Bank Agreement or First Issuer Paying
Agent and Agent Bank Agreement, or as the context may require, any Master Issuer
Paying Agent and Agent Bank Agreement;


Reg S Prospectus means the Base Prospectus (including any supplementary
prospectus) when read with the applicable Final Terms (which shall include any
applicable Preliminary Final Terms) and, in the case of the 2006-1 Issue only,
the Preliminary Base Prospectus;


Registered Transfer means a deed of transfer of a Mortgage or Mortgages over
Registered Land substantially in the form set out in Schedule 2 to the Mortgage
Sale Agreement with such modifications as may be required from time to time;


Related Security means, in relation to a Loan, the security for the repayment of
that Loan including the relevant Mortgage and all other matters applicable
thereto acquired as part of the Portfolio sold to the Mortgages Trustee pursuant
to Clause 2.1 or Clause 4.1 of the Mortgage Sale Agreement including (without
limitation):


(a) the benefit of all affidavits, consents, renunciations, guarantees,
indemnities, waivers and postponements (including, without limitation, Deeds of
Consent, Deeds of Postponement and MHA Documentation) from occupiers and other
persons having an interest in or rights in connection with the relevant
Property;


(b) each right of action of the Seller against any person (including, without
limitation, any solicitor, licensed conveyancer, qualified conveyancer, valuer,
registrar or registry or other person) in connection with any report, valuation,
opinion, certificate or other statement of fact or opinion (including, without
limitation, each Certificate of Title and Valuation Report) given or received in
connection with all or part of any Loan and its Related Security or affecting
the decision of the Seller to make or offer to make all or part of the relevant
Loan; and


(c) the benefit of (including, without limitation, the rights as the insured
person under and as notations of interest on, and returns of premium and
proceeds of claims under) insurance and assurance policies (including, the
Buildings Policies and MIG Policies) deposited, charged, obtained, or held in
connection with the relevant Loan, Mortgage and/or Property and Loan Files;


Relevant Accumulation Amount means the amount of funds to be accumulated over a
Cash Accumulation Period in order to repay a Bullet Term Advance or a Scheduled
Amortisation Instalment on its Scheduled Repayment Date or, as the context may
require, a Bullet Loan Tranche on its Scheduled Repayment Date;


Relevant Event means, in relation to the Funding 1 Liquidity Facility Provider:


(a) the downgrade on any day of the Funding 1 Liquidity Facility Provider’s
short-term, unsecured, unguaranteed and unsubordinated debt obligations to below
the Requisite Ratings; or


65


--------------------------------------------------------------------------------





Back to Contents



(b) the refusal by the Funding 1 Liquidity Facility Provider, to grant an
extension of the Funding 1 Liquidity Facility Commitment Period, in accordance
with clause 2.3 of the Funding 1 Liquidity Facility Agreement;


Relevant Loans has the meaning given to it is Clause 4.2(h) of the Mortgage Sale
Agreement;


Relevant Margin means, in respect of a Loan Tranche, the Relevant Margin for
such Loan Tranche specified as such in the applicable Loan Tranche Supplement;


Relevant Screen Rate in relation to each Intercompany Loan means (a) in respect
of the first Interest Period, the Initial Relevant Screen Rate specified in the
relevant Intercompany Loan Confirmation; and (b) in respect of subsequent
Interest Periods, means the arithmetic mean of offered quotations for
three-month Sterling deposits in the London inter-bank market displayed on the
Dow-Jones/Telerate Monitor at Telerate Page No. 3750; in each case, displayed on
the above mentioned page of the Dow-Jones/Telerate Monitor (or such replacement
page on that service which displays the information) or, if that service ceases
to display the information, such other screen service as may be determined by
Funding 1 or Funding 2, as applicable, with the approval of the Funding 1
Security Trustee or the Funding 2 Security Trustee, respectively, (rounded
upwards, if necessary, to five decimal places);


Relevant Share Calculation Date means the Calculation Date at the start of the
most recently completed Calculation Period;


Reorganisation Date means 17 September 2007;


Repayment Date has the meaning given in clause 2.3(d) of the Funding 1 Liquidity
Facility Agreement;


Repayment Requirement means,


(1) in relation to amounts payable by Funding 2 on any Calculation Date, the
amount (if any) equal to the sum of:


  (a) the Rated Loan Tranche Repayment Requirement; and


  (b) the Subordinated Loan Tranche Repayment Requirement;


(2) in relation to amounts payable by Funding 1, on a Calculation Date, the
amount, if any, by which the aggregate of all amounts that will be payable by
Funding 1 on the next Funding 1 Interest Payment Date as described in paragraphs
2.1 (d) to (f) (inclusive) of Part II of Schedule 3 to the Funding 1 Deed of
Charge on the basis:


  (a) that there would be no deferral in relation to Term Advances pursuant to
Rule (1) set out in paragraph 2.2(a) of Part II of Schedule 3;


  (b) that where Rule (2) or Rule (3) as set out in paragraph 2.2(a) of Part II
of Schedule 3 applies to an Intercompany Loan, the amount so payable by Funding
1 in respect of Term Advances (other than Bullet Term Advances and Scheduled
Amortisation Instalments) under that Intercompany Loan shall be treated as the
lesser of (A) the amount due and payable in respect of those Term Advances, and
(B) the product of (i) the Funding 1 Share Percentage as at the start of the
most recently ended Calculation Period (provided that if, during the most
recently ended Calculation Period, Loans and their Related Security are sold to
the Mortgages Trustee or Funding 1 has acquired part of the Seller Share of the
Trust Property from the Seller, then the Funding 1 Share Percentage will be
calculated for purposes of this paragraph as the


66


--------------------------------------------------------------------------------





Back to Contents



    weighted average of the Funding 1 Share Percentages as of the first day of
such Calculation Period and as of the date immediately after such sale or
acquisition), (ii) the aggregate amount of Principal Receipts received by the
Mortgages Trustee during the most recently ended Calculation Period (iii) the
Outstanding Principal Balance of Intercompany Loan A (in the case of Rule (2))
or Intercompany Loan B (in the case of Rule (3)), divided by the aggregate
Outstanding Principal Balance of all Intercompany Loans, each as of the most
recent Funding 1 Interest Payment Date;


  (c) that Term Advances will be treated as due and payable if they are already
due and payable, or would become due and payable on or before the next Funding 1
Interest Payment Date if all Principal Receipts were paid to Funding 1 on that
Calculation Date; and


  (d) excluding amounts due and payable in respect of Bullet Term Advances and
Scheduled Amortisation Instalments,


  exceeds the sum of:


  (e) the amounts standing to the credit of the Funding 1 Principal Ledger as at
the last Funding 1 Interest Payment Date (which amount was not distributed on
that Funding 1 Interest Payment Date to the First Issuer); and


  (f) the sum of each Repayment Requirement amount paid to Funding 1 on a
previous Distribution Date during the relevant interest period;


Representations and Warranties means the representations and warranties set out
in Schedule 1 to the Mortgage Sale Agreement;


Required Subordinated Loan Tranche Principal Amount Outstanding means the amount
as described in the most recent Final Terms;


Requisite Ratings means in respect of the Funding 1 Liquidity Facility Provider
as provider of the Funding 1 Liquidity Facility, ratings of P-1 by Moody’s, F1
by Fitch and A+ by S&P;


Reserve Funds means, as the context requires, (a) the Funding 2 General Reserve
Fund and Funding 2 Liquidity Reserve Fund or (b) the General Reserve Fund and
the Liquidity Reserve Fund, as applicable;


Retention means an amount of the original advance or a Further Advance that is
retained by the Seller until certain conditions (such as repairs or
construction) are completed and which the Seller is obliged to release to the
Borrower provided such conditions have been met;


Retention Drawing means a drawdown in full or part by the Borrower under a
Retention Loan;


Retention Loan means a loan subject to a Retention;


Revenue Ledger means, as the context requires, either (a) the Funding 1 Revenue
Ledger or (b) the Funding 2 Revenue Ledger;


Revenue Receipts means each payment received in respect of any Loan, whether as
all or part of a Monthly Payment in respect of such Loan, on redemption
(including partial redemption) of such Loan, on enforcement of such Loan
(including the proceeds of sale of such Loan), on the disposal of such Loan or
otherwise (including payments pursuant to any Insurance Policy) which in any
such case is not a Principal Receipt in respect of such Loan;


67


--------------------------------------------------------------------------------





Back to Contents



right-to-buy means the right-to buy schemes governed by the Housing Act 1985 (as
amended by the Housing Act 2004) or (as applicable) the Housing (Scotland) Act
1987 (as amended by the Housing (Scotland) Act 2001) in relation to the purchase
by Borrowers of Properties from local authorities or certain other landlords;


RTB Disposal Period means the period, being three years (or in the cases where
the right to buy was exercised in relation to properties in England and Wales
after 18 January 2005, five years), during which a purchaser under a
right-to-buy scheme must, if he sells the property, repay a proportion of the
discount he received, or in England or Wales only, the resale price;


RTB Loans means the Loans made to Borrowers in connection with the purchase by
those Borrowers of Properties from local authorities or certain other landlords
under the right-to-buy schemes;


S&P and Standard & Poor’s means Standard & Poor’s Rating Services, a division of
The McGraw-Hill Companies, Inc. and includes any successor to its rating
business;


Sale Date means the date on which any New Portfolio is sold to the Mortgages
Trustee in accordance with Clause 4 of the Mortgage Sale Agreement;


Sasine Transfer means, in relation to Properties situated in Scotland title to
which is, or is required to be, recorded in the General Register of Sasines,
each assignation of the relevant Scottish Loans and their related Scottish
Mortgages substantially in the form set out in Schedule 14 to the Mortgage Sale
Agreement with such modifications as may be required from time to time;


Scheduled Amortisation Instalment means, as the context requires, (a) that part
of a Scheduled Amortisation Term Advance which is payable on each of the
Scheduled Repayment Dates of that Term Advance or (b) that part of a Scheduled
Amortisation Loan Tranche which is payable on each of the Scheduled Repayment
Dates of that Loan Tranche;


Scheduled Amortisation Loan Tranche means, in relation to Funding 2, any Rated
Loan Tranche which is scheduled to be repaid on two or more instalments on
Scheduled Repayment Dates;


Scheduled Amortisation Repayment Restrictions means, as the context requires,
(a) with respect to Funding 1, at any time on a Funding 1 Interest Payment Date:


(a) where there is not a Bullet Accumulation Shortfall at that time, the total
amount withdrawn from the Funding 1 Cash Accumulation Ledger on that Funding 1
Interest Payment Date for repayment of the relevant Scheduled Amortisation
Instalments shall not exceed the Cash Accumulation Ledger Amount less the Bullet
Accumulation Liability at that time; and


(b) where there is a Bullet Accumulation Shortfall at that time:


  (i) no amount may be withdrawn from the Funding 1 Cash Accumulation Ledger on
that Funding 1 Interest Payment Date to be applied in repayment of the relevant
Scheduled Amortisation Instalments; and


  (ii) no amount may be applied in repayment of the relevant Scheduled
Amortisation Instalments unless:


    (A) the sum of the Funding 1 Cash Accumulation Ledger Amount and the amount
of Funding 1 Available Principal Receipts after the application of items (a),
(b) and (c) and before item (d) of the Funding 1 Pre-Enforcement Principal
Priority of Payments,


68


--------------------------------------------------------------------------------





Back to Contents



    is greater than or equal to:


    (B) the sum of the Bullet Accumulation Liability and the aggregate amount of
Scheduled Amortisation Instalments which are due and payable as at that time;


or (b) with respect to Funding 2, at any time on a Funding 2 Interest Payment
Date:


(c) where there is not a Bullet Accumulation Shortfall at that time, the total
amount withdrawn from the Funding 2 Cash Accumulation Ledger on that Funding 2
Interest Payment Date for repayment of the relevant Scheduled Amortisation
Instalments shall not exceed the Cash Accumulation Ledger Amount less the Bullet
Accumulation Liability at that time; and


(d) where there is a Bullet Accumulation Shortfall at that time:


  (i) no amount may be withdrawn from the Funding 2 Cash Accumulation Ledger on
that Funding 2 Interest Payment Date to be applied in repayment of the relevant
Scheduled Amortisation Instalments; and


  (ii) no amount may be applied in repayment of the relevant Scheduled
Amortisation Instalments unless:


    (A) the sum of the Funding 2 Cash Accumulation Ledger Amount and the amount
of Funding 2 Available Principal Receipts after the application of items (a),
(b) and (c) and before item (d) of the Funding 2 Pre-Enforcement Principal
Priority of Payments,


    is greater than or equal to:


    (B) the sum of the Bullet Accumulation Liability and the aggregate amount of
Scheduled Amortisation Instalments which are due and payable as at that time;


Scheduled Amortisation Term Advance means the Second Issuer Series 3 Term AAA
Advance, the Third Issuer Series 3 Term AAA Advance, the Third Issuer Series 4
Term AAA Advance, the Fourth Issuer Series 3 Term AAA Advance, the Fourth Issuer
Series 4 Term AAA Advance, the Fifth Issuer Series 2 Term AAA Advance, the Fifth
Issuer Series 3 Term AAA Advance, the Fifth Issuer Series 4 Term AAA Advance,
the Sixth Issuer Series 2 Term AAA Advance, the Sixth Issuer Series 3 Term AAA
Advance, the Sixth Issuer Series 4 Term AAA Advance, the Seventh Issuer Series 3
Term AAA Advance, the Seventh Issuer Series 4 Term AAA Advance, the Seventh
Issuer Series 5 Term AAA Advance, the Eighth Issuer Series 3 Term AAA Advance,
the Eighth Issuer Series 4 Term AAA Advance, the Eighth Issuer Series 5A2 Term
AAA Advance, the Ninth Issuer Series 3 Term AAA Advance, the Ninth Issuer Series
4 Term AAA Advance and any New Scheduled Amortisation Term Advance;


Scheduled Repayment Date means, as the context requires, (a) in relation to a
Term Advance, its Scheduled Repayment Date(s), as defined in the relevant Issuer
Master Definitions and Construction Schedule relating to the corresponding class
of Notes or (b) in relation to a Loan Tranche, its Scheduled Repayment Date(s),
as defined in the relevant Master Issuer Master Definitions and Construction
Schedule relating to the corresponding class of Notes;


Scottish Declaration of Trust means each declaration of trust entered into among
the Seller, the Mortgages Trustee, and Funding 1 (and if the context requires)
Funding 2 pursuant to


69


--------------------------------------------------------------------------------





Back to Contents



Clause 4.5(a)(vii) of the Mortgage Sale Agreement substantially in the form set
out in Schedule 15 to the Mortgage Sale Agreement;


Scottish Loan means a Loan secured by a standard security over a Property
located in Scotland;


Scottish Mortgage means a Mortgage securing a Scottish Loan;


Scottish Transfers means each Sasine Transfer and each SLR Transfer;


Scottish Trust Property means the aggregate of all Scottish Trust Property as
defined in each relevant Scottish Declaration of Trust;


SEC or Securities and Exchange Commission means the United States Securities and
Exchange Commission;


Second Deed of Accession means the second deed of accession to the Funding 1
Deed of Charge entered into on the Third Issuer Closing Date between Funding 1,
the First Issuer, the Second Issuer, the Third Issuer, the Corporate Services
Provider, the Account Bank, the Security Trustee, the Seller, the First Start-up
Loan Provider, the Second Start-up Loan Provider, the Third Start-up Loan
Provider, the Cash Manager, the Funding 1 Swap Provider and the Funding 1
Liquidity Facility Provider as supplemented, amended and/or restated from time
to time;


Second Issuer means Permanent Financing (No. 2) PLC (registered number 4623188),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Second Issuer Closing Date means 6 March 2003;


Second Issuer Intercompany Loan Agreement means the Second Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Second Issuer Closing Date by the Second Issuer, Funding 1
and the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Second Issuer Security means the security created by the Second Issuer pursuant
to the Second Issuer Deed of Charge in favour of the Second Issuer Secured
Creditors;


Second Start-up Loan means the start-up loan that the Second Start-up Loan
Provider made available to Funding 1 pursuant to the Second Start-up Loan
Agreement;


Second Start-up Loan Agreement means the agreement entered into on the Second
Issuer Closing Date between Funding 1, the Second Start-up Loan Provider and the
Security Trustee relating to the provision of the Second Start-up Loan to
Funding 1 (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Second Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland in its capacity as provider of the Second
Start-up Loan;


Second Supplemental Funding 1 Deed of Charge means the second supplemental
Funding 1 deed of charge entered into on the Fourth Issuer Closing Date between
Funding 1, the First Issuer, the Second Issuer, the Third Issuer, the Fourth
Issuer, the Security Trustee, the Mortgages Trustee, the Cash Manager, the
Account Bank, the Funding 1 GIC Provider, the Funding 1 Swap Provider, the First
Start-up Loan Provider, the Second Start-up Loan Provider, the Third Start-up
Loan Provider and the Fourth Start-up Loan Provider, the Funding 1 Liquidity
Facility Provider, the Funding 1 Corporate Services Provider and the Seller;


70


--------------------------------------------------------------------------------





Back to Contents



Secured Amounts means any and all of the monies and liabilities which an Issuer
covenants to pay or discharge under the relevant Deed of Charge and all other
amounts owed by it to the Beneficiaries under and pursuant to the relevant
Transaction Documents;


Securities Act means the United States Securities Act of 1933, as amended;


Securitisation Related Accounts means the Funding 1 GIC Account, the Funding 1
Transaction Account, the Funding 2 GIC Account, the Funding 2 Transaction
Account, the Mortgages Trustee GIC Account, the First Issuer Accounts, the
Second Issuer Accounts, the Third Issuer Accounts, the Fourth Issuer Accounts,
the Fifth Issuer Accounts, the Sixth Issuer Accounts, the Seventh Issuer
Accounts, the Eighth Issuer Accounts, the Ninth Issuer Accounts and the Master
Issuer Accounts;


Securitisation Tax Regime means the permanent regime for the taxation of
securitisation companies established pursuant to the Finance Act 2005 and the
regulations made thereunder;


Security Interest or Encumbrance means any mortgage, sub-mortgage, standard
security, charge, sub-charge, pledge, lien (other than a lien arising in the
ordinary course of business or by operation of law), assignation in security or
other encumbrance or security interest howsoever created or arising;


Security Power of Attorney or Funding 1 Power of Attorney the power of attorney
granted by Funding 1 in favour of the Funding 1 Security Trustee under the
Funding 1 Deed of Charge on the Initial Closing Date substantially in the form
set out in Schedule 1 to the Funding 1 Deed of Charge;


Security Trustee means, as the context requires, the Funding 1 Security Trustee
or the Funding 2 Security Trustee;


Security Trustees means the Funding 1 Security Trustee, the Funding 2 Security
Trustee or the Bank of New York (or any successor thereto) as security trustee
pursuant to the First Issuer Deed of Charge, Second Issuer Deed of Charge, Third
Issuer Deed of Charge, Fourth Issuer Deed of Charge, Fifth Issuer Deed of
Charge, Sixth Issuer Deed of Charge, Seventh Issuer Deed of Charge, Eighth
Issuer Deed of Charge and Ninth Issuer Deed of Charge;


Seller means initially Halifax and, as of the Reorganisation Date, Bank of
Scotland;


Seller Bank Accounts means the bank account(s) of the Seller into which monies
may be paid from time to time pursuant to the terms of the Mortgages Trust Deed,
details of which will be given to the Mortgages Trustee, Funding 2 and Funding
1;


Seller Mortgages Trust Assignment Agreement means the assignment agreement
entered into on or before the Programme Date between the Seller, Funding 2,
Funding 1, the Security Trustees, the Mortgages Trustee and the Note Trustees in
respect of the existing Issuers;


Seller Power of Attorney means, as the context requires, (a) the power of
attorney granted by the Seller in favour of Funding 1, the Mortgages Trustee and
the Funding 1 Security Trustee on the Initial Closing Date and on the Fourth
Issuer Closing Date substantially in the form set out in Schedule 5 to the
Mortgage Sale Agreement and (b) the power of attorney granted by the Seller in
favour of Funding 1, Funding 2, the Mortgages Trustee, the Funding 1 Security
Trustee and the Funding 2 Security Trustee on the Programme Date substantially
in the form set out in Schedule 5 to the Mortgage Sale Agreement;


Seller Share means, only in respect of the period prior to the first
Distribution Date, the Initial Seller Share, and thereafter means the Current
Seller Share;


71


--------------------------------------------------------------------------------





Back to Contents



Seller Share Percentage means, only in respect of the period prior to the first
Distribution Date, the Initial Seller Share Percentage, and thereafter means the
Current Seller Share Percentage;


Seller’s Policy means the originating, underwriting, administration, arrears and
enforcement policy applied by the Seller from time to time to loans and the
security for their repayment which are beneficially owned solely by the Seller;


Senior Fee means the fee (inclusive of VAT, if any) paid by Funding 2 to the
Master Issuer prior to enforcement of the Funding 2 Security on each Funding 2
Interest Payment Date or otherwise when required pursuant to Clause 7.5 of the
Master Intercompany Loan Agreement;


Servicer means initially Halifax and, as of the Reorganisation Date, Bank of
Scotland, or such other person as may from time to time be appointed as servicer
of the Portfolio pursuant to the Servicing Agreement;


Servicer Termination Event means any of the events listed in Clause 21 of the
Servicing Agreement;


Services has the meaning given in Clause 3.1(a) of the Servicing Agreement;


Servicing Agreement means the agreement entered into on the Initial Closing Date
between the Servicer, the Mortgages Trustee, the Funding 1 Security Trustee,
Funding 1 and the Seller (as amended and restated on the Second Issuer Closing
Date, the Third Issuer Closing Date, the Fourth Issuer Closing Date, the Fifth
Issuer Closing Date, the Sixth Issuer Closing Date, the Seventh Issuer Closing
Date, the Eighth Issuer Closing Date and the Ninth Issuer Closing Date and as
further amended and restated on the Programme Date and 21 November 2007 by the
Servicer, the Mortgages Trustee, the Funding 1 Security Trustee, the Funding 2
Security Trustee, Funding 1, Funding 2 and the Seller) (as the same may be
further amended, restated, supplemented, replaced and/or novated from time to
time) pursuant to which the Servicer agrees to administer the Loans and their
Related Security comprised in the Portfolio;


Seventh Deed of Accession means the seventh deed of accession to the Funding 1
Deed of Charge entered into on the Eighth Issuer Closing Date between Funding 1,
the First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the
Fifth Issuer, the Sixth Issuer, the Seventh Issuer, the Eighth Issuer, the
Corporate Services Provider, the Account Bank, the Security Trustee, the Seller,
the First Start-up Loan Provider, the Second Start-up Loan Provider, the Third
Start-up Loan Provider, the Fourth Start-up Loan Provider, the Fifth Start-up
Loan Provider, the Sixth Start-up Loan Provider, the Seventh Start-up Loan
Provider, the Eighth Start-up Loan Provider, the Cash Manager, the Funding 1
Swap Provider and the Funding 1 Liquidity Facility Provider as supplemented,
amended and/or restated from time to time;


Seventh Issuer means Permanent Financing (No. 7) PLC (registered number
5330776), a public limited company incorporated under the laws of England and
Wales, whose registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Seventh Issuer Closing Date means 23 March 2005;


Seventh Issuer Intercompany Loan Agreement means the Seventh Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Seventh Issuer Closing Date by the Seventh Issuer, Funding 1
and the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Seventh Issuer Security means the security created by the Seventh Issuer
pursuant to the Seventh Issuer Deed of Charge in favour of the Seventh Issuer
Secured Creditors;


72


--------------------------------------------------------------------------------





Back to Contents



Seventh Start-up Loan means the start-up loan that the Seventh Start-up Loan
Provider has made available to Funding 1 pursuant to the Seventh Start-up Loan
Agreement;


Seventh Start-up Loan Agreement means the agreement entered into on the Seventh
Issuer Closing Date between Funding 1, the Seventh Start-up Loan Provider and
the Security Trustee relating to the provision of the Seventh Start-up Loan to
Funding 1 (as the same may be amended, restated, supplemented, replaced and/or
novated from time to time);


Seventh Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the
Seventh Start-up Loan;


Share Trustee means, in respect of Holdings, SFM Corporate Services Limited of
35 Great St. Helen’s, London EC3A 6AP; in respect of the Mortgages Trustee, SFM
Offshore Limited of 47 Esplanade, St. Helier, Jersey JE1 0BD, Channel Islands;
and in respect of PECOH Holdings, Structured Finance Management Investments
Limited of 35 Great St. Helen’s, London EC3A 6AP;


Sixth Deed of Accession means the sixth deed of accession to the Funding 1 Deed
of Charge entered into on the Seventh Issuer Closing Date between Funding 1, the
First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the Fifth
Issuer, the Sixth Issuer, the Seventh Issuer, the Corporate Services Provider,
the Account Bank, the Security Trustee, the Seller, the First Start-up Loan
Provider, the Second Start-up Loan Provider, the Third Start-up Loan Provider,
the Fourth Start-up Loan Provider, the Fifth Start-up Loan Provider, the Sixth
Start-up Loan Provider, the Seventh Start-up Loan Provider, the Cash Manager,
the Funding 1 Swap Provider and the Funding 1 Liquidity Facility Provider as
supplemented, amended and/or restated from time to time;


Sixth Issuer means Permanent Financing (No. 6) PLC (registered number 5232464),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Sixth Issuer Closing Date means 18 November 2004;


Sixth Issuer Intercompany Loan Agreement means the Sixth Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Sixth Issuer Closing Date by the Sixth Issuer, Funding 1 and
the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Sixth Issuer Security means the security created by the Sixth Issuer pursuant to
the Sixth Issuer Deed of Charge in favour of the Sixth Issuer Secured Creditors;


Sixth Start-up Loan means the start-up loan that the Sixth Start-up Loan
Provider has made available to Funding 1 pursuant to the Sixth Start-up Loan
Agreement;


Sixth Start-up Loan Agreement means the agreement entered into on the Sixth
Issuer Closing Date between Funding 1, the Sixth Start-up Loan Provider and the
Security Trustee relating to the provision of the Sixth Start-up Loan to Funding
1 (as the same may be amended, restated, supplemented, replaced and/or novated
from time to time);


Sixth Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the Sixth
Start-up Loan;


SLR Transfer means, in relation to Properties situated in Scotland title to
which is registered or is in the course of being registered in the Land Register
of Scotland, each assignation of the relevant Scottish Loans and their related
Scottish Mortgages in the relevant form set out in Schedule 13 to the Mortgage
Sale Agreement with such modifications as may be required from time to time;


73


--------------------------------------------------------------------------------





Back to Contents



Special Distribution means a payment made by the Mortgages Trustee (a) to the
Seller (excluding any payment of Initial Purchase Price) which is funded by a
Further Contribution made to the Mortgages Trustee by Funding 1 or by Funding 2;
or (b) to Funding 1, which is funded by a Further Contribution made to the
Mortgages Trustee by Funding 2;


Specified Currency Exchange Rate means, in relation to a series and class of
Notes, the exchange rate specified in the Master Issuer Swap Agreement relating
to such series and class of Notes or, if the Master Issuer Swap Agreement has
been terminated, the applicable spot rate;


St Andrew’s Insurance means St Andrew’s Insurance plc, a non-life insurance
company incorporated on 15 September 2003 whose office is at St Andrew’s House,
Portsmouth Road, Esher, Surrey KT10 9SA;


Standard Documentation means the standard documentation, a list of which is set
out in Part 2 of the Exhibit to the Original Mortgage Sale Agreement and copies
of which have been initialled on behalf of the parties thereto for the purposes
of identification, or any update or replacement therefor as the Seller may from
time to time introduce acting in accordance with the standards of a Reasonable,
Prudent Mortgage Lender;


Standard Security or standard security means a standard security as defined in
Part 2 of the Conveyancing and Feudal Reform (Scotland) Act 1970;


Start-up Loan Agreements means the First Start-up Loan Agreement, the Second
Start-up Loan Agreement, the Third Start up Loan Agreement, the Fourth Start-up
Loan Agreement, the Fifth Start-up Loan Agreement, the Sixth Start-up Loan
Agreement, the Seventh Start-up Loan Agreement, the Eighth Start-up Loan
Agreement, the Ninth Start-up Loan Agreement, the Funding 2 Start-up Loan
Agreements and, as the context requires, any New Start-Up Loan Agreement and
Start-up Loan Agreement means any of them;


Start-up Loan Providers means the First Start-up Loan Provider, the Second
Start-up Loan Provider, the Third Start-up Loan Provider, the Fourth Start-up
Loan Provider, the Fifth Start-up Loan Provider, the Sixth Start-up Loan
Provider, the Seventh Start-up Loan Provider, the Eighth Start-up Loan Provider,
the Ninth Start-up Loan Provider, the Funding 2 Start-Up Loan Provider and as
the context requires, any New Start-up Loan Provider and Start-up Loan Provider
means any of them;


Start-up Loan Revenue Contribution Ledger means the Ledger of such name
established and maintained by the Cash Manager on behalf of Funding 2 pursuant
to Clause 4.4 (Funding 2 Ledgers) of the Cash Management Agreement;


Start-Up Loan Tranche means a Loan Tranche made by the Master Issuer to Funding
2 under the Master Intercompany Loan Agreement from the proceeds of the advance
by the Master Issuer Start-Up Loan Provider or a new Master Issuer Start-Up Loan
Provider to the Master Issuer of a Master Issuer Start-Up Loan;


Start-up Loans means the First Start-up Loan, the Second Start-up Loan, the
Third Start-up Loan, the Fourth Start-up Loan, the Fifth Start-up Loan, the
Sixth Start-up Loan, the Seventh Start-up Loan, the Eighth Start-up Loan, the
Ninth Start-up Loan, each Funding 2 Start-up Loan and any New Start-up Loan;


Step-up Date means:


(a) in respect of a Rated Loan Tranche, the Funding 2 Interest Payment Date on
which the interest rate on the relevant Loan Tranche under the Master
Intercompany Loan Agreement increases by a pre-determined amount;


74


--------------------------------------------------------------------------------





Back to Contents



(b) in respect of any Intercompany Loan, the Funding 1 Interest Payment Date on
which the interest rate payable in respect of the relevant Term Advances made
thereunder increases by a pre-determined amount; and


(c) in respect of any Notes, the date on which the interest rate payable by the
Issuer in respect of those Notes increases by a pre-determined amount;


Subordinated Loan Tranche means a Loan Tranche made by the Master Issuer to
Funding 2 under the Master Intercompany Loan Agreement from the proceeds of the
advance by the Master Issuer Subordinated Loan Provider or a new Master Issuer
Subordinated Loan Provider to the Master Issuer of a Master Issuer Subordinated
Loan;


Subordinated Loan Tranche Repayment Requirement means the aggregate of all
amounts that will be payable by Funding 2 on the next Funding 2 Interest Payment
Date as described in item (i) of the Funding 2 Pre-Enforcement Principal
Priority of payments on the basis that the Subordinated Loan Tranches will equal
or exceed the Required Subordinated Loan Tranche Principal Amount Outstanding;


Subsidiary means a subsidiary as defined in section 736 of the Companies Act
1985;


TARGET Business Day means a day on which the Trans-European Automated Real-time
Gross settlement Express Transfer (TARGET) system is open;


Tax Credit means a credit against Tax obtained on the Funding 1 Liquidity
Facility Provider’s overall net income which the Funding 1 Liquidity Facility
Provider is able to identify as attributable to a specific Tax Payment;


Tax Payment means a payment made by Funding 1 to the Funding 1 Liquidity
Facility Provider pursuant to clause 10.1 of the Funding 1 Liquidity Facility
Agreement;


Taxes means all present and future taxes, levies, imposts, duties (other than
stamp duty), fees, deductions, withholdings or charges of any nature whatsoever
and wheresoever imposed, including, without limitation, income tax, corporation
tax, value added tax or other tax in respect of added value and any franchise,
transfer, sales, gross receipts, use, business, occupation, excise, personal
property, real property or other tax imposed by any national, local or
supranational taxing or fiscal authority or agency together with any penalties,
fines or interest thereon and Tax and Taxation shall be construed accordingly;


Term AAA Advances means the First Issuer Term AAA Advances, the Second Issuer
Term AAA Advances, the Third Issuer Term AAA Advances, the Fourth Issuer Term
AAA Advances, the Fifth Issuer Term AAA Advances, the Sixth Issuer Term AAA
Advances, the Seventh Issuer Term AAA Advances, the Eighth Issuer Term AAA
Advances, the Ninth Issuer Term AAA Advances and any term AAA advances made by
any New Issuer that is a Funding 1 Issuer;


Term Advance Rating means the designated rating of each Term Advance which
reflects the rating assigned to the corresponding class of Notes used to fund
each such Term Advance on the relevant Closing Date of that Term Advance;


Term Advances has the meaning given in each Issuer Master Definitions and
Construction Schedule as prefixed by the definition of each respective Issuer;


Third Deed of Accession means the third deed of accession to the Funding 1 Deed
of Charge entered into on the Fourth Issuer Closing Date between Funding 1, the
First Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the
Corporate Services Provider, the Account Bank, the Security


75


--------------------------------------------------------------------------------





Back to Contents



Trustee, the Seller, the First Start-up Loan Provider, the Second Start-up Loan
Provider, the Third Start-up Loan Provider, the Fourth Start-up Loan Provider,
the Cash Manager, the Funding 1 Swap Provider and the Funding 1 Liquidity
Facility Provider as supplemented, amended and/or restated from time to time;


Third Issuer means Permanent Financing (No. 3) PLC (registered number 4907355),
a public limited company incorporated under the laws of England and Wales, whose
registered office is at 35 Great St. Helen’s, London EC3A 6AP;


Third Issuer Closing Date means 25 November 2003;


Third Issuer Intercompany Loan Agreement means the Third Issuer Intercompany
Loan Confirmation and the Intercompany Loan Terms and Conditions together
entered into on the Third Issuer Closing Date by the Third Issuer, Funding 1 and
the Security Trustee (as the same may be amended, restated, supplemented,
replaced and/or novated from time to time);


Third Issuer Security means the security created by the Third Issuer pursuant to
the Third Issuer Deed of Charge in favour of the Third Issuer Secured Creditors;


Third Party Amounts includes:


(a) amounts under a direct debit which are repaid to the bank making the payment
if such a bank is unable to recoup that amount itself from the customer’s
account;


(b) payments by Borrowers of any fees and other charges which are due to the
Seller.


Third Party Collection Agent means an entity that shall act as collection agent
for the Mortgages Trustee and the Beneficiaries under the Direct Debiting Scheme
or any successor to that scheme pursuant to Clause 5.1(a)(i) of the Servicing
Agreement;


Third Start-up Loan means the start-up loan that the Third Start-up Loan
Provider made available to Funding 1 pursuant to the Third Start-up Loan
Agreement;


Third Start-up Loan Agreement means the agreement entered into on the Third
Issuer Closing Date between Funding 1, the Third Start-up Loan Provider and the
Security Trustee relating to the provision of the Third Start-up Loan to Funding
1 (as the same may be amended, restated, supplemented, replaced and/or novated
from time to time);


Third Start-up Loan Provider means initially Halifax and as of the
Reorganisation Date, Bank of Scotland, in its capacity as provider of the Third
Start-up Loan;


Third Supplemental Funding 1 Deed of Charge means the supplemental deed to the
Funding 1 Deed of Charge made on the Programme Date between Funding 1, the First
Issuer, the Second Issuer, the Third Issuer, the Fourth Issuer, the Fifth
Issuer, the Sixth Issuer, the Seventh Issuer, the Eighth Issuer, the Ninth
Issuer, the Mortgages Trustee, the Funding 1 Security Trustee, the Funding 1 GIC
Provider, the Account Bank, the Funding 1 Liquidity Facility Provider, PECOH
Corporate Services Provider, the Cash Manager, the Seller, the Funding 1 Swap
Provider, the First Start-up Loan Provider, the Second Start-up Loan Provider,
the Third Start-up Loan Provider, the Fourth Start-up Loan Provider, the Fifth
Start-up Loan Provider, the Sixth Start-up Loan Provider, the Seventh Start-up
Loan Provider, the Eighth Start-up Loan Provider, the Ninth Start-up Loan
Provider and the Funding 1 Corporate Services Provider;


Title Deeds means, in relation to each Loan and its Related Security and the
Property relating thereto, all conveyancing deeds, MHA Documentation and all
other documents which make up the title to the


76


--------------------------------------------------------------------------------





Back to Contents



Property and the security for the Loan and all searches and enquiries undertaken
in connection with the grant by the Borrower of the related Mortgage;


Total Property means at any time the aggregate amount standing to the credit of
the Collection Account and held by Bank of Scotland on trust for Funding 1,
Funding 2, the Mortgages Trustee and Bank of Scotland, subject to and in
accordance with the Bank Account Agreement;


Tracker Rate means the rate of interest applicable to a Tracker Rate Loan
(before applying any cap or minimum rate);


Tracker Rate Loan means those Loans to the extent that and for such period that
their Mortgage Terms provide that they are subject to an interest rate which is
linked to a variable interest rate other than the Variable Base Rates. For
example, the rate on a Tracker Rate Loan may be set at a margin above sterling
LIBOR or above rates set by the Bank of England;


Tracker Swap Rate means a rate linked to the Bank of England repo rate, as shall
be determined by the Cash Manager in accordance with the provisions of the Cash
Management Agreement;


Transaction Documents means the Funding 1 Agreements, the Funding 2 Agreements,
the First Issuer Transaction Documents, the Second Issuer Transaction Documents,
the Third Issuer Transaction Documents, the Fourth Issuer Transaction Documents,
the Fifth Issuer Transaction Documents, the Sixth Issuer Transaction Documents,
the Seventh Issuer Transaction Documents, the Eighth Issuer Transaction
Documents, the Ninth Issuer Transaction Documents, the Master Issuer Transaction
Documents and any documents and agreements to which any New Issuer is a party,
the Mortgages Trustee Guaranteed Investment Contract and all other documents and
agreements referred to therein;


Treaty Lender means a person who is resident (as such term is defined in the
appropriate Double Taxation Treaty) in a country with which the United Kingdom
has a Double Taxation Treaty giving residents of that country complete exemption
from United Kingdom taxation on interest and does not carry on business in the
United Kingdom through a permanent establishment with which any payment under
the Funding 1 Liquidity Documents is effectively connected;


Trigger Event means an Asset Trigger Event and/or a Non-Asset Trigger Event, as
the case may be;


Trust Corporation means a corporation entitled by rules made under the Public
Trustee Act 1906 to carry out the functions of a custodian trustee;


Trust Deeds means the First Issuer Trust Deed and/or the Second Issuer Trust
Deed and/or the Third Issuer Trust Deed and/or the Fourth Issuer Trust Deed
and/or the Fifth Issuer Trust Deed and/or the Sixth Issuer Trust Deed and/or the
Seventh Issuer Trust Deed and/or the Eighth Issuer Trust Deed and/or the Ninth
Issuer Trust Deed and/or any Master Issuer Trust Deed ;


Trust Indenture Act means the United States Trust Indenture Act of 1939, as
amended;


Trust Property means:


(a) the Initial Trust Property, the Initial Closing Trust Property and any
Future Trust Property (together with the proceeds of sale of any of them)
including, without limitation, the Mortgages Trustee’s whole right, title and
beneficial interest in and to all Scottish Trust Property pursuant to any
relevant Scottish Declaration of Trust; but excludes any Loans that have been
repaid or which have been repurchased by the Seller pursuant to the Mortgage
Sale Agreement or other actual adjustments and, for the avoidance of doubt,
which are not deemed adjustments to the Trust Property as set out in the
Mortgages Trust Deed;


77


--------------------------------------------------------------------------------





Back to Contents



(b) any increase in the Outstanding Principal Balance of a Loan due to
capitalisation of interest, expenses or arrears, Borrowers taking Payment
Holidays under any Flexible Loans, or Borrowers making any Flexible Loan
Drawing, Retention Drawing, drawing under a Delayed Cashback or Home Cash
Reserve Drawing;


(c) any interest and principal paid by Borrowers on their Loans prior to
distribution under the Mortgages Trust Deed;


(d) any other amounts received from Borrowers under their Loans or in respect of
their Loans and Related Security on or after the relevant Sale Date (but
excluding Third Party Amounts) including the proceeds of any sale of the Loans
and their Related Security and any other proceeds of sale of any other Trust
Property;


(e) rights under the Insurance Policies that are sold to the Mortgages Trustee
or which the Mortgages Trustee has the benefit of;


(f) amounts on deposit (and interest earned on those amounts) in the Mortgages
Trustee GIC Account; and


(g) any other Initial Trust Property or interest in the Trust Property referred
to in Clause 2.5 of the Mortgages Trust Deed;


less


(h) any actual losses in relation to Loans and any actual reductions (and for
the avoidance of doubt, not deemed reductions) occurring in respect of the Loans
as set out in Clause 8.4(a) of the Mortgages Trust Deed; and


(i) allocations of Mortgages Trust Available Principal Receipts to the
Beneficiaries in accordance with Clause 11 of the Mortgages Trust Deed;


UK Non-Bank Lender means a lender within the meaning of paragraph (b) of the
definition of Qualifying Lender;


Uncured Funding 1 Revenue Shortfall has the meaning given in Part 1 of Schedule
3 to the Funding 1 Deed of Charge;


Uncured Funding 2 Revenue Shortfall has the meaning given in Part 1 of Schedule
3 to the Funding 2 Deed of Charge;


Underpayment means a payment by a Borrower in an amount less than the Monthly
Payment then due on the Loan, being a sum not exceeding the aggregate of any
previous Overpayments;


United Kingdom means The United Kingdom of Great Britain and Northern Ireland;


United States means The United States of America;


Unregistered Land means land in England and Wales title to which is not, and is
not required to be, registered at the Land Registry;


Unregistered Transfer means a deed of transfer of a Mortgage or Mortgages over
Unregistered Land substantially in the form set out in Schedule 3 to the
Mortgage Sale Agreement with such modifications as may be required from time to
time;


78


--------------------------------------------------------------------------------





Back to Contents



Valuation Report means the valuation report or reports for mortgage purposes, in
the form of the pro-forma contained in the Standard Documentation, obtained by
the Seller from a Valuer in respect of each Property or a valuation report in
respect of a valuation made using a methodology which would be acceptable to a
Reasonable, Prudent Mortgage Lender and which has been approved by the Director
of Group Property and Survey of the Seller (or his successor);


Valuer means an Associate or Fellow of the Royal Institution of Chartered
Surveyors or the Incorporated Society of Valuers and Auctioneers who was at the
relevant times either a member of a firm which was on the list of Valuers
approved by or on behalf of the Seller from time to time or an Associate or
Fellow of the Royal Institute of Chartered Surveyors or the Incorporated Society
of Valuers and Auctioneers employed in-house by the Seller acting for the Seller
in respect of the valuation of a Property;


Variable Base Rates means HVR 1, HVR 2, Halifax Flexible Variable Rate or the
Mortgages Trustee Variable Base Rate, as applicable and Variable Base Rate means
any one of them;


Variable Mortgage Rate means the rate of interest which determines the amount of
interest payable each month on a Variable Rate Loan;


Variable Rate Loans means those Loans to the extent that and for such period
that their Mortgage Terms provide that they are subject to an interest rate
which may at any time be varied in accordance with the relevant Mortgage Terms
(and shall, for the avoidance of doubt, exclude Loans during the period that
they are Fixed Rate Loans or Tracker Rate Loans);


WAFF means the weighted average repossession frequency in respect of the
Portfolio; and


WALS means the weighted average loss severity in respect of the Portfolio.


3. INTERPRETATION AND CONSTRUCTION


Any reference in any Transaction Document, or in any document to which this
Amended and Restated Master Definitions and Construction Schedule is expressed
to be incorporated or apply, to:


affiliate of any person shall be construed as a reference to the ultimate
holding company of that person or an entity of which that person or its ultimate
holding company (a) has direct or indirect control or (b) owns directly or
indirectly more than fifty per cent. (50%) of the share capital or similar
rights of ownership;


the assets of any person shall be construed as a reference to the whole or any
part of its business, undertakings, property, intellectual property, shares,
securities, debts, accounts, revenues (including any right to receive revenues),
goodwill, shareholdings and uncalled capital including premium whether now or
hereafter acquired and any other assets whatsoever;


an authorisation includes an authorisation, consent, approval, resolution,
licence, exemption, filing or registration;


disposal shall be construed as any sale, lease, transfer, conveyance,
assignment, assignation, licence, sublicence or other disposal and dispose shall
be construed accordingly;


a guarantee means any guarantee, bond, indemnity, letter of credit, third party
security or other legally binding assurance against financial loss granted by
one person in respect of any indebtedness of another person, or any agreement to
assume any indebtedness of any other person or to supply funds or to invest in
any manner whatsoever in such other person by reason of, or otherwise in
relation to, indebtedness of such other person;


79


--------------------------------------------------------------------------------





Back to Contents



indebtedness shall be construed so as to include any obligation (whether
incurred as principal or as surety or guarantor) for the payment or repayment of
money, whether present or future, actual or contingent;


a month is a reference to a period starting on one day in a calendar month and
ending on the numerically corresponding day in the next calendar month save
that, where any such period would otherwise end on a day which is not a business
day, it shall end on the next business day, unless that day falls in the
calendar month succeeding that in which it would otherwise have ended, in which
case it shall end on the preceding business day Provided that, if a period
starts on the last business day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last business day in that later month (and references to
months shall be construed accordingly);


a regulation includes any regulation, rule, official directive, request or
guideline (whether or not having the force of law) of any governmental,
inter-governmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;


set-off shall be deemed to include analogous rights in other relevant
jurisdictions;


VAT means value added tax imposed by the United Kingdom as referred to in the
Value Added Tax Act 1994 and legislation (whether delegated or otherwise)
replacing the same or supplemental thereto or in any primary or subordinate
legislation promulgated by the European Union or any official body or agency
thereof, and any similar turnover tax replacing or introduced in addition to any
of the same;


a wholly-owned subsidiary of a company or corporation shall be construed as a
reference to any company or corporation which has no other members except that
other company or corporation and that other company’s or corporation’s
wholly-owned subsidiaries or persons acting on behalf of that other company or
corporation or its wholly-owned subsidiaries; and


the winding-up, dissolution or administration of a company or corporation shall
be construed so as to include any equivalent or analogous proceedings under the
law of the jurisdiction in which such company or corporation is incorporated or
any jurisdiction in which such company or corporation carries on business
including the seeking of liquidation, winding-up, bankruptcy, reorganisation,
dissolution, administration, arrangement, adjustment, protection or relief of
debtors.


3.1 £, sterling or pounds sterling denotes the lawful currency for the time
being of the United Kingdom and €, euro or Euro denotes the single currency
introduced at the start of the third stage of European Economic Monetary Union
pursuant to the Treaty of Rome of 25 March 1957, as amended by, inter alia, the
Single European Act of 1986 and the Treaty of European Union of 7 February 1992
and the Treaty of Amsterdam of 2 October 1997 establishing the European
Community, as further amended from time to time.


3.2 In this Amended and Restated Master Definitions and Construction Schedule
and in any of the Transaction Documents in which this Amended and Restated
Master Definitions and Construction Schedule is expressed to be incorporated or
to which this Amended and Restated Master Definitions and Construction Schedule
is expressed to apply:


(a) words denoting the singular number only shall include the plural number also
and vice versa;


(b) words denoting one gender only shall include the other genders;


(c) words denoting persons only shall include firms and corporations and vice
versa;


80


--------------------------------------------------------------------------------





Back to Contents



(d) references to any statutory provision shall be deemed also to refer to any
statutory modification or re-enactment thereof or any statutory instrument,
order or regulation made thereunder or under any such re-enactment;


(e) references to any agreement or other document (including any of the
Transaction Documents) shall be deemed also to refer to such agreement or
document as amended, varied, supplemented or novated from time to time;


(f) clause, paragraph and schedule headings are for ease of reference only;


(g) reference to a statute shall be construed as a reference to such statute as
the same may have been, or may from time to time be, amended or re-enacted to
the extent such amendment or re-enactment is substantially to the same effect as
such statute on the date hereof;


(h) reference to a time of day shall be construed as a reference to London time
(unless otherwise specified); and


(i) references to any person shall include references to his successors,
transferees and assigns and assignees and any person deriving title under or
through him.


3.3 Any capitalised term that appears in this Amended and Restated Master
Definitions and Construction Schedule or in the Funding 1 Agreements, the
Funding 2 Agreements, the Issuer Swap Agreements or the Mortgages Trustee
Guarantee Investment Contract that is not defined in this Amended and Restated
Master Definitions and Construction Schedule shall have the meaning given in the
relevant Issuer Master Definitions and Construction Schedule or each Issuer
Master Definitions and Construction Schedule or the Master Issuer Master
Definitions and Construction Schedule, as applicable, as the context so
requires.


3.4 Terms used in any Transaction Document which incorporate this Amended and
Restated Master Definitions and Construction Schedule and/or an Issuer Master
Definitions and Construction Schedule, unless otherwise defined therein or
unless the context otherwise requires, shall, in the event of conflict between
this Amended and Restated Master Definitions and Construction Schedule and the
relevant Issuer Master Definitions and Construction Schedule, be construed in
accordance with the relevant Issuer Master Definitions and Construction
Schedule.


4. AMENDMENTS


Subject to Clause 25 of the Funding 1 Deed of Charge, Clause 12 of the Funding 2
Deed of Charge and Clauses 2, 3 and 4 of the Controlling Beneficiary Deed, any
amendments to this Amended and Restated Master Definitions and Construction
Schedule will be made only with the prior written consent of each party to this
Amended and Restated Master Definitions and Construction Schedule.


5. COUNTERPARTS


This Amended and Restated Master Definitions and Construction Schedule may be
signed in any number of counterparts each of which, when signed, shall
constitute one and the same instrument.


6. INCORPORATION OF TERMS


Each defined term or reference in this Amended and Restated Master Definitions
and Construction Schedule shall apply to each Transaction Document or document
the parties to which have signed this Amended and Restated Master Definitions
and Construction Schedule notwithstanding that all the parties to this Amended
and Restated Master Definitions and Construction Schedule have not signed below.


81


--------------------------------------------------------------------------------





Back to Contents



7. GOVERNING LAW


This Amended and Restated Master Definitions and Construction Schedule is
governed by the laws of England (provided that any terms of this Amended and
Restated Master Definitions and Construction Schedule which are particular to
Scots law shall be construed in accordance with the laws of Scotland).


82


--------------------------------------------------------------------------------





Back to Contents



SCHEDULE 1

ACCESSION AGREEMENT

To: The existing parties to the Master Definitions and Construction Schedule
(the Existing Parties)


From: [Name of Company] (the New Party)

Date:[           ]

Master Definitions and Construction Schedule dated 1 March 2007 and amended and
restated on 21 November 2007

(the Master Definitions and Construction Schedule)

We refer to Clause 1 (Accession of New Parties) of the Master Definitions and
Construction Schedule.

We, [name of company] of [registered office] (registered no. [      ]) agree to
become a party to the Master Definitions and Construction Schedule and to be
bound by the terms of the Master Definitions and Construction Schedule in
accordance with Clause 1 (Accession of New Parties) thereof.

This Accession Agreement is entered into by way of deed and is governed by
English law.

[EXECUTED as a DEED by ) ) [NEW PARTY] )
Director
) acting by [NAME of DIRECTOR] ) ) and [NAME of DIRECTOR/SECRETARY]] )
Director/Secretary


83


--------------------------------------------------------------------------------





Back to Contents



SIGNATORIES

Funding 1 Liquidity Facility Provider


SIGNED by ) for and on behalf of ) JPMORGAN CHASE BANK, N.A. )

Seller, Servicer, Beneficiary, Cash Manager, Issuer Cash Manager, Funding 1 Swap
Provider, Funding 2 Swap Provider and Start-up Loan Providers   

SIGNED by ) for and on behalf of ) BANK OF SCOTLAND PLC )

Funding 1 and Beneficiary


SIGNED by ) for and on behalf of ) PERMANENT FUNDING (NO. 1) LIMITED )

Funding 2 and Beneficiary


SIGNED by ) for and on behalf of ) PERMANENT FUNDING (NO. 2) LIMITED )

Mortgages Trustee


SIGNED by ) for and on behalf of ) PERMANENT MORTGAGES ) TRUSTEE LIMITED )

Share Trustee in respect of the Mortgages Trustee and Mortgages Trustee
Corporate Services Provider

SIGNED by ) for and on behalf of ) SFM OFFSHORE LIMITED )

Share Trustee in respect of Holdings

SIGNED by ) for and on behalf of ) SFM CORPORATE SERVICES LIMITED )




84


--------------------------------------------------------------------------------





Back to Contents



Share Trustee in respect of PECOH Holdings

SIGNED by ) for and on behalf of ) STRUCTURED FINANCE ) MANAGEMENT INVESTMENTS )
LIMITED )

Master Issuer

SIGNED by ) for and on behalf of ) PERMANENT MASTER ISSUER PLC )

Ninth Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 9) PLC )

Eighth Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 8) PLC )

Seventh Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 7) PLC )

Sixth Issuer


SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 6) PLC )

Fifth Issuer


SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 5) PLC )




85


--------------------------------------------------------------------------------





Back to Contents



Fourth Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 4) PLC )

Third Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 3) PLC )

Second Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 2) PLC )

First Issuer

SIGNED by ) for and on behalf of ) PERMANENT FINANCING (NO. 1) PLC )

Funding 1 Corporate Services Provider, Funding 2 Corporate Services Provider,
Master Issuer Corporate Services Provider, First Issuer Corporate Services
Provider, Second Issuer Corporate Services Provider, Third Issuer Corporate
Services Provider, Fourth Issuer Corporate Services Provider, Fifth Issuer
Corporate Services Provider, Sixth Issuer Corporate Services Provider, Seventh
Issuer Corporate Services Provider, Eighth Issuer Corporate Services Provider
and Ninth Issuer Corporate Services Provider and PECOH Corporate Services
Provider


SIGNED by ) for and on behalf of ) STRUCTURED FINANCE ) MANAGEMENT LIMITED )

Permanent Holdings Limited

SIGNED by ) for and on behalf of ) PERMANENT HOLDINGS LIMITED )




86


--------------------------------------------------------------------------------





Back to Contents



Permanent PECOH Limited

SIGNED by ) for and on behalf of ) PERMANENT PECOH LIMITED )

Permanent PECOH Holdings Limited

SIGNED by ) for and on behalf of ) PERMANENT PECOH HOLDINGS ) LIMITED )

The First Issuer Security Trustee, the Second Issuer Security Trustee, the Third
Issuer Security Trustee, the Fourth Issuer Security Trustee, the Fifth Issuer
Security Trustee, the Sixth Issuer Security Trustee, the Seventh Issuer Security
Trustee, the Eighth Issuer Security Trustee, the Ninth Issuer Security Trustee,
the Master Issuer Security Trustee, the Funding 1 Security Trustee and the
Funding 2 Security Trustee

EXECUTED by ) for and on behalf of ) THE BANK OF NEW YORK ) by its authorised
signatory )

The First Issuer Note Trustee, the Second Issuer Note Trustee, the Third Issuer
Note Trustee, the Fourth Issuer Note Trustee, the Fifth Issuer Note Trustee, the
Sixth Issuer Note Trustee, the Seventh Issuer Note Trustee, the Eighth Issuer
Note Trustee, the Ninth Issuer Note Trustee and the Note Trustee

EXECUTED by ) for and on behalf of ) THE BANK OF NEW YORK ) by its authorised
signatory )

Agent Bank, Principal Paying Agent, Registrar and Transfer Agent for the First
Issuer Notes the Second Issuer Notes, the Third Issuer Notes, the Fourth Issuer
Notes, the Fifth Issuer Notes, the Sixth Issuer Notes, the Seventh Issuer Notes,
the Eighth Issuer Notes, the Ninth Issuer Notes and the Master Issuer Notes

SIGNED by ) for and on behalf of ) CITIBANK, N.A., LONDON BRANCH ) by its
authorised signatory )

 

87


--------------------------------------------------------------------------------





Back to Contents



Account Bank, First Issuer Account Bank, Second Issuer Account Bank, Third
Issuer Account Bank, Fourth Issuer Account Bank, Fifth Issuer Account Bank,
Sixth Issuer Account Bank, Seventh Issuer Account Bank, Eighth Issuer Account
Bank and Ninth Issuer Account Bank, Master Issuer Account Bank, Mortgages
Trustee GIC Provider, Funding 1 GIC Provider and Funding 2 GIC Provider

SIGNED by ) for and on behalf of ) BANK OF SCOTLAND PLC )

U.S. Paying Agent for the First Issuer Notes, the Second Issuer Notes, the Third
Issuer Notes, the Fourth Issuer Notes, the Fifth Issuer Notes, the Sixth Issuer
Notes, the Seventh Issuer Notes, the Eighth Issuer Notes, the Ninth Issuer Notes
and the Master Issuer Notes

SIGNED by ) for and on behalf of ) CITIBANK, N.A., NEW YORK BRANCH )

2007-1 Series 3 Class A Master Issuer Swap Provider

EXECUTED for and on behalf of ) CITIBANK N.A., LONDON ) BRANCH ) acting by it
attorney )

2007-1 Series 1 Master Issuer Swap Provider and 2007-1 Series 2 Master Issuer
Swap Provider

EXECUTED for and on behalf of ) CREDIT SUISSE, LONDON ) BRANCH ) acting by )

2007-1 Series 4 Master Issuer Swap Provider

EXECUTED for and on behalf of ) DEUTSCHE BANK AG, LONDON ) BRANCH ) acting by )

2006-1 Series 1 Master Issuer Swap Provider, 2006-1 Series 2 Master Issuer Swap
Provider and 2006-1 Series 5 Master Issuer Swap Provider

SIGNED by ) for and on behalf of ) DEUTSCHE BANK AG, LONDON ) BRANCH )

2006-1 Series 4 Master Issuer Swap Provider

SIGNED by ) for and on behalf of ) BARCLAYS BANK PLC )




88


--------------------------------------------------------------------------------





Back to Contents



2006-1 Series 1 Master Issuer Swap Provider, 2006-1 Series 2 Master Issuer Swap
Provider, 2006-1 Series 3 Master Issuer Swap Provider and the Series 4 Class A1
First Issuer Swap Provider

SIGNED by ) for and on behalf of ) CREDIT SUISSE ) INTERNATIONAL )

Series 3 First Issuer Swap Provider, the Series 4 Second Issuer Dollar Swap
Provider, the Series 4 Second Issuer Euro Swap Provider, the Series 3 Third
Issuer Swap Provider, the Series 5 Third Issuer Currency Swap Provider, the
Series 3 Fourth Issuer Swap Provider, the Series 3 Fifth Issuer Swap Provider
and the Series 2 Sixth Issuer Swap Provider

SIGNED by ) for and on behalf of ) BANQUE AIG, LONDON BRANCH )

Series 1 First Issuer Swap Provider, the Series 2 First Issuer Swap Provider,
the Series 2 Second Issuer Swap Provider and the Series 4 Third Issuer Swap
Provider

SIGNED by ) for and on behalf of ) JPMORGAN CHASE BANK, N.A. )

the Series 3 Eighth Issuer Swap Provider and the Series 3 Ninth Issuer Swap
Provider

SIGNED by ) for and on behalf of ) NATIXIS )

Interest Rate Swap Provider for the Series 5 Class A Third Issuer Notes, the
Series 5 Class A1 Fourth Issuer Notes and the Series 5 Class A1 Fifth Issuer
Notes

SIGNED by ) for and on behalf of ) BANK ) OF SCOTLAND PLC )

Series 2 Fourth Issuer Swap Provider, the Series 4 Fourth Issuer Swap Provider,
the Series 4 Sixth Issuer Swap Provider, Series 3 Seventh Issuer Swap Provider
and Series 4 Ninth Issuer Swap Provider

SIGNED by ) for and on behalf of ) CITIBANK, N.A., LONDON BRANCH )




89


--------------------------------------------------------------------------------





Back to Contents



Series 5 Class A1 Fourth Issuer Swap Provider, the Series 4 Fifth Issuer Swap
Provider and Series 2 Seventh Issuer Swap Provider

SIGNED by ) for and on behalf of ) SWISS RE FINANCIAL PRODUCTS ) CORPORATION )

Series 2 Fifth Issuer Swap Provider

SIGNED by ) for and on behalf of ) UBS LIMITED )

Series 2 Eighth Issuer Swap Provider and Series 4 Eighth Issuer Swap Provider

SIGNED by ) for and on behalf of ) ABN AMRO BANK N.V. )

Series 1 Ninth Issuer Swap Provider and Series 2 Ninth Issuer Swap Provider

SIGNED by ) for and on behalf of ) DANSKE BANK A/S LONDON BRANCH )

90


--------------------------------------------------------------------------------



